Exhibit 10.1b

 

 

LOAN AGREEMENT

 

between
THE COUNTY OF COOK, ILLINOIS

 

and

 

NAVISTAR INTERNATIONAL CORPORATION

 

Dated as of October 1, 2010

 

The rights of the Issuer hereunder (other than Unassigned Rights) have been
pledged and assigned to Citibank N.A., as Trustee under the Indenture of Trust,
dated as of October 1, 2010, between the Issuer and the Trustee.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

 

 

PAGE

 

 

 

 

 

Preliminary Statement

 

1

 

 

 

 

 

ARTICLE I            DEFINITIONS

 

2

 

 

 

 

 

Section 1.01.

 

Terms Defined

 

2

Section 1.02.

 

Rules of Interpretation

 

2

Section 1.03.

 

Exhibit

 

2

 

 

 

 

 

ARTICLE II           PARTICULAR COVENANTS, REPRESENTATIONS, WARRANTIES AND
AGREEMENTS

 

3

 

 

 

 

 

Section 2.01.

 

Representations and Warranties

 

3

Section 2.02.

 

Tax-Exempt Status

 

8

Section 2.03.

 

Annual Certificate

 

9

Section 2.04.

 

Taxes, Charges and Assessments; Permitted Contests

 

9

Section 2.05.

 

Compliance with Laws

 

10

Section 2.06.

 

Use of the Project

 

10

Section 2.07.

 

Access to Project

 

11

Section 2.08.

 

Maintenance and Repair; Insurance

 

11

Section 2.09.

 

Indemnification of the Issuer and the Trustee

 

11

Section 2.10.

 

[Reserved]

 

13

Section 2.11.

 

Recording and Maintenance of Liens

 

13

Section 2.12.

 

Indenture Provisions

 

14

Section 2.13.

 

Exemption from Personal Liability

 

14

Section 2.14.

 

No Recourse to Issuer

 

14

 

 

 

 

 

ARTICLE III          LOAN PROCEEDS; RENOVATION, EXPANSION, EQUIPPING, COMPLETION
AND OPERATION OF PROJECT

 

15

 

 

 

 

 

Section 3.01.

 

Loan of Proceeds of Bonds

 

15

Section 3.02.

 

Agreement to Renovate, Expand, Equip and Complete Project

 

15

Section 3.03.

 

Plans and Specifications

 

17

Section 3.04.

 

Project Records

 

17

Section 3.05.

 

Authorized Company Representative

 

17

Section 3.06.

 

Guarantor

 

17

 

 

 

 

 

ARTICLE IV          ADDITIONAL COVENANTS OF THE COMPANY

 

18

 

 

 

 

 

Section 4.01.

 

Application of Certain Covenants

 

18

Section 4.02.

 

Corporate Existence

 

19

Section 4.03.

 

Reports by the Company

 

19

Section 4.04.

 

Notice of Defaults or Events of Default

 

19

Section 4.05.

 

Books of Record and Account

 

20

 

i

--------------------------------------------------------------------------------


 

Section 4.06.

 

Limitation on Liens

 

20

Section 4.07.

 

Limitation on Incurrence of Indebtedness

 

21

Section 4.08.

 

Limitation on Restricted Payments

 

25

Section 4.09.

 

Limitation on Certain Asset Dispositions

 

30

Section 4.10.

 

Limitation on Sale/Leaseback Transactions

 

32

Section 4.11.

 

Limitation on Payment Restrictions Affecting Restricted Subsidiaries

 

32

Section 4.12.

 

Limitation on Transactions with Affiliates

 

34

Section 4.13.

 

Limitation on Guarantees by Restricted Subsidiaries

 

36

Section 4.14.

 

Consolidation, Merger or Sale of Assets Permitted

 

37

 

 

 

 

 

ARTICLE V           ISSUANCE OF BONDS; LOAN TO COMPANY; OTHER OBLIGATIONS

 

40

 

 

 

 

 

Section 5.01.

 

Issuance of Bonds; Loan to Company

 

40

 

 

 

 

 

ARTICLE VI          LOAN PAYMENTS; ADDITIONAL PAYMENTS

 

40

 

 

 

 

 

Section 6.01.

 

Loan Payments; Additional Payments

 

40

Section 6.02.

 

Assignment and Pledge of Issuer’s Rights; Unconditional Obligation

 

41

 

 

 

 

 

ARTICLE VII        ASSIGNMENT

 

42

 

 

 

 

 

Section 7.01.

 

Conditions

 

42

Section 7.02.

 

Documents Furnished to Trustee

 

42

Section 7.03.

 

Limitation

 

42

 

 

 

 

 

ARTICLE VIII       EVENTS OF DEFAULT AND REMEDIES

 

43

 

 

 

 

 

Section 8.01.

 

Events of Default

 

43

Section 8.02.

 

Remedies

 

44

Section 8.03.

 

No Remedy Exclusive

 

45

Section 8.04.

 

Reimbursement of Attorneys’ Fees

 

45

Section 8.05.

 

Waiver of Breach

 

45

 

 

 

 

 

ARTICLE IX         REDEMPTION OF BONDS; REPURCHASE OF BONDS

 

45

 

 

 

 

 

Section 9.01.

 

Redemption of Bonds

 

45

Section 9.02.

 

Obligation to Prepay

 

46

Section 9.03.

 

Compliance with Indenture

 

47

Section 9.04.

 

Offer to Repurchase Upon a Change of Control

 

47

 

 

 

 

 

ARTICLE X           DEFEASANCE

 

49

 

 

 

 

 

Section 10.01.

 

Defeasance

 

49

 

 

 

 

 

ARTICLE XI         SUBSIDIARY BOND GUARANTEES

 

49

 

 

 

 

 

Section 11.01.

 

Subsidiary Bond Guarantees

 

49

Section 11.02.

 

Obligations of Subsidiary Guarantors Unconditional

 

51

 

ii

--------------------------------------------------------------------------------


 

Section 11.03.

 

Limitation on Subsidiary Guarantors’ Liability

 

52

Section 11.04.

 

Releases of Subsidiary Bond Guarantees

 

52

Section 11.05.

 

Application of Certain Terms and Provisions to Subsidiary Guarantors

 

53

 

 

 

 

 

ARTICLE XII        MISCELLANEOUS

 

53

 

 

 

 

 

Section 12.01.

 

Term of Loan Agreement

 

53

Section 12.02.

 

Notices

 

54

Section 12.03.

 

Parties in Interest

 

54

Section 12.04.

 

Amendments

 

54

Section 12.05.

 

Counterparts

 

54

Section 12.06.

 

Severability

 

54

Section 12.07.

 

Governing Law

 

54

Section 12.08.

 

Date for Identification Purposes Only; Effective Date

 

54

 

 

 

 

 

Signatures

 

 

 

55

 

 

 

 

 

EXHIBIT A        —

 

Project Description

 

 

 

iii

--------------------------------------------------------------------------------


 

LOAN AGREEMENT

 

This is a LOAN AGREEMENT, dated as of October 1, 2010 (herein referred to as the
or this “Loan Agreement”), between NAVISTAR INTERNATIONAL CORPORATION, a
Delaware corporation (the “Company”), and THE COUNTY OF COOK, ILLINOIS (the
“Issuer”), a home rule unit under Section 6(a) of Article VII of the 1970
Constitution of the State of Illinois.

 

PRELIMINARY STATEMENT:

 

The Company desires to (a) finance, refinance or be reimbursed for a portion of
the costs of the renovation, expansion and equipping of certain capital
improvements as more fully described in Exhibit A hereto (the “Project”),
(b) pay a portion of the interest accruing on the Bonds (as defined below)
during the construction period, and (c) pay certain costs relating to the
issuance of the Bonds.

 

Under the power granted by Section 6(a) of Article VII of the 1970 Constitution
of the State of Illinois, as supplemented by the Local Government Debt Reform
Act, as amended, and the other Omnibus Bond Acts, as amended, the Issuer is
obtaining funds to loan to the Company through the issuance and sale of The
County of Cook, Illinois Recovery Zone Facility Revenue Bonds (Navistar
International Corporation Project) Series 2010, in the aggregate principal
amount of $90,000,000 (the “Bonds”), which will be issued under and secured by
the Indenture of Trust dated as of October 1, 2010 (the “Indenture”), between
the Issuer and Citibank N.A., as trustee (the “Trustee”).

 

Pursuant to the Indenture, the Issuer will pledge and assign its rights under
this Loan Agreement (other than the Unassigned Rights, as defined in the
Indenture) to the Trustee as security for the Bonds.  The Bonds, together with
interest thereon, will be payable by the Issuer solely from the payments to be
made by the Company from amounts payable under this Loan Agreement, from
payments to be made by the Guarantor pursuant to the Bond Guarantee, from
certain funds and accounts pledged to the Trustee under the Indenture and as
otherwise provided in the Indenture.

 

Pursuant to this Loan Agreement, the Issuer will loan the proceeds of the Bonds
to the Company to finance the foregoing costs, and the Company agrees to make,
or cause to be made, payments sufficient to pay when due (whether at stated
maturity, by acceleration or otherwise) the principal of and premium, if any,
and interest on the Bonds.

 

The Company desires to secure its obligations hereunder by executing and
delivering this Loan Agreement and has taken all action necessary therefor.

 

IN CONSIDERATION of the premises, the respective representations and agreements
contained herein, the loan of the proceeds of the Bonds to the Company by the
Issuer and for other good and valuable consideration, the receipt whereof is
hereby acknowledged, and in order to secure the payment of the principal of,
premium (if any) and interest payable on the Bonds and under this Loan Agreement
and the performance of all the covenants of the Company and the

 

--------------------------------------------------------------------------------


 

Guarantor contained herein, the Company, the Guarantor and the Issuer hereby
covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01.       Terms Defined.  The capitalized terms used in this Loan
Agreement, unless the context requires otherwise or unless otherwise defined
herein, shall have the same meanings as set forth in the Indenture.

 

Section 1.02.       Rules of Interpretation.  For all purposes of this Loan
Agreement, except as otherwise expressly provided or unless the context
otherwise requires:

 

(a)           “This Loan Agreement” means this instrument as originally executed
and as it may from time to time be supplemented or amended pursuant to the
applicable provisions hereof.

 

(b)           The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Loan Agreement as a whole and not to any particular
Article, Section or other subdivision.

 

(c)           References in this instrument to masculine shall include the
feminine and neuter and vice versa, and references herein to the singular shall
include the plural and vice versa unless the context or use indicates otherwise.

 

(d)           All accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with GAAP.

 

(e)           Any capitalized terms defined elsewhere in this Loan Agreement
shall have the meanings therein prescribed for them.

 

Section 1.03.       Exhibit.  The following Exhibit is attached to and by
reference made a part of this Loan Agreement:

 

EXHIBIT A:              Description of Project.

 

2

--------------------------------------------------------------------------------


 

ARTICLE II

 

PARTICULAR COVENANTS, REPRESENTATIONS, WARRANTIES AND AGREEMENTS

 

Section 2.01.       Representations and Warranties.

 

(a)       Issuer Representations and Warranties.  The Issuer makes the following
representations and covenants to the Company and the Trustee as the basis for
its undertaking herein contained:

 

(i)            The Issuer is a home rule unit under Section 6(a) of Article VII
of the 1970 Constitution of the State, is authorized and empowered by the
provisions of the Constitution and the Bond Ordinance to enter into the
transactions contemplated by this Loan Agreement and to carry out its
obligations hereunder, and by proper action of its governing body has been duly
authorized to execute and deliver the Indenture, the Purchase Contract, this
Loan Agreement and the Tax Agreement.

 

(ii)           It is the Issuer’s understanding, based upon certain
representations of the Company, that the issuance and sale of the Bonds and the
loaning of the proceeds of the Bonds to the Company (which proceeds will be
applied for the benefit of the Company) is to provide a portion of the moneys
required to (A) finance, refinance or reimburse the Company for all or a portion
of the Project, (B) pay a portion of the interest to accrue on the Bonds during
construction of the Project, and (C) pay certain costs relating to the issuance
of the Bonds.

 

(iii)          To provide funds to loan to the Company for the purposes
described in clause (ii) above, the Issuer has authorized its Bonds in the
aggregate principal amount of $90,000,000 to be issued upon the terms set forth
in the Indenture, pursuant to which certain of the Issuer’s interests in this
Loan Agreement, and the revenues and income to be derived by the Issuer pursuant
to this Loan Agreement and the payment of principal, premium, if any, interest
and other revenues hereunder (other than Unassigned Rights), will be pledged and
assigned to the Trustee as security for payment of the principal of, premium, if
any, and interest on the Bonds, and any fees and expenses due under the
Indenture.  The Issuer covenants that it has not and will not pledge or assign
its interest in this Loan Agreement, or the revenues and receipts derived
pursuant to this Loan Agreement, excepting Unassigned Rights, other than to the
Trustee under the Indenture to secure the Bonds.

 

(iv)          Neither the Issuer’s execution and delivery of this Loan
Agreement, its consummation of the transactions contemplated on its part hereby,
nor the Issuer’s fulfillment of or compliance with the terms and conditions of
this Loan Agreement conflicts with or results in a breach of the terms,
conditions and provisions of any material restriction, agreement or instrument
to which the Issuer is a party, or by which it or any of its property is bound,
or constitutes a default under any of the foregoing.

 

(v)           To the best of its knowledge, no member of the Board of
Commissioners of the Issuer or officer or other official of the Issuer is
interested in any manner which is prohibited by law in any contract, employment,
lease, purchase or sale made or to be made in connection with the proposed
transactions contemplated by the Indenture, this Loan Agreement or the Purchase
Contract.

 

3

--------------------------------------------------------------------------------


 

Concurrently with the Closing Date, the Issuer shall execute and deliver a
certificate reaffirming the foregoing representations and warranties as of the
Closing Date.

 

(b)      Company Representations, Warranties and Covenants.  The Company
represents, warrants and covenants to the Issuer and the Trustee as follows:

 

(i)            The Company is duly incorporated under the laws of the State of
Delaware, is in good standing in the State of Delaware and the State and is duly
authorized to conduct its business in the State.  The Company has all authority
under the laws of the State of Delaware, the State and its Articles of
Incorporation to enter into, execute, deliver and perform this Loan Agreement,
the Purchase Contract, the Project Certificate and the Tax Agreement
(collectively, the “Company Agreements”), and all action on its part necessary
for the valid execution and delivery of the Company Agreements and the Limited
Offering Memorandum has been duly and effectively taken, and the Company
Agreements will be the legal, valid and binding obligations of the Company
enforceable in accordance with their respective terms, subject to any applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting the
enforcement of creditors’ rights generally from time to time in effect, and to
applicable equitable principles.

 

(ii)           The representations and covenants contained in the Tax Agreement
and Project Certificate executed by the Company on the Closing Date are true and
correct and are incorporated herein by this reference and shall have the same
effect as if such representations and covenants were actually contained in this
Loan Agreement.

 

(iii)          The execution and delivery of the Company Agreements and the
Limited Offering Memorandum on the Company’s part have been duly authorized by
all necessary action, and neither the Company’s execution and delivery of the
Company Agreements or the Limited Offering Memorandum, the Company’s
consummation of the transactions contemplated on its part thereby, nor the
Company’s fulfillment of or compliance with the terms and conditions of the
Company Agreements, conflicts with or results in a material breach of the
Articles of Incorporation, or any material agreement or instrument to which the
Company is now a party or by which the Company is bound (except for any such
breaches for which the Company has obtained a waiver or a required consent), or
constitutes a material default (or would constitute a material default with due
notice or the passage of time or both) under any of the foregoing.

 

(iv)          All orders and approvals have been received and will be in effect
prior to the Closing Date, and, no further consent, approval, authorization or
order of, or registration with, any court or governmental or regulatory agency
or body is required with respect to the Company for the execution, delivery and
performance by the Company of the Company Agreements.

 

(v)           The Company has received an executed counterpart of the Indenture
and hereby consents to and approves of the provisions thereof.

 

4

--------------------------------------------------------------------------------


 

(vi)          The information relating to the Project and use of the proceeds of
the Bonds furnished by the Company in writing to Chapman and Cutler LLP, as Bond
Counsel, in connection with the issuance of the Bonds, is, to the best of the
Company’s knowledge, true and correct in all material respects.

 

(vii)         The Company does not, as of the date of issuance of the Bonds,
reasonably expect any use of moneys derived from the proceeds of the Bonds or
any investment or reinvestment thereof or from the sale of the Project which
would cause the Bonds to be classified as “arbitrage bonds” within the meaning
of Section 148 of the Code.

 

(viii)        The Project consists of those facilities described in Exhibit A
hereto (as such Exhibit A is from time to time amended or supplemented in
accordance with Section 3.03 hereof), and the Company shall not consent to any
changes in the Project which would adversely affect the Tax-Exempt status of the
Bonds.  The Company covenants that at all times when any Bonds are outstanding,
the Project will be geographically located in the corporate limits of the
Issuer.

 

(ix)           No litigation, proceedings or investigations are pending or, to
the knowledge of the Company, threatened against the Company seeking to
restrain, enjoin or in any way limit the approval or the execution and delivery
of the Company Agreements and the Limited Offering Memorandum, or which would in
any manner challenge or adversely affect the corporate existence, power and
authority of the Company to enter into and carry out the transactions described
in or contemplated by, or the execution, delivery, validity or performance by
the Company of the Company Agreements and the Limited Offering Memorandum.  In
addition, except as described in the Limited Offering Memorandum (including all
documents incorporated by reference therein), no litigation, proceedings or
investigations are pending or, to the knowledge of the Company, threatened in
writing against the Company, except litigation, proceedings or investigations
involving claims for which the probable ultimate recoveries and the estimated
costs and expenses of defense, in the opinion of the Company, (i) will be
entirely within the applicable insurance policy limits (subject to applicable
deductibles) or are not in excess of the total of the available assets held
under applicable self-insurance programs or (ii) will not have a material
adverse effect on the operations or condition, financial or otherwise, of the
Company.

 

(x)            The information used in the preparation of the financial
statements referred to in paragraph (xi) below, this Loan Agreement, the Tax
Agreement and any other written statement furnished by the Company to the Issuer
(including the descriptions and information contained or incorporated by
reference in the Limited Offering Memorandum relating to (A) the Company, the
Guarantor and the Project, (B) the operations and financial and other affairs of
the Company and the Guarantor, (C) the application by the Company of the
proceeds from the sale of the Bonds and (D) the participation by the Company and
the Guarantor in the transactions contemplated herein and in the Limited
Offering Memorandum) do not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements contained

 

5

--------------------------------------------------------------------------------


 

therein or herein not misleading.  There is no fact which the Company has not
disclosed to the Issuer in writing which materially adversely affects or, so far
as the Company can now foresee, will materially adversely affect the financial
condition of the Company or the Guarantor, the ability of the Company to own and
operate the Project, the Company’s ability to make payments under this Loan
Agreement or the Guarantor’s ability to make payments under the Bond Guarantee
when and as the same become due and payable.

 

(xi)           The audited consolidated statements of operations, cash flows and
stockholders’ deficit of the Company for each of the fiscal years ended
October 31, 2009, 2008 and 2007 and the consolidated balance sheets as of
October 31, 2009 and 2008, all audited by KPMG, LLP, an independent registered
public accounting firm, all included in and incorporated by reference in, the
Official Statement, correctly and fairly present the financial condition of the
Company as of said dates, and the results of the operations of the Company for
each of such periods, respectively, all in accordance with GAAP consistently
applied except as stated in the notes thereto, and there has been no material
adverse change in the condition, financial or otherwise, of the Company since
October 31, 2009 from that set forth in the information so utilized except as
disclosed in the Official Statement.

 

(xii)          The Company has all necessary licenses and permits to occupy and
operate its existing facilities or has obtained waivers thereof and has
obtained, will obtain or will cause to be obtained or waived all necessary
licenses and permits to acquire, construct, renovate, occupy and operate the
Project as they become required, except where failure to obtain any such license
or permit would not have a material adverse effect.  With respect to the
construction, renovation and equipping of the Project with proceeds of the
Bonds, the Company has complied with and will comply with the Illinois
Prevailing Wage Act, 820 ILCS 130/1 to 130/12, to the extent required by
applicable laws.

 

(xiv)        No amounts shall be withdrawn from the Project Fund except for
amounts that will be allocated, for federal income tax purposes, to the payment,
or to the reimbursement of the Company for the payment, of Project Costs.

 

(xv)         No Project Costs to be financed with Bond proceeds were incurred or
expended on or before July 17, 2010, except for certain preliminary expenditures
permitted by the Tax Agreement.

 

(xvi)        The Company will comply with the provisions of Section 148 of the
Code, and in that connection, has executed and delivered the Tax Agreement.

 

(xvii)       The information furnished by the Company and used by the Issuer in
preparing the Form 8038, Information Return for Private Activity Bond Issues,
which has been filed by or on behalf of the Issuer with the Internal Revenue
Service Center in Ogden, Utah, pursuant to Section 149(e) of the Code, was true
and complete as of the date of filing of said Form 8038.

 

6

--------------------------------------------------------------------------------


 

(xviii)      The Project is accurately described in the Project Certificate.

 

(xix)         The Company represents to the Issuer that it will allocate the
proceeds of the Bonds to the renovation, expansion and equipping of the Project
substantially as described in Exhibit A hereto.

 

(xx)          The execution, delivery and performance of the Company Agreements
and the compliance by the Company with all of the provisions hereof and thereof
are not in contravention of law or any unwaived provision of any mortgage, deed,
instrument or undertaking to which the Company is a party or by which it or its
property is bound wherein such law or unwaived provision could materially
adversely affect the Company or the ability of the Company to perform its
obligations under this Loan Agreement.

 

(xxi)         The Company is not in default under any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award or any
indenture, agreement, lease or instrument which could reasonably be expected to
have a material adverse effect on the condition (financial or otherwise),
results of operations, business or properties of the Company.

 

(xxii)        The Project conforms in all material respects with all applicable
zoning, planning, building, environmental and other regulations of the
governmental authorities having jurisdiction of the Project, or any
non-conformity has been waived by the applicable government authority, and all
licenses and approvals the Company requires to operate its facilities have been
obtained or waived by appropriate state and federal agencies and departments or,
if not obtained or waived on the date of this Loan Agreement, are expected to be
obtained or waived in the normal course of business at or prior to the time such
authorizations, consents or approvals are required to be obtained.

 

(xxiii)       With respect to any pension plan subject to ERISA maintained by
the Company, to which the Company has an obligation, or with respect to which
the Company has any liability, contingent or otherwise (each, a “Plan”) (a) to
the knowledge of the Company, neither any Plan nor the trusts created
thereunder, nor any trustee or administrator thereof, has engaged in a
“prohibited transaction,” as such term is defined in Section 4975 of the Code,
which could subject the Plan, any such trust, or any trustee or administrator
thereof, or any party dealing with the Plan or any such trust to the tax or
penalty on prohibited transactions imposed by Section 4975 of the Code, and
which has had or could reasonably be expected to have a material adverse effect
on the condition (financial or otherwise), results of operations, business or
properties of the Company (a “Material Adverse Effect”); and (b) the performance
of the transactions contemplated by this Loan Agreement will not involve any
prohibited transaction (other than an exempt prohibited transaction).  Neither
any Plan nor any such trusts have been terminated, nor have there been any
“reportable events,” as such term is defined in Section 4043 of ERISA, within
the last five years except for the reportable events which either have
heretofore been disclosed publiclyor which did not and could not reasonably be
expected to have a Material Adverse Effect.  Neither any Plan nor any such
trusts have incurred any “accumulated funding deficiency” (whether or not
waived), as such term was defined

 

7

--------------------------------------------------------------------------------


 

in Section 302 of ERISA prior to the effective date of the Pension Protection
Act of 2006, nor has any Plan or such trusts failed to satisfy the minimum
funding standards (whether or not waived), as defined in Section 302 of ERISA on
and after the effective date of the Pension Protection Act of 2006 within the
last five years which have had or could reasonably be expected to have a
Material Adverse Effect.  In addition, except as could not reasonably be
expected to have a Material Adverse Effect, the Company and any member of a
controlled corporation or affiliated service group in which the Company is a
member within the meaning of Section 4001(a)(14 of ERISA (“ERISA Affiliate”),
(a) has fulfilled in all material respects its obligations under the minimum
funding standards of ERISA and the Code with respect to each Plan to which it
has any such obligation; (b) is in compliance in all material respects with the
presently applicable provisions of ERISA, the Code and any Plan; and (c) has not
incurred any material and past due liability to the Pension Benefit Guaranty
Corporation.  Except as could not reasonably be expected tohave a Material
Adverse Effect, neither the Company nor any ERISA Affiliate is required to make
or accrue, nor has within the last five years made or accrued, an obligation to
make a material contribution to a “multiemployer plan” as defined in
Section 3(37)(A) of ERISA or Section 414 of the Code.

 

Concurrently with the Closing Date, the Company shall execute and deliver a
certificate reaffirming the foregoing representations and warranties as of the
Closing Date.

 

Section 2.02.       Tax-Exempt Status.  The Company covenants with the Issuer
and for and on behalf of the purchasers and Beneficial Owners of the Bonds from
time to time outstanding that so long as any of the Bonds remain outstanding,
moneys on deposit in any fund in connection with the Bonds, whether or not such
moneys were derived from the proceeds of the sale of the Bonds or from any other
sources, will not be used in a manner which will cause the Bonds to be
“arbitrage bonds,” within the meaning of Section 148 of the Code, and any lawful
Treasury Regulations promulgated thereunder, as the same exist on this date, or
may from time to time hereafter be amended, supplemented or revised.  The
Company also covenants for the benefit of the Beneficial Owners of the Bonds to
comply with all of the provisions of the Tax Agreement.  The Company reserves
the right, however, to make any investment of such moneys permitted by State
law, if, when and to the extent that said Section 148 or the Treasury
Regulations promulgated thereunder shall be repealed or relaxed or shall be held
void by final judgment of a court of competent jurisdiction, but only upon
receipt of an opinion of Bond Counsel that such investment will not affect the
exclusion of the interest on the Bonds from gross income of the owners thereof
for federal income tax purposes.

 

The Company agrees that it will take such actions as are necessary or
appropriate and within its control to take to comply with the provisions of the
Code and the Treasury Regulations promulgated thereunder in order to avoid any
loss of any the exclusion of interest on the Bonds from gross income of the
owners thereof for federal income tax purposes, and will not act or fail to act
in any other manner which would adversely affect such exclusion.  In connection
with the foregoing, the Company acknowledges and agrees to comply with the
provisions of the Project Certificate.

 

8

--------------------------------------------------------------------------------


 

The Company acknowledges that in the event of an examination by the Internal
Revenue Service of the exclusion of interest on the Bonds from gross income of
the owners thereof for federal income tax purposes, the Issuer may be treated as
a “taxpayer” in such examination, and the Company agrees that it will respond,
and will direct the Issuer to respond, in a commercially reasonable manner to
any inquiries from the Internal Revenue Service in connection with such an
examination.  The Issuer covenants that it will cooperate with the Company, at
the Company’s expense and at its direction, in connection with such examination.

 

The Company further covenants that on or before the date that is five years from
the Closing Date, the Company shall provide to the Trustee a written certificate
of an Authorized Company Representative stating that either (a) no rebate
payments are then required to be made to the United States because of the
existence of one or more exceptions from the rebate provisions contained in
Section 148(f) of the Code and the Treasury Regulations relating to the
tax-exempt bond provisions of the Code (the “Rebate Provisions”), or (b) the
Company has made (or caused to be made) a calculation of the amount of rebate
owed pursuant to the Rebate Provisions and either (i) no rebate was then due and
owing with respect to the Bonds, or (ii) rebate (the amount of which shall be
specified) has been paid to the United States with respect to the Bonds.  The
Company acknowledges that its obligations under this Section 2.02 are
supplemental to, and not in lieu of, the Rebate Provisions set forth in the Tax
Agreement.

 

Section 2.03.       Annual Certificate.  For each year that this Loan Agreement
remains in effect, the Company will furnish to the Issuer and the Trustee on or
before January 31 of each year, commencing January 31, 2012, a certificate of an
Authorized Company Representative, stating that the signer of the certificate
has made a review of the activities of the Company during the preceding calendar
year for the purpose of determining whether or not the Company, to the knowledge
of such signer, has complied with all of the terms, provisions and conditions of
this Loan Agreement and the Project Certificate and that, to the knowledge of
such signer, the Company has kept, observed, performed and fulfilled each and
every covenant, provision and condition of this Loan Agreement and the Project
Certificate to be performed by the Company and is not in default in the
performance or observance of any of the covenants, provisions or conditions
hereof or thereof, or if there shall be such a default, such certificate shall
specify all such defaults and the nature thereof of which the signer of the
certificate shall have knowledge and the corrective action being undertaken or
to be undertaken with respect thereto.

 

Section 2.04.       Taxes, Charges and Assessments; Permitted Contests.  To the
extent that the Company or its properties are or become liable to taxation, the
Company covenants and agrees to pay or cause to be paid (when the same shall
become due or payable, or if an extension has been granted, within the time
allotted for such extension) all lawful taxes, charges, assessments and other
governmental levies against the Company or its properties which, if not so paid,
will have a material adverse effect on the Company or the ability of the Company
to operate the Project or make the Loan Payments.  If under applicable law any
such tax, charge, fee, rate, imposition or assessment may at the option of the
taxpayer be paid in installments, the Company may exercise such option.

 

The Company shall pay or cause to be satisfied and discharged or make adequate
provision to satisfy and discharge (including the provisions of adequate bonding
therefor) within

 

9

--------------------------------------------------------------------------------


 

60 days after the same shall accrue, any lien or charge upon the Loan Payments,
and all lawful claims or demands for labor, materials, supplies or other charges
which, if unpaid, might be or become a lien thereon.

 

Nothing contained in this Section 2.04 shall be deemed to constitute an
admission by either the Issuer or the Company that either the Issuer or the
Company is liable for any tax, charge, fee, rate, imposition or assessment.

 

The Company shall not be required to pay any tax, charge, fee, rate, imposition
or assessment required to be paid under this Section 2.04 hereof, or to comply
with any law, ordinance, order, decree, rule, regulation or requirement referred
to in Section 2.05 hereof, so long as the Company shall in good faith and at its
cost and expense contest the amount or validity thereof, or take other
appropriate action with respect thereto, in an appropriate manner or by
appropriate proceedings which shall operate during the pendency thereof to
prevent the collection of or other realization upon the tax, charge, fee, rate,
imposition, assessment, lien, security interest, encumbrance or charge so
contested, and the sale, forfeiture or loss of its property or any part thereof
to satisfy the same.  While any such matters are pending, the Company shall have
the right to pay, remove or cause to be discharged or marked exempt the tax,
charge, fee, rate, imposition, assessment, lien, security interest, encumbrance
or charge being contested.  Each such contest shall be promptly prosecuted to
final conclusion or settlement, and the Company will pay, and save the Issuer
and the Trustee harmless against, all losses, judgments, decrees and costs
(including reasonable attorneys’ fees and reasonable expenses in connection
therewith) and will, promptly after the final determination or settlement of
such contest or action, pay and discharge the amounts which shall be levied,
assessed or imposed or determined to be payable therein, together with all
penalties, fines, interest, costs and reasonable expenses thereon or in
connection therewith.

 

Section 2.05.       Compliance with Laws.  Subject to provisions of Section 2.04
hereof, the Company will, through the term of this Loan Agreement, at no expense
to the Issuer, promptly comply or cause compliance with all applicable laws,
ordinances, orders, rules, regulations and requirements of duly constituted
public authorities, which may be applicable to the Project or to the repair and
alteration thereof, or to the use or manner of use of the Project, including,
but not limited to the Americans with Disabilities Act, the Illinois
Accessibility Code, all federal, State and local environmental and health and
safety laws, rules, regulations and orders applicable to or pertaining to the
Project, the Federal Worker Adjustment and Retraining Notification Act and the
Illinois Prevailing Wage Act.

 

Section 2.06.       Use of the Project.  The Company recognizes that the Issuer
has not made an inspection of the Project or of any fixture or other item
constituting a portion thereof, and the Issuer makes no warranty or
representation, express or implied or otherwise, with respect to the same or the
location, use, description, design, merchantability, condition, workmanship, or
fitness, suitability or use for any particular purpose, condition or durability
thereof.  The Company further recognizes that the Issuer has no title interest
to any part of the Project and that the Issuer makes no representations or
warranties of any kind as to the Company’s title thereto or ownership thereof or
otherwise, it being agreed that all risks incident thereto are to be borne by
the Company.  In the event of any defect or deficiency of any nature in the
Project or any fixture

 

10

--------------------------------------------------------------------------------


 

or other item constituting a portion thereof, whether patent or latent, the
Issuer shall have no responsibility or liability with respect thereto. The
provisions of this Section 2.06(b) have been negotiated and are intended to be a
complete exclusion and negation of any warranties or representations by the
Issuer, express or implied, with respect to the Project or any fixture or other
item constituting a portion thereof, whether arising pursuant to the Uniform
Commercial Code of the State or another law now or hereafter in effect or
otherwise.

 

Section 2.07.       Access to Project.  The Company agrees that during the term
of this Loan Agreement the Issuer, the Trustee and their duly authorized agents
shall have the right, but shall be under no duty or obligation to exercise this
right, during regular business hours, with reasonable notice, to enter upon the
premises and examine and inspect the records maintained by the Company pursuant
to Section 3.05 hereof and to examine and inspect the Project, subject to
federal and State laws and regulations applicable to the site of the Project. 
The rights of inspection and access hereby reserved to the Issuer and the
Trustee may be exercised only after the Issuer, the Trustee or such agent shall
have executed a secrecy agreement if requested by the Company in the form then
currently used by Company, and nothing contained in this Section 2.07 or in any
other provision of this Loan Agreement shall be construed to entitle the Issuer
or the Trustee to any information or inspection involving the confidential
know-how of the Company.

 

Section 2.08.       Maintenance and Repair; Insurance.  The Company will
maintain the Project in a safe and sound operating condition, making from time
to time all needed material repairs thereto, and shall maintain reasonable
amounts of insurance coverage with respect to the Project and shall pay all
costs of such maintenance, repair and insurance.  Evidence of insurance shall be
provided to the Trustee upon request to the Company.

 

Section 2.09.       Indemnification of the Issuer and the Trustee.  (a)  The
Company will pay, and will protect, indemnify and save the Issuer and the
Trustee and each of their respective past, present and future members of the
Board of Commissioners, officers, directors, employees, agents, successors,
assigns and any other person, if any, who “controls” the Issuer or the Trustee,
as the case may be, as that term is defined in Section 15 of the Securities Act
(the Issuer, the Trustee and the other listed persons, collectively referred to
as, the “Indemnified Persons”) harmless from and against any and all
liabilities, losses, damages, taxes penalties, costs and expenses (including
attorneys’ fees and expenses of the Issuer or the Trustee), causes of action,
suits, proceedings, claims, demands, tax reviews, investigations and judgments
of whatsoever kind and nature (including, but not limited to, those arising or
resulting from any injury to or death of any person or damage to property)
arising from or in any manner directly or indirectly growing out of or connected
with the following:

 

(1)           the use, financing, non-use, condition or occupancy of the
Project, any repairs, construction, alterations, renovation, relocation,
remodeling and equipping thereof or thereto or the condition of any such Project
including adjoining sidewalks, streets or alleys and any equipment or facilities
at any time located on or connected with such Project or used in connection
therewith but which are not the result of the gross negligence of the Issuer or
Trustee;

 

11

--------------------------------------------------------------------------------


 

(2)           a violation of any agreement, warranty, covenant or condition of
this Loan Agreement or any other agreement executed in connection with this Loan
Agreement or the Indenture;

 

(3)           a violation of any contract, agreement or restriction by the
Company relating to the Project;

 

(4)           a violation of any law, ordinance, rules, regulation or court
order affecting the Project or the ownership, occupancy or use thereof or the
Bonds or use of the proceeds thereof;

 

(5)           any statement or information concerning the Company, any of its
officers and members, its operations or financial condition generally or the
Project, contained in any offering document or supplement or amendment thereto
furnished to the Issuer or the purchaser of any Bonds, that is untrue or
incorrect in any material respect, and any omission from such offering document
or any statement or information which should be contained therein for the
purpose for which the same is to be used or which is necessary to make the
statements therein concerning the Company, any of its officers and members and
the Project not misleading in any material respect, provided that such offering
document or supplement or amendment has been approved by the Company and the
Indemnified Persons did not have actual knowledge of the omission or
misstatement; and

 

(6)           the acceptance or administration of the Indenture, including
without limitation the enforcement of any remedies under the Indenture and
related documents.

 

(b)        In case any claim shall be made or any action shall be brought
against one or more of the Indemnified Persons in respect of which indemnity can
be sought against the Company pursuant to any of the preceding paragraphs in
Section 2.09(a), the Indemnified Party seeking indemnity shall promptly notify
the Company, in writing, and the Company shall promptly assume the defense
thereof, including the employment of counsel chosen by the Company and approved
by the Issuer or the Trustee (as the case may be), or both (provided, that such
approval by the Issuer or the Trustee shall not be unreasonably withheld), the
payment of all expenses and the right to negotiate and consent to settlement. 
If any Indemnified Person is advised in a written opinion of Counsel that there
may be legal defenses available to such Indemnified Person which are adverse to
or in conflict with those available to the Company or that the defense of such
Indemnified Person should be handled by separate Counsel, the Company shall not
have the right to assume the defense of such Indemnified Person, but the Company
shall be responsible for the reasonable fees and expenses of Counsel retained by
such Indemnified Person in assuming its own defense, and provided also that, if
the Company shall have failed to assume the defense of such action or to retain
Counsel reasonably satisfactory to the Issuer or the Trustee within a reasonable
time after notice of the commencement of such action, the reasonable fees and
expenses of Counsel retained by the Indemnified Person shall be paid by the
Company.  Notwithstanding the foregoing, any one or more of the Indemnified
Persons shall have the right to employ separate Counsel with respect to any such
claim or in any such action and to participate in the defense thereof, but the
fees and expenses of such Counsel shall be paid by such Indemnified Person
unless the employment of such Counsel has been specifically

 

12

--------------------------------------------------------------------------------


 

authorized by the Company or unless the provisions of the immediately preceding
sentence are applicable.  The Company shall not be liable for any settlement of
any such action affected without the consent of the Company (which shall not be
unreasonably withheld), but if settled with the consent of the Company or if
there be a final judgment for the plaintiff in any such action with or without
consent, the Company agrees to indemnify and hold harmless the Indemnified
Person from and against any loss, liability or expense by reason of such
settlement or judgment.

 

(c)        The Company shall also indemnify the Issuer, the Trustee and such
Indemnified Persons for all reasonable costs and expenses, including reasonable
Counsel fees, incurred in: (i) enforcing any obligation of the Company under
this Loan Agreement or any related agreement, including the Indenture;
(ii) taking any action requested by the Company; (iii) taking any action
required by this Loan Agreement or any related agreement; or (iv) taking any
action considered necessary by the Issuer or the Trustee and which is authorized
by this Loan Agreement or any related agreement.  If the Issuer is to take any
action under this Loan Agreement or any other instrument executed in connection
herewith for the benefit of the Company, it will do so if and only if (i) the
Issuer is a necessary party to any such action or proceedings and (ii) the
Issuer has received specific written direction from the Company, as required
hereunder or under any other instrument executed in connection herewith, as to
the action to be taken by the Issuer.

 

(d)        All amounts payable to the Issuer under this Section 2.09 shall be
deemed to be fees and expenses payable to the Issuer for the purposes of the
provisions hereof and of the Indenture dealing with assignment of the Issuer’s
rights hereunder.  The Issuer and its members, officers, agents, employees and
their successors and assigns shall not be liable to the Company for any reason.

 

(e)        Any provision of this Loan Agreement or any other instrument or
document executed and delivered in connection therewith to the contrary
notwithstanding, the Issuer retains the right to (i) enforce any applicable
federal or State law or regulation or resolution or ordinance of the Issuer and
(ii) enforce any rights accorded to the Issuer by federal or State law or
regulation of the Issuer, and nothing in this Loan Agreement shall be construed
as an express or implied waiver thereof.

 

(f)         The obligations of the Company under this Section 2.09 shall survive
any assignment or termination of this Loan Agreement in accordance with
Section 7.01 and Section 10.01 hereof and the resignation or removal of the
Trustee, and such obligations under this Section 2.09 are in addition to any
indemnifications or protections provided to the Trustee under the Indenture or
any other related document, and the terms hereof shall not limit such
indemnification or protections in any way.

 

Section 2.10.       [Reserved].

 

Section 2.11.       Recording and Maintenance of Liens.  Upon notice from the
Trustee, the Company shall, at its own expense, file and record, refile and
re-record, or cause to be filed and recorded, refiled and re-recorded, U.C.C.
continuation statements, if required under Illinois law,

 

13

--------------------------------------------------------------------------------


 

relating to the U.C.C. filing with respect to the Trustee’s rights to the Trust
Estate assigned to the Trustee by the Issuer.  The Issuer and the Trustee shall
cooperate fully with the Company in taking any such action.

 

The Company will pay or cause to be paid all filing fees incident to such
filing, and all expenses incident to the preparation, execution and
acknowledgment of such filing.

 

The Issuer and the Trustee (other than the Trustee’s obligation to notify the
Company hereunder as necessary) shall have no responsibility for the
preparation, filing or recording of any such continuation statement or for the
maintenance of any security interest intended to be perfected thereby.  The
Issuer will execute such instruments provided to it by the Company as may be
reasonably necessary in connection with such filing.

 

Section 2.12.       Indenture Provisions.  The Indenture provisions concerning
the Bonds and the other matters therein are an integral part of the terms and
conditions of the Loan made by the Issuer to the Company pursuant to this Loan
Agreement, and the execution of this Loan Agreement shall constitute conclusive
evidence of approval of the Indenture by the Company to the extent it relates to
the Company.  Additionally, the Company agrees that, whenever the Indenture by
its terms imposes a duty or obligation on the Company, such duty or obligation
shall be binding upon the Company to the same extent as if the Company were an
express party to the Indenture, and the Company hereby agrees to carry out and
perform all of its obligations under the Indenture as fully as if the Company
were a party to the Indenture.

 

Section 2.13.       Exemption from Personal Liability.  No recourse under or
upon any obligation, covenant or agreement created by this Loan Agreement, or
for any claim based thereon or otherwise in respect thereof, shall be had
against any incorporator, organizer, stockholder, member, manager, director,
officer or employee, as such, past, present or future, of the Company or of any
predecessor or successor entity, either directly or through the Company, whether
by virtue of any constitution, statute or rule of law, or by the enforcement of
any assessment or penalty or otherwise; it being expressly understood that this
Loan Agreement is solely a Company obligation, and that no such personal
liability whatever shall attach to, or is or shall be incurred by, the
incorporators, organizers, stockholders, members, managers, directors, officers
or employees, as such, of the Company or any predecessor or successor entity, or
any of them, under or by reason of the obligations, covenants or agreements
contained in this Loan Agreement or implied therefrom; and that any and all such
personal liability, either at common law or in equity or by constitution or
statute, of, and any and all such rights and claims against, every such
incorporator, organizer, stockholder, director, officer, member, manager or
employee, as such, under or by reason of the obligations, covenants or
agreements contained in this Loan Agreement, or implied therefrom, are hereby
expressly waived and released as a condition of, and as a consideration for, the
execution of this Loan Agreement.

 

Section 2.14.       No Recourse to Issuer.  The obligations of the Issuer under
this Loan Agreement are special, limited obligations of the Issuer, payable
solely out of the revenues and income derived under this Loan Agreement and as
otherwise provided under this Loan Agreement and the Indenture.  The obligations
of the Issuer hereunder shall not be deemed to constitute a general obligation
of the Issuer or a charge against the general credit or taxing power

 

14

--------------------------------------------------------------------------------


 

of the Issuer or the State of Illinois.  Neither the Issuer nor any member of
the Board of Commissioners, director, officer, employee or agent of the Issuer
nor any person executing the Bonds shall be liable personally for the Bonds or
be subject to any personal liability or accountability by reason of the issuance
of the Bonds.

 

No recourse shall be had for the payment of the principal of, premium, if any,
and interest on any of the Bonds or for any claim based thereon or upon any
obligation, covenant or agreement contained in the Indenture, this Loan
Agreement or the Purchase Contract against any past, present or future member of
the Board of Commissioners, officer, agent or employee of the Issuer, or any
member of the Board of Commissioners, officer, employee, director or trustee of
any successor entity as such, either directly or through the Issuer or any
successor entity, under any rule of law or equity, statute or constitution or by
the enforcement of any assessment or penalty or otherwise, and all such
liability of any such member of the Board of Commissioners, officer, employee,
directors, agent or trustee as such is hereby expressly waived and released as a
condition of and consideration for the execution of the Indenture and this Loan
Agreement and the issuance of the Bonds.

 

Notwithstanding any provision or obligation to the contrary set forth herein, no
provision of this Loan Agreement shall be construed so as to give rise to a
pecuniary liability of the Issuer or to give rise to a charge upon the general
credit of the Issuer, the liability of the Issuer hereunder shall be limited to
its interest in this Loan Agreement and the lien of any judgment shall be
restricted thereto.  In the performance of the agreements of the Issuer herein
contained, any obligation it may incur for the payment of money shall not be a
debt of the Issuer, nor shall the Issuer be liable on any obligation so
incurred.  The Issuer does not assume general liability for the repayment of the
Bonds or for the costs, fees, penalties, taxes, interest, commissions, charges,
insurance or any other payments recited herein, and shall be obligated to pay
the same only out of the amounts payable by the Company hereunder.  The Issuer
shall not be required to do any act whatsoever or exercise any diligence
whatsoever to mitigate the damages to the Company if a default shall occur
hereunder.

 

ARTICLE III

 

LOAN PROCEEDS; RENOVATION, EXPANSION, EQUIPPING,
COMPLETION AND OPERATION OF PROJECT

 

Section 3.01.       Loan of Proceeds of Bonds.  The Issuer hereby agrees to loan
the proceeds of the Bonds to the Company.  The Company hereby directs the Issuer
and the Trustee to dispose of the net proceeds from the sale of the Bonds in the
manner specified in Section 5.02 of the Indenture.

 

Section 3.02.       Agreement to Renovate, Expand, Equip and Complete Project. 
The Company will complete the renovation, expansion and equipping of the Project
as soon as practicable in accordance with the plans and specifications kept, and
as they may be revised, under Section 3.03 hereof.  The Company will allocate
the proceeds of the Bonds, including investment income thereon, solely in
accordance with the provisions of the Indenture, this Loan Agreement, the Tax
Agreement and the Project Certificate.

 

15

--------------------------------------------------------------------------------


 

The Company may at its own expense cause a portion of the Project to be
remodeled or cause such substitutions, modifications and improvements to be made
to a portion of the Project from time to time as the Company, in its discretion,
may deem to be desirable for its uses and purposes, which remodeling,
substitutions, modifications and improvements shall be included under the terms
of this Loan Agreement as part of the Project.

 

Within seven Business Days after the Completion Date, the Company shall provide
the Completion Certificate to the Trustee and the Issuer.

 

If the Company determines not to complete any portion of the Project for which
Bond proceeds (or investment earnings thereon) are available and delivers the
Completion Certificate, or funds such portion of the Project from any other
source, such Bond proceeds (or investment earnings thereon) otherwise allocable
to such portion of the Project must be used either (i) to pay costs of the
remaining parts of the Project, provided that the Company certifies to the
Issuer and the Trustee that after recalculating the average reasonably expected
economic life of the Project being financed, refinanced or reimbursed with
proceeds of the Bonds (or investment earnings thereon), the weighted average
maturity of the Bonds will not exceed 120% of the average reasonably expected
economic life of the Project, (ii) to pay the costs of other projects qualifying
under the Bond Ordinance, with the approval of the Issuer, (iii) to redeem
principal on the Bonds in accordance with the provisions of this Loan Agreement
and the Indenture or (iv) in any other lawful manner, provided in each case
there shall be delivered to the Trustee and the Issuer a Favorable Opinion of
Bond Counsel and/or Opinion of Counsel with respect to such application.  If the
Company shall so determine (x) not to complete any portion of the Project or
(y) to fund such portion from any other source, such portion of the Project
shall no longer be deemed to be within the meaning of the term “Project” for any
purpose of this Loan Agreement or the Indenture; if the Company shall so
determine to use available Bond proceeds to pay the costs of other projects
approved by the Issuer, such projects shall thereafter be deemed to be within
the meaning of the term “Project” for all purposes of this Loan Agreement and
the Indenture.

 

In the event the money in the Project Fund available for payment of the costs of
the Project shall not be sufficient to make such payment in full, the Company
agrees to pay directly, or deposit moneys in the Project Fund for the payment
of, such costs of completing the Project as may be in excess of the moneys
available therefor in the Project Fund.  The Issuer does not make any warranty
or representation, either express or implied, that the moneys which will be
deposited into the Project Fund, and which under the provisions of this Loan
Agreement will be available for payment of the costs of the Project, will be
sufficient to pay all of the costs which will be incurred in connection
therewith.  The Company agrees that if, after exhaustion of the moneys in the
Project Fund, the Company should pay, or deposit moneys in the Project Fund for
the payment of, any portion of the costs of the Project pursuant to the
provisions of this Section 3.02, it shall not be entitled to any reimbursement
therefor from the Issuer, the Trustee or from the owners of any of the Bonds,
nor shall it be entitled to any diminution of the amounts payable under
Section 6.01 hereof.

 

The Company covenants and agrees to pay all Costs of Issuance incurred in
connection with the issuance of the Bonds.  The Issuer shall have no obligation
with respect to such costs.

 

16

--------------------------------------------------------------------------------


 

Section 3.03.       Plans and Specifications.  Subject to the provisions of the
next paragraph and to Section 3.02 hereof, the Company may make, authorize or
permit changes or amendments in the components of the Project or may determine
not to complete any portion of the Project for which Bond proceeds (and
investment income thereon) are available, or may finance such portion of the
Project from any other source.

 

If the Company considers it necessary or desirable to supplement or amend
Exhibit A to this Loan Agreement to reflect changes in the description of the
Project, such supplement or amendment will not be considered as an amendment to
this Loan Agreement requiring the consent of any Owner or the Trustee for the
purposes of Article XI of the Indenture.  A copy of each such material change in
or material amendment to Exhibit A hereof shall be filed promptly with the
Issuer and the Trustee.  In addition, the Company shall deliver to the Issuer a
certificate of an Authorized Company Representative detailing the proposed
changes.

 

Section 3.04.       Project Records.  The Company will maintain such records in
connection with the acquisition, construction and equipping of the Project as
are required to permit ready identification of the Project and the items of
Project Costs.

 

Section 3.05.       Authorized Company Representative.  The Company shall
appoint an Authorized Company Representative (who, until another person or
officer is designated, shall be the Vice President and Treasurer of the Company)
for the purpose of acting on behalf of the Company and taking all actions and
making all certifications required to be taken and made by an Authorized Company
Representative under the provisions of this Loan Agreement and the Indenture,
and shall appoint alternate Authorized Company Representatives to take any such
action or make any such certification if the same is not taken or made by the
Authorized Company Representative.  In the event any of said persons, or any
successor appointed pursuant to the provisions of this Section 3.05, should
resign or become unavailable or unable to take any action or make any
certificate provided for in this Loan Agreement or the Indenture, another
Authorized Company Representative or alternate Authorized Company Representative
shall thereupon be appointed by the Company.  If the Company fails to make such
designation within 10 days following the date when the then incumbent resigns or
becomes unavailable or unable to take any of the said actions, the Chief
Financial Officer of the Company shall serve as the Authorized Company
Representative.

 

Whenever under the provisions of this Loan Agreement or the Indenture the
approval of the Company is required or the Issuer is required to take some
action at the request of the Company, such approval or such request shall be
made by the Authorized Company Representative or alternate Authorized Company
Representative unless otherwise specified in this Loan Agreement or the
Indenture, and the Issuer or the Trustee shall be authorized to act on any such
approval or request.

 

Section 3.06.       Guarantor.  The Company may exercise its rights and carry
out its duties and obligations hereunder and under the Indenture directly or
through the Guarantor.

 

17

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ADDITIONAL COVENANTS OF THE COMPANY

 

Section 4.01.       Application of Certain Covenants.  (a) Following the first
day (the “Suspension Period”):

 

(i)            the Bonds have been assigned an Investment Grade rating by both
Rating Agencies; and

 

(ii)           no Default under this Loan Agreement, the Senior Note Indenture
or the IFA Loan Agreement, has occurred and is continuing,

 

the Company and its Restricted Subsidiaries will not be subject to Sections
4.07, 4.08, 4.09, 4.11, 4.12, 4.13 and 4.14(a)(ii) of this Loan Agreement
(collectively, the “Suspended Covenants”).

 

(b)      In the event that the Company and its Restricted Subsidiaries are not
subject to the Suspended Covenants for any period of time as a result of the
foregoing and on any subsequent date (the “Reversion Date”) one or both of the
Rating Agencies withdraws its Investment Grade rating or downgrades the rating
assigned to the Bonds below an Investment Grade rating, then the Company and its
Restricted Subsidiaries will thereafter again be subject to the Suspended
Covenants with respect to future events.  The period of time between the
Suspension Date and the Reversion Date is referred to as the “Suspension
Period.”  Notwithstanding that the Suspended Covenants may be reinstated, no
Default or Event of Default will be deemed to have occurred as a result of a
failure to comply with the Suspended Covenants during the Suspension Period. 
During any Suspension Period, the Company may not designate any Subsidiary to be
an Unrestricted Subsidiary unless the Company would have been permitted to
designate such Subsidiary to be an Unrestricted Subsidiary if a Suspension
Period had not been in effect for any period.

 

(c)       On the Reversion Date, all Indebtedness Incurred during the Suspension
Period will be deemed to have been outstanding on the Closing Date, so that it
is classified as permitted under Section 4.07(b).  Calculations made after the
Reversion Date of the amount available to be made as Restricted Payments under
Section 4.08 will be made as though the covenant under Section 4.08 had been in
effect since the Original Securities Date but not during the Suspension Period. 
Accordingly, Restricted Payments made during the Suspension Period will not
reduce the amount available to be made as Restricted Payments under clause (3)
of Section 4.08(a) and items specified in subclauses (A) through (E) of clause
(3) of Section 4.08(a) will not increase the amount available to be made
thereunder.  For purposes of determining compliance with Section 4.09, the Net
Unutilized Net Available Proceeds from all Asset Dispositions not applied in
accordance with the covenant will be deemed to be reset to zero after the
Reversion Date.

 

(d)      Without causing a Default or Event of Default, the Company and its
Restricted Subsidiaries may honor any contractual commitments to take actions in
the future after any date on which the Bonds no longer have an Investment Grade
rating from both of the Rating Agencies as long as such contractual commitments
were entered into during the Suspension Period and not

 

18

--------------------------------------------------------------------------------


 

in anticipation of the Bonds no longer having an Investment Grade rating from
both of the Rating Agencies.

 

Section 4.02.       Corporate Existence.  Subject to Section 4.14 herein, the
Company will at all times do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate existence and its
rights and franchises; provided, that nothing in this Section 4.02 shall prevent
the abandonment or termination of any right or franchise of the Company if, in
the opinion of the Company, such abandonment or termination is in the best
interests of the Company and does not materially adversely affect the ability of
the Company to fulfill its obligations hereunder.

 

Section 4.03.       Reports by the Company.  The Company covenants that so long
as any of the Bonds are outstanding, notwithstanding whether the Company is
subject to the requirements of Sections 13 or 15(d) of the Exchange Act, the
Company will file with the Commission (unless the Commission will not accept
such filing) and, within 15 days after it files them with the Commission, file
with the Trustee and mail or cause the Trustee to mail to the Holders at their
addresses as set forth in the register of the Bonds, copies of the annual
reports and of the information, documents and other reports which the Company is
required to file with the Commission pursuant to Section 13 or 15(d) of the
Exchange Act or which the Company would be required to file with the Commission
if the Company then had a class of securities registered under the Exchange
Act.  Delivery of such reports, information and documents to the Trustee is for
informational purposes only, and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including information
concerning the Company’s compliance with any of its covenants hereunder;
provided that the foregoing shall not relieve the Trustee of any of its
responsibilities hereunder or under the Indenture.

 

Notwithstanding the foregoing, the Company will be deemed to have furnished such
information referred to in the previous paragraph to the Trustee and the Holders
if the Company has filed such reports and other information with either the
Commission via the EDGAR filing system (or any successor system) or the
Municipal Securities Rulemaking Board via the EMMA filing system (or any
successor system) and such reports and other information are publicly
available.  If the Commission or the Municipal Securities Rulemaking Board will
not accept the Company’s filings for any reason, the Company will post the
reports, documents and information referred to in the first sentence of this
paragraph on its website within the time periods that would apply if the Company
were required to file such reports, documents and information with the
Commission or the Municipal Securities Rulemaking Board, as the case may be,
and, in that event, the Company will be deemed to have furnished such
information referred to above to the Trustee and the Holders.

 

Section 4.04.       Notice of Defaults or Events of Default.  The Company
covenants and agrees to deliver to the Trustee, within a reasonable time (and in
any event within five Business Days) after the Company becomes aware of the
occurrence of a Default or an Event of Default, of the character specified in
Section 8.01(d) herein, written notice of the occurrence of such Default or
Event of Default.

 

19

--------------------------------------------------------------------------------


 

Section 4.05.       Books of Record and Account.  The Company will keep proper
books of record and account, either on a consolidated or individual basis.  The
Company shall cause its books of record and account to be examined either on a
consolidated or individual basis, by one or more firms of independent public
accountants not less frequently than annually.  The Company shall prepare its
financial statements in accordance with generally accepted accounting
principles.

 

Section 4.06.       Limitation on Liens.  The Company will not, and will not
cause or permit any of its Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Liens upon any of their respective properties or assets
(including, without limitation, any asset in the form of the right to receive
payments, fees or other consideration or benefits) whether owned on the Original
Securities Issuance Date or acquired after the Original Securities Issuance
Date, other than:

 

(a)           Liens granted by the Company or a Subsidiary Guarantor on property
or assets of the Company or a Subsidiary Guarantor securing Indebtedness of the
Company or a Subsidiary Guarantor that is permitted by this Loan Agreement and
that is pari passu with the Senior Notes, the Bonds, the IFA Bonds or any
Subsidiary Guarantee; provided, that the Senior Notes, the Bonds, the IFA Bonds
or Subsidiary Guarantee, as the case may be, are secured on an equal and ratable
basis with the Indebtedness secured by such Liens for so long as such
Indebtedness is so secured;

 

(b)           Liens granted by the Company or a Subsidiary Guarantor on property
or assets of the Company or a Subsidiary Guarantor securing Indebtedness of the
Company or a Subsidiary Guarantor that is permitted by this Loan Agreement and
that is subordinated to the Senior Notes, the Bonds, the IFA Bonds or any
Subsidiary Guarantee; provided, that the Senior Notes, the Bonds, the IFA Bonds
or Subsidiary Guarantee, as the case may be, are secured by Liens ranking prior
to such Liens;

 

(c)           Permitted Liens;

 

(d)           Liens (including extensions, replacements and renewals thereof) in
respect of Acquired Indebtedness permitted by this Loan Agreement; provided,
that the Liens in respect of such Acquired Indebtedness secured such Acquired
Indebtedness at the time of the incurrence of such Acquired Indebtedness and
such Liens and the Acquired Indebtedness were not incurred by the Company, any
of its Restricted Subsidiaries or by the Person being acquired or from whom the
assets were acquired in connection with, or in anticipation of, the incurrence
of such Acquired Indebtedness by the Company or any of its Restricted
Subsidiaries, and provided, further that such Liens in respect of such Acquired
Indebtedness do not extend to or cover any property or assets of the Company or
of any Restricted Subsidiary of the Company other than the property or assets
that secured the Acquired Indebtedness prior to the time such Indebtedness
became Acquired Indebtedness of the Company or any of its Restricted
Subsidiaries;

 

(e)           Liens granted in connection with any Qualified Securitization
Transaction;

 

20

--------------------------------------------------------------------------------


 

(f)            Liens arising from claims of holders of Indebtedness against
funds held in a defeasance trust for the benefit of such holders; and

 

(g)           Liens on property or assets of the Company or any Restricted
Subsidiary securing Indebtedness incurred pursuant to Sections 4.07(c), 4.07(g)
and 4.07(z) herein.

 

Section 4.07.       Limitation on Incurrence of Indebtedness.  The Company will
not, and will not cause or permit any of its Restricted Subsidiaries to incur,
directly or indirectly, any Indebtedness, except:

 

(a)           Indebtedness of the Company or any Subsidiary Guarantor, if
immediately after giving effect to the incurrence of such Indebtedness and the
receipt and application of the net proceeds thereof, the Consolidated Cash Flow
Ratio of the Company for the four full fiscal quarters for which quarterly or
annual financial statements are available next preceding the incurrence of such
Indebtedness would be greater than 2.0 to 1.0;

 

(b)           Indebtedness outstanding on the Closing Date;

 

(c)           Indebtedness of the Company or any Restricted Subsidiary of the
Company under Credit Facilities in an aggregate amount at any one time
outstanding pursuant to this clause (c) not to exceed the greater of (a) $200.0
million or (b) the sum of (i) 85.0% of the total book value of accounts
receivable and (ii) 60% of the total book value of inventory, in each case as
reflected on the Company’s and its Restricted Subsidiaries’ most recent
consolidated financial statements prepared in accordance with GAAP; provided
that the amount in clause (b) of this clause (c) shall not exceed $1,000.0
million;

 

(d)           Indebtedness owed by the Company to any Restricted Subsidiary of
the Company or Indebtedness owed by a Restricted Subsidiary of the Company to
the Company or a Restricted Subsidiary of the Company; provided, that, upon
either:

 

(i)            the transfer or other disposition by such Restricted Subsidiary
or the Company of any Indebtedness so permitted under this paragraph (d) to a
Person other than the Company or another Restricted Subsidiary of the Company,
or

 

(ii)           the issuance (other than directors’ qualifying shares), sale,
transfer or other disposition of shares of Capital Stock or other ownership
interests (including by consolidation or merger) of such Restricted Subsidiary
to a Person other than the Company or another such Restricted Subsidiary of the
Company,

 

the provisions of this paragraph (d) shall no longer be applicable to such
Indebtedness and such Indebtedness shall be deemed to have been incurred at the
time of any such issuance, sale, transfer or other disposition, as the case may
be;

 

21

--------------------------------------------------------------------------------


 

(e)           Indebtedness of the Company or any of its Restricted Subsidiaries
under any Interest Rate Protection Agreement, Commodity Agreement or Currency
Agreement in each case incurred in the ordinary course of business;

 

(f)            Acquired Indebtedness, if either (i) the Company would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to clause
(a) above after giving pro forma effect to the relevant acquisition and
incurrence of such Acquired Indebtedness or (ii) (a) the Company’s Consolidated
Cash Flow Ratio for the most recent four full fiscal quarters for which
financial statements are available after giving pro forma effect to the relevant
acquisition and incurrence of such Acquired Indebtedness as of the beginning of
such four quarter period would be greater than (b) the Company’s Consolidated
Cash Flow Ratio for such four quarter period as of immediately prior to such
acquisition and incurrence of such Acquired Indebtedness;

 

(g)           Indebtedness incurred by the Company or any of its Restricted
Subsidiaries constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business, including, without limitation,
letters of credit in response to worker’s compensation claims or self-insurance;

 

(h)           Indebtedness arising from agreements of the Company or any of its
Restricted Subsidiaries providing for adjustment of purchase price, earn-out or
other similar obligations, in each case, incurred or assumed in connection with
the acquisition or disposition of any business, assets or a Subsidiary of the
Company;

 

(i)            obligations in respect of performance and surety bonds and
completion guarantees provided by the Company or any of its Restricted
Subsidiaries in the ordinary course of business;

 

(j)            Indebtedness consisting of notes issued to employees, officers or
directors in connection with the redemption or repurchase of Capital Stock held
by such Persons in an aggregate amount not in excess of $10.0 million at any
time outstanding;

 

(k)           Indebtedness consisting of take-or-pay obligations contained in
supply agreements entered into by the Company or its Restricted Subsidiaries in
the ordinary course of business;

 

(l)            the guarantees by the Company or any of its Restricted
Subsidiaries of Indebtedness of the Company or any Restricted Subsidiary
permitted to be incurred under another provision of this covenant;

 

22

--------------------------------------------------------------------------------


 

(m)          Indebtedness incurred to renew, extend, refinance or refund
(collectively for purposes of this paragraph (m) to “refund”) any Indebtedness
incurred pursuant to paragraphs (a), (b) or (f) above, this paragraph (m) or
paragraphs (n) or (o) below (including any successive refundings); provided,
that:

 

(i)            such Indebtedness does not exceed the principal amount (or
accreted amount, if less) of Indebtedness so refunded plus the amount of any
premium required to be paid in connection with such refunding pursuant to the
terms of the Indebtedness refunded or the amount of any premium reasonably
determined by the Company as necessary to accomplish such refunding by means of
a tender offer, exchange offer, or privately negotiated repurchase, plus the
expenses of the Company or such Restricted Subsidiary incurred in connection
therewith and

 

(ii)           (A)  in the case of any refunding of Indebtedness that is pari
passu with the Senior Notes, the Bonds, or the IFA Bonds, as the case may be,
such refunding Indebtedness is made pari passu with or subordinate in right of
payment to such Senior Notes, such Bonds or such IFA Bonds, as the case may be,
and, in the case of any refunding of Indebtedness that is subordinate in right
of payment to the Senior Notes, the Bonds or the IFA Bonds, as the case may be,
such refunding Indebtedness is subordinate in right of payment to such Senior
Notes, such Bonds or such IFA Bonds, as the case may be, on terms no less
favorable to the Holders than those contained in the Indebtedness being
refunded,

 

(B)           in either case, the refunding Indebtedness by its terms, or by the
terms of any agreement or instrument pursuant to which such Indebtedness is
issued, does not have an Average Life that is less than the remaining Average
Life of the Indebtedness being refunded (in the event that any portion of such
refunding Indebtedness has a scheduled maturity prior to the Bonds) and does not
permit redemption or other retirement (including pursuant to any required offer
to purchase to be made by the Company or any of its Restricted Subsidiaries) of
such Indebtedness at the option of the holder thereof prior to the final stated
maturity of the Indebtedness being refunded, other than a redemption or other
retirement at the option of the holder of such Indebtedness (including pursuant
to a required offer to purchase made by the Company or any of its Restricted
Subsidiaries) which is conditioned upon a change of control of the Company
pursuant to provisions substantially similar to those contained in Section 9.04
herein or an asset sale pursuant to provisions substantially similar to those
contained in Section 4.09 and

 

(C)           Indebtedness of a Restricted Subsidiary that is not a Subsidiary
Guarantor may not be incurred to refund any Indebtedness of the Company;

 

(n)           [Reserved];

 

23

--------------------------------------------------------------------------------


 

(o)           [Reserved];

 

(p)           the consummation of any Qualified Securitization Transaction;

 

(q)           Attributable Indebtedness relating to any Sale/Leaseback
Transaction with respect to the purchase of tooling and related manufacturing
equipment in the ordinary course of business;

 

(r)            the incurrence by the Company or any Restricted Subsidiary of
Indebtedness (including Capital Lease Obligations) to finance the purchase,
lease or improvement of property (real or personal) or equipment (whether
through the direct purchase of assets or the Capital Stock of any Person owning
such assets) in an aggregate principal amount outstanding at any time not to
exceed the greater of (a) $75.0 million or (b) 2.0% of Consolidated Net Tangible
Assets at the time of any incurrence thereof;

 

(s)           the accrual of interest, accretion or amortization of original
issue discount, the payment of interest on any Indebtedness in the form of
additional Indebtedness with the same terms, and the payment of dividends on
Disqualified Capital Stock or Preferred Stock in the form of additional shares
of the same class of Disqualified Capital Stock or Preferred Stock; provided in
each such case that the amount thereof is included in Consolidated Fixed Charges
of the Company as accrued;

 

(t)            Indebtedness under the Support Agreement and the Master
Intercompany Agreements;

 

(u)           Indebtedness consisting of guarantees by the Company or its
Restricted Subsidiaries with respect to obligations with respect to the
Financial Services Segment in Mexico; provided that the aggregate principal
amount of such guarantees shall not exceed the aggregate principal amount of
such guarantees outstanding on the Original Securities Issuance Date;

 

(v)           Indebtedness of the Company or any Restricted Subsidiary arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently (except in the case of daylight overdrafts)
drawn against insufficient funds in the ordinary course of business; provided,
however, that such Indebtedness is extinguished within five business days after
incurrence;

 

(w)          Indebtedness of the Company or any Restricted Subsidiary to the
extent the net proceeds thereof are promptly deposited to defease (i) the Senior
Notes as described under the Senior Notes Indenture; (ii) the IFA Bonds as
described in the indenture pursuant to which the IFA Bonds are issued, or
(iii) the Bonds as described in Section 7.01 of the Indenture;

 

(x)            Indebtedness that is subordinated in right of payment to the
Senior Notes, the Bonds, the IFA Bonds or the related Subsidiary Guarantees, as
the case may be, not to exceed in the aggregate $200.0 million at any time
outstanding;

 

24

--------------------------------------------------------------------------------


 

(y)           Indebtedness consisting of guarantees of Indebtedness in lieu of
capital contributions, purchases of Capital Stock or other Investments; provided
such guarantee constitutes (a) a Restricted Payment permitted pursuant to
Section 4.08(a) or Section 4.08(b)(xvi) or (b) a Permitted Investment pursuant
to clauses (15) or (16) of the definition of “Permitted Investments” and, in
each case, such guarantee reduces the amounts available to make other Restricted
Payments or Permitted Investments, as the case may be;

 

(z)            Indebtedness of any Foreign Subsidiary incurred for working
capital in the ordinary course of business; and

 

(aa)         Indebtedness of the Company or any of its Restricted Subsidiaries
not otherwise permitted to be incurred pursuant to clauses (a) through (z) of
this Section 4.07, which, together with any other outstanding Indebtedness
incurred pursuant to this clause (aa), has an aggregate principal amount not in
excess of $150.0 million at any time outstanding;

 

For purposes of determining compliance with this covenant, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in paragraphs (a) through (aa) above, the
Company shall, in its sole discretion, classify such item of Indebtedness and
may divide and classify such Indebtedness in more than one of the types of
Indebtedness described, and may later reclassify any item of Indebtedness
described in paragraphs (a) through (aa) (provided that at the time of
reclassification it meets the criteria in such category or categories).  In
addition, for purposes of determining any particular amount of Indebtedness
under this covenant, guarantees, Liens or letter of credit obligations
supporting Indebtedness otherwise included in the determination of such
particular amount shall not be included so long as incurred by a Person that
could have incurred such Indebtedness.

 

For purposes of determining compliance with any dollar-denominated restriction
on the incurrence of Indebtedness denominated in a foreign currency, the
dollar-equivalent principal amount of such Indebtedness incurred pursuant
thereto shall be calculated based on the relevant currency exchange rate in
effect on the date that such Indebtedness was incurred.

 

If Indebtedness is secured by a letter of credit that serves only to secure such
Indebtedness, then the total amount deemed incurred shall be equal to the
greater of (1) the principal of such Indebtedness and (2) the amount that may be
drawn under such letter of credit.

 

Section 4.08.       Limitation on Restricted Payments.

 

(a)           The Company will not, and will not cause or permit any of its
Restricted Subsidiaries to directly or indirectly:

 

(i)            declare or pay any dividend, or make any distribution of any kind
or character (whether in cash, property or securities), in respect of any class
of its Capital Stock or to the holders thereof in their capacity as
stockholders, excluding any (A) dividend or distributions payable solely in
shares of its Qualified Capital Stock or in

 

25

--------------------------------------------------------------------------------


 

options, warrants or other rights to acquire its Qualified Capital Stock or (B)
in the case of any Restricted Subsidiary of the Company, dividends or
distributions payable to the Company or a Restricted Subsidiary of the Company
on a pro rata basis to all holders of the Capital Stock of such Restricted
Subsidiary;

 

(ii)           purchase, redeem, or otherwise acquire or retire for value shares
of Capital Stock of the Company, or any options, warrants or rights to purchase
or acquire shares of Capital Stock of the Company, excluding any debt security
that is convertible into, or exchangeable for, Capital Stock of the Company and
any such shares of Capital Stock, options, warrants, rights or securities which
are owned by the Company or a Restricted Subsidiary of the Company;

 

(iii)          make any Investment (other than a Permitted Investment); or

 

(iv)          redeem, defease, repurchase, retire or otherwise acquire or retire
for value, prior to any scheduled maturity, repayment or sinking fund payment,
Indebtedness (other than Indebtedness permitted under Section 4.07(d)) which is
subordinate in right of payment to the Senior Notes, the Bonds, the IFA Bonds or
any Subsidiary Guarantee (other than the redemption, defeasance, repurchase,
retirement or other acquisition or retirement satisfying a principal
installment, sinking fund or maturity, in each case due within one year of the
date of such redemption, defeasance, repurchase, retirement or other acquisition
or retirement (each of the transactions described in clauses (i) through (iv) of
this Section 4.08(a) (other than any exception to any such clause) being a
“Restricted Payment”),

 

if at the time thereof:

 

(1)           an Event of Default, or an event that with the passing of time or
giving of notice, or both, would constitute an Event of Default, shall have
occurred and be continuing, or

 

(2)           upon giving effect to such Restricted Payment, the Company could
not incur at least $1.00 of additional Indebtedness pursuant to the terms of
paragraph (a) of Section 4.07 of this Loan Agreement, or

 

(3)           upon giving effect to such Restricted Payment, the aggregate of
all Restricted Payments made on or after the Original Securities Issuance Date
exceeds the sum (without duplication) of:

 

(A)          50% of cumulative Consolidated Net Income of the Company (or, in
the case cumulative Consolidated Net Income of the Company shall be negative,
less 100% of such deficit) for the period (treated as a single accounting
period) from August 1, 2009 through the last day of the Company’s most recently
ended fiscal quarter for which financial statements are available; plus

 

26

--------------------------------------------------------------------------------


 

(B)          100% of the aggregate Net Cash Proceeds and the fair market value
of property or marketable securities received after the Original Securities
Issuance Date, from the issuance of Qualified Capital Stock of the Company and
warrants, rights or options on Qualified Capital Stock of the Company (other
than in respect of any such issuance to a Subsidiary of the Company) and the
principal amount of Indebtedness of the Company or a Subsidiary of the Company
that has been converted into or exchanged for Qualified Capital Stock of the
Company after the Original Securities Issuance Date; plus

 

(C)          in the case of the disposition or repayment of any Investment
constituting a Restricted Payment made after the Original Securities Issuance
Date, an amount equal to the return of capital with respect to such Investment,
less the cost of the disposition of such Investment (including any payments made
on guarantees constituting Investments); plus

 

(D)          100% of the aggregate Net Cash Proceeds received after the Original
Securities Issuance Date from Unrestricted Subsidiaries resulting from the
receipt of dividends or other distributions or payments, repayments of loans or
advances or other transfers of assets or proceeds from the disposition of
Capital Stock, in each case to the Company or any Restricted Subsidiary from, or
with respect to, interests in Unrestricted Subsidiaries; provided that any such
amounts included in this subparagraph (D) shall not be included in Consolidated
Net Income of the Company for purposes of subparagraph (A) above; plus

 

(E)           the portion (proportionate to the Company’s equity interest in
such Subsidiary) of the fair market value of the net assets of an Unrestricted
Subsidiary at the time such Unrestricted Subsidiary is designated a Restricted
Subsidiary not to exceed the amount of Investments made by the Company or any
Restricted Subsidiary (and treated as a Restricted Payment) in such Unrestricted
Subsidiary.

 

For purposes of determining the amount available for or expended for Restricted
Payments under this clause (iii), property other than cash shall be valued at
its fair market value and shall be valued in good faith and set forth in an
Officers’ Certificate delivered to the Trustee when the fair market value of
such property exceeds $25.0 million.

 

(b)           Notwithstanding the foregoing, the provisions set forth in
paragraph (a) above will not prohibit:

 

(i)            any dividend on any class of Capital Stock of the Company paid
within 60 days after the declaration thereof if, on the date when the dividend
was declared, the Company could have paid such dividend in accordance with the
provisions of this Loan Agreement;

 

27

--------------------------------------------------------------------------------


 

(ii)           the renewal, extension, refunding or refinancing of any
Indebtedness otherwise permitted pursuant to the terms of paragraph (m) of
Section 4.07 of this Loan Agreement;

 

(iii)          the exchange or conversion of any Indebtedness of the Company or
any of its Restricted Subsidiaries for or into Qualified Capital Stock of the
Company;

 

(iv)          so long as no Default or Event of Default has occurred and is
continuing, any Investment made in exchange for or out of the Net Cash Proceeds
of a substantially concurrent sale, or a sale within 60 days of such Investment
(other than to a Subsidiary of the Company) of Qualified Capital Stock of the
Company; provided, that the proceeds of such sale of Qualified Capital Stock
shall not be (and have not been) included in clause (3) of paragraph (a) above;

 

(v)           the redemption, repurchase, retirement or other acquisition of any
Capital Stock of the Company or the payment of any dividend or other
distribution in respect of any class of its Capital Stock in exchange for or out
of the Net Cash Proceeds of the substantially concurrent sale, or a sale within
60 days of such redemption, repurchase, retirement, other acquisition, dividend
or other distribution (other than to a Subsidiary of the Company) of Qualified
Capital Stock of the Company; provided, that the proceeds of such sale of
Qualified Capital Stock shall not be (and have not been) included in clause
(3) of paragraph (a) above;

 

(vi)          so long as no Event of Default has occurred and is continuing, the
redemption, repurchase, retirement or other acquisition of any subordinated
Indebtedness of the Company or a Subsidiary Guarantor in exchange for or out of
the Net Cash Proceeds of the substantially concurrent sale or a sale within 60
days of such redemption, repurchase, retirement, or other acquisition (other
than to a Subsidiary of the Company) of Qualified Capital Stock of the Company;
provided, that the proceeds of such sale of Qualified Capital Stock shall not be
(and have not been) included in clause (3) of paragraph (a) above;

 

(vii)         cash payments made (a) with respect to the hedging arrangements
entered into by the Company or any of its Restricted Subsidiaries to increase
the effective conversion premium of the Convertible Subordinated Notes, (b) made
to net share settle Convertible Subordinated Notes in an amount not to exceed
the principal amount thereof and (c) made in lieu of the issuance of fractional
shares in connection with the conversion of the Convertible Subordinated Notes;

 

(viii)        the declaration and payment of dividends to holders of any class
of Disqualified Capital Stock of the Company or a Restricted Subsidiary of the
Company or Preferred Stock of any Restricted Subsidiary of the Company issued
after the Original Securities Issuance Date; provided, that such Disqualified
Capital Stock or Preferred Stock was issued in accordance with the covenant

 

28

--------------------------------------------------------------------------------


 

described in Section 4.07 and such dividends constitute Consolidated Fixed
Charges;

 

(ix)          so long as no Event of Default has occurred and is continuing, any
purchase or redemption or other retirement for value of Capital Stock of the
Company (including purchases of stock from current or former employees,
employees’ spouses, estates or estate planning vehicles in accordance with the
terms of employee stock purchase plans) pursuant to any shareholders agreement,
management agreement or employee stock option agreement in accordance with the
provisions of any such arrangement in an amount in a calendar year not to exceed
$15.0 million (with unused amounts in any calendar year carried over to
succeeding years subject to a maximum of $25.0 million in any calendar year);

 

(x)           repurchases of Capital Stock deemed to occur upon the exercise of
stock options or warrants if such Capital Stock represents a portion of the
exercise price thereof or tax withholding related to the exercise of stock
options or warrants in connection with the vesting of restricted stock;

 

(xi)          payments not to exceed $10.0 million per annum in the aggregate to
enable the Company to make payments to holders of its Capital Stock in lieu of
issuance of fractional shares of its Capital Stock;

 

(xii)         so long as no Event of Default has occurred and is continuing, the
redemption of any other stock purchase rights under a rights plan in an
aggregate amount not to exceed $2.5 million;

 

(xiii)        so long as no Event of Default has occurred and is
continuing, Investments in Permitted Joint Ventures and designations of
Restricted Subsidiaries as Unrestricted Subsidiaries; provided, that after
giving pro forma effect to such Investment or designation, the Company could
incur at least $1.00 of additional Indebtedness pursuant to the terms of
paragraph (a) of Section 4.07; and

 

(xiv)        so long as no Event of Default has occurred and is continuing, the
repurchase, redemption, acquisition or retirement of subordinated Indebtedness
with Unutilized Net Available Proceeds remaining after an Offer to Purchase
pursuant to Section 4.09;

 

(xv)         so long as no Event of Default has occurred and is continuing, the
repurchase, redemption, acquisition or retirement of any subordinated
Indebtedness at a price not greater than 101% of the principal amount thereof
(together with accrued and unpaid interest) following a Change of Control
pursuant to provisions similar to those described under Section 9.04; provided
that the Company shall have complied with the provisions of Section 9.04 and
have purchased all Bonds, all IFA Bonds and all Senior Notes validly tendered
and not withdrawn; and

 

29

--------------------------------------------------------------------------------


 

(xvi)        if no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof, any other Restricted Payment
which, together with all other Restricted Payments made pursuant to this clause
(xvi), does not to exceed $100.0 million in aggregate since the Original
Securities Issuance Date.

 

Each Restricted Payment described in clauses (i), (vii), (ix), (xiii), (xiv) and
(xv) of this paragraph (b) shall be taken into account (and the Restricted
Payments described in the remaining clauses shall not be taken into account) for
purposes of computing the aggregate amount of all Restricted Payments made
pursuant to clause (3) of paragraph (a) above.

 

For purposes of determining compliance with this covenant, in the event that a
proposed Restricted Payment (or portion thereof) meets the criteria of more than
one of the categories of Restricted Payments described in clauses (i) through
(xvi) in paragraph (b) above, or is entitled to be incurred pursuant to
paragraph (a) above, the Company will be entitled to classify such Restricted
Payment (or portion thereof) on the date of its payment in any manner that
complies with this Section 4.08.

 

Section 4.09.       Limitation on Certain Asset Dispositions.  The Company will
not, and will not cause or permit any of its Restricted Subsidiaries to,
directly or indirectly, make one or more Asset Dispositions unless:

 

(a)           the Company or the Restricted Subsidiary, as the case may be,
receives consideration for such Asset Disposition at least equal to the fair
market value of the assets sold or disposed of (as determined in good faith by
the Board of Directors of the Company or a member of senior management of the
Company);

 

(b)           not less than 75% of the consideration for the disposition
consists of Cash Equivalents or the assumption of Indebtedness (other than
non-recourse Indebtedness, intercompany Indebtedness or any Indebtedness
subordinated to the Senior Notes, the Bonds and the IFA Bonds) of the Company or
such Restricted Subsidiary or other obligations relating to such assets (and
release of the Company or such Restricted Subsidiary from all liability on the
Indebtedness or other obligations assumed); and

 

(c)           all Net Available Proceeds, less any amounts invested or committed
to be invested within 360 days of such Asset Disposition in non-current assets
related to the business of the Company (including capital expenditures or the
Capital Stock of another Person (other than the Company or any Person that is a
Restricted Subsidiary of the Company immediately prior to such investment);
provided, that immediately after giving effect to any such investment (and not
prior thereto) such Person shall be a Restricted Subsidiary of the Company) are
applied, on or prior to the 360th day after such Asset Disposition (unless and
to the extent that the Company shall determine to make an Offer to Purchase),
either to

 

(i)            the permanent reduction and prepayment of any secured
Indebtedness of the Company or a Subsidiary Guarantor (other than Indebtedness

 

30

--------------------------------------------------------------------------------


 

which is expressly subordinate to the Senior Notes, the Bonds and the IFA Bonds)
then outstanding (including a permanent reduction of commitments in respect
thereof) or

 

(ii)           the permanent reduction and repayment of any Indebtedness of any
Restricted Subsidiary of the Company that is not a Subsidiary Guarantor then
outstanding (including a permanent reduction of commitments in respect thereof).

 

The 361st day after such Asset Disposition shall be deemed to be the “Asset Sale
Offer Trigger Date,” and the amount of Net Available Proceeds from Asset
Dispositions otherwise subject to the preceding provisions not so applied or as
to which the Company has determined not to so apply shall be referred to as the
“Unutilized Net Available Proceeds.” Within fifteen days after the Asset Sale
Offer Trigger Date, the Company shall make an Offer to Purchase the outstanding
Bonds at a purchase price in cash equal to 100% of their principal amount plus
any accrued and unpaid interest thereon to the Purchase Date.  Notwithstanding
the foregoing, the Company may defer making any Offer to Purchase outstanding
Bonds until there are aggregate Unutilized Net Available Proceeds equal to or in
excess of $25.0 million (at which time, the amount in excess of $25.0 million,
shall be applied as required pursuant to this paragraph).  Pending application
of the Unutilized Net Available Proceeds pursuant to this covenant, such
Unutilized Net Available Proceeds shall be invested in any manner not otherwise
prohibited by this Loan Agreement or applied temporarily to reduce any
Indebtedness of the Company or a Subsidiary Guarantor (other than Indebtedness
which is expressly subordinated in right of payment to the Senior Notes, the
Bonds and the IFA Bonds).

 

If any Indebtedness of the Company or any of its Restricted Subsidiaries ranking
pari passu with the Bonds requires that prepayment of, or an offer to prepay,
such Indebtedness be made with any Net Available Proceeds, the Company may apply
such Net Available Proceeds pro rata (based on the aggregate principal amount of
the Bonds then outstanding and the aggregate principal amount (or accreted
value, if less) of all such other Indebtedness then outstanding) to the making
of an Offer to Purchase the Bonds in accordance with the foregoing provisions
and the prepayment or the offer to prepay such pari passu Indebtedness.  Any
remaining Net Available Proceeds following the completion of the required Offer
to Purchase may be used by the Company for any other purpose (subject to the
other provisions of this Loan Agreement, the Senior Notes Indenture and the IFA
Loan Agreement) and the amount of Net Available Proceeds then required to be
otherwise applied in accordance with this covenant shall be reset to zero,
subject to any subsequent Asset Disposition. These provisions will not apply to
a transaction consummated in compliance with the provisions of Section 4.14 of
this Loan Agreement.

 

For purposes of clause (b) of this Section 4.09, the following will be deemed to
be cash:  (a) the amount of any notes, securities or other similar obligations
received by the Company or any Restricted Subsidiary from such transferee that
are immediately converted, sold or exchanged (or are converted, sold or
exchanged within 90 days of the related Asset Disposition) by the Company or the
Restricted Subsidiaries into cash or Cash Equivalents in an amount equal

 

31

--------------------------------------------------------------------------------


 

to the Net Cash Proceeds realized upon such conversion, sale or exchange and
(b) Qualified Non-Cash Proceeds.

 

Notwithstanding the foregoing, the provisions of this covenant shall not apply
to any Sale/Leaseback Transaction with respect to the purchase of tooling and
related manufacturing equipment in the ordinary course of business.

 

In the event that the Company makes an Offer to Purchase the Bonds, the Company
shall comply with any applicable securities laws and regulations, including any
applicable requirements of Section 14(e) of, and Rule 14e-1 under, the Exchange
Act and any violation of the provisions of this Loan Agreement relating to such
Offer to Purchase occurring as a result of such compliance shall not be deemed
an Event of Default or an event that with the passing of time or giving of
notice, or both, would constitute an Event of Default.

 

Section 4.10.       Limitation on Sale/Leaseback Transactions.  The Company
shall not, and shall not cause or permit any Restricted Subsidiary to, enter
into any Sale/Leaseback Transaction with respect to any property unless:

 

(a)           the Company or such Restricted Subsidiary would be entitled to
incur Indebtedness in an amount equal to the Attributable Indebtedness with
respect to such Sale/Leaseback Transaction pursuant to Section 4.07;

 

(b)           the Net Available Proceeds received by the Company or any
Restricted Subsidiary in connection with such Sale/Leaseback Transaction are at
least equal to the fair value (as determined by the Board of Directors of the
Company or a member of senior management of the Company) of such property; and

 

(c)           the Company or such Restricted Subsidiary applies the Net
Available Proceeds of such transaction in compliance with Section 4.09 herein.

 

Notwithstanding the foregoing, the provisions of this covenant shall not
prohibit the Company or any Restricted Subsidiary from entering into any
Sale/Leaseback Transaction with respect to the purchase of tooling and related
manufacturing equipment in the ordinary course of business.

 

Section 4.11.       Limitation on Payment Restrictions Affecting Restricted
Subsidiaries.  (a)   The Company will not, and will not cause or permit any of
its Restricted Subsidiaries to, directly or indirectly, create or suffer to
exist or allow to become effective any consensual encumbrance or restriction of
any kind on the ability of any such Restricted Subsidiary to:

 

(i)            pay dividends, in cash or otherwise, or make other payments or
distributions on its Capital Stock or any other equity interest or participation
in, or measured by, its profits, owned by the Company or by any Restricted
Subsidiary of the Company, or make payments or prepayments on any Indebtedness
owed to the Company or to any Restricted Subsidiary of the Company;

 

32

--------------------------------------------------------------------------------


 

(ii)           make loans or advances or make Investments in the Company or any
Restricted Subsidiary of the Company; or

 

(iii)          transfer any of their respective property or assets to the
Company or to any Restricted Subsidiary of the Company.

 

(b)      The restrictions in paragraph (a) above, however, will not apply to
encumbrances or restrictions existing under or by reason of:

 

(i)            applicable law, regulations or order;

 

(ii)           customary provisions restricting subletting or assignment of any
lease, sublease, license, sublicense or service contract;

 

(iii)          Indebtedness or any other contractual requirements (including
pursuant to any corporate governance documents in the nature of a charter or
by-laws) of a Securitization Subsidiary arising in connection with a Qualified
Securitization Transaction, provided, that any such encumbrances and
restrictions apply only to such Securitization Subsidiary;

 

(iv)          any agreement in effect on the Original Securities Issuance Date
as any such agreement is in effect on such date;

 

(v)           any agreement (including Acquired Indebtedness) of any Restricted
Subsidiary in effect on the date on which such Restricted Subsidiary became a
Subsidiary of the Company and not entered into in anticipation or contemplation
of becoming a Subsidiary of the Company; provided that such encumbrance or
restriction shall not apply to any assets of the Company or its Restricted
Subsidiaries other than such Restricted Subsidiary;

 

(vi)          this Loan Agreement, the Bonds, the IFA Loan Agreement, the IFA
Bonds, the Senior Notes, the Senior Notes Indenture and the Subsidiary
Guarantees;

 

(vii)         restrictions relating to any Lien permitted under this Loan
Agreement, the Senior Notes Indenture or the IFA Loan Agreement imposed by the
holder of such Lien;

 

(viii)        restrictions imposed under any agreement to sell assets permitted
under this Loan Agreement to any Person pending the closing of such sale;

 

(ix)          any other agreement governing Indebtedness entered into after the
Original Securities Issuance Date that contains encumbrances and restrictions
that are not materially more restrictive with respect to any Restricted
Subsidiary than those in effect on the Original Securities Issuance Date with
respect to that Restricted Subsidiary pursuant to agreements in effect on the
Original Securities Issuance Date;

 

33

--------------------------------------------------------------------------------


 

(x)           customary provisions in partnership agreements, limited liability
company organizational governance documents, joint venture agreements and other
similar agreements entered into in the ordinary course of business that restrict
the transfer of ownership interests in such partnership, limited liability
company, joint venture or similar Person;

 

(xi)          Indebtedness incurred in compliance with paragraph (r) of
Section 4.07, provided that such encumbrance or restriction applies only to
assets financed with proceeds of such Indebtedness;

 

(xii)         restrictions on cash or other deposits or net worth imposed by
suppliers or landlords under contracts entered into in the ordinary course of
business;

 

(xiii)        encumbrances or restrictions contained in Indebtedness of
Restricted Subsidiaries permitted to be incurred under paragraphs (c), (z) and
(aa) of Section 4.07; provided that any such encumbrances or restrictions are
ordinary and customary with respect to the type of Indebtedness being incurred
under the relevant circumstances and either (A) such encumbrances or
restrictions do not materially impair the Company’s ability to make payment on
the Bonds when due or (B) such encumbrances or restrictions only apply if a
default occurs in respect of a payment or financial covenant relating to such
Indebtedness;

 

(xiv)        encumbrances or restrictions imposed by the Support Agreement, the
Master Intercompany Agreements or the Shy Settlement; and

 

(xv)         any encumbrances or restrictions imposed by any amendments,
refinancings or replacements of the contracts, instruments or obligations
referred to in clauses (i) through (xiv) above; provided that such amendments,
refinancings or replacements are no more materially restrictive with respect to
such encumbrances and restrictions than those prior to such amendment,
refinancing or replacement.

 

Section 4.12.       Limitation on Transactions with Affiliates.

 

(a)           The Company will not, and will not cause or permit any of its
Restricted Subsidiaries to:

 

(i)            sell, lease, transfer or otherwise dispose of any of its property
or assets to,

 

(ii)           purchase any property or assets from,

 

(iii)          make any Investment in, or

 

(iv)          enter into or amend or extend any contract, agreement or
understanding with or for the benefit of, any Affiliate of the Company or of any
Subsidiary (an “Affiliate Transaction”),

 

34

--------------------------------------------------------------------------------


 

other than Affiliate Transactions that are on terms that are fair and reasonable
to the Company or such Restricted Subsidiary of the Company and that are no less
favorable to the Company or such Restricted Subsidiary of the Company than those
that could be obtained in a comparable arm’s length transaction by the Company
or such Restricted Subsidiary of the Company from an unaffiliated party;
provided, that if the Company or any Restricted Subsidiary of the Company enters
into an Affiliate Transaction or series of Affiliate Transactions involving or
having an aggregate value of more than $25.0 million, a majority of the
disinterested members of the Board of Directors of the Company or a committee
thereof shall, prior to the consummation of such Affiliate Transaction, have
determined (as evidenced by a resolution thereof) that such Affiliate
Transaction meets the foregoing standard; provided further that if the Company
or any Restricted Subsidiary of the Company enters into an Affiliate Transaction
or series of Affiliate Transactions involving or having an aggregate value of
more than $75.0 million, the Company delivers to the Trustee an opinion issued
by an independent accounting, appraisal or investment banking firm of national
standing stating that such Affiliate Transaction is fair to the Company or such
Restricted Subsidiary from a financial point of view.

 

(b)           The restrictions in paragraph (a) above shall not apply to:

 

(i)            any transaction between Restricted Subsidiaries of the Company,
or between the Company and any Restricted Subsidiary of the Company;

 

(ii)           transactions entered into pursuant to the terms of the Master
Intercompany Agreements, the Tax Allocation Agreements or the Support Agreement;

 

(iii)          transactions entered into in the ordinary course of business;

 

(iv)          any transaction effected in connection with a Qualified
Securitization Transaction;

 

(v)           reasonable fees and compensation paid to and advances of expenses
to and indemnity provided on behalf of officers, directors, employees or
consultants of the Company or any Subsidiary in the reasonable determination of
a member of senior management of the Company or by the Company’s Board of
Directors;

 

(vi)          any agreement as in effect as of the Closing Date or any amendment
thereto or any transaction contemplated thereby (including pursuant to any
amendment thereto) or in any replacement agreement thereto so long as any such
amendment or replacement agreement is not more disadvantageous to the Holders in
any material respect than the original agreement as in effect on the Closing
Date;

 

(vii)         Restricted Payments and Permitted Investments (other than clause
(5) thereof) permitted by this Loan Agreement;

 

35

--------------------------------------------------------------------------------


 

(viii)        loans or advances to officers, directors, employees or consultants
of the Company or any of its Subsidiaries in the ordinary course of business in
an aggregate amount outstanding at any time not to exceed $10.0 million;

 

(ix)          transactions with Unrestricted Subsidiaries, joint venture
partners, customers, clients, suppliers or purchasers or sellers of goods or
services, in each case in the ordinary course of business which are fair to the
Company or its Restricted Subsidiaries, in the reasonable determination of the
senior management of the Company, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party;

 

(x)           any employment, compensation or severance arrangement entered into
by the Company or any of its Subsidiaries in the ordinary course of business
that is not otherwise prohibited by this Loan Agreement; and

 

(xi)          the issuance or sale of Capital Stock (other than Disqualified
Stock) of the Company to any Affiliate of the Company and the granting of
registration and other customary rights in connection therewith.

 

Section 4.13.       Limitation on Guarantees by Restricted Subsidiaries. 
(a) The Company shall not cause or permit any of its Restricted Subsidiaries,
directly or indirectly, to guarantee the payment of any Indebtedness of the
Company (other than to the extent such Restricted Subsidiary is a co-borrower
with respect to Indebtedness permitted pursuant to clause (c) of Section 4.07),
which, in the aggregate, together with all other Indebtedness of the Company
that is guaranteed by Restricted Subsidiaries, exceeds $35.0 million, unless
such Restricted Subsidiary of the Company executes and delivers within ten
Business Days a Subsidiary Bond Guarantee by such Restricted Subsidiary of the
Company pursuant to Article XI; provided that any guarantee by a Subsidiary
Guarantor of such other Indebtedness:

 

(i)            (A) (1) is unsecured or (2) is secured and (I) in the case of any
such guarantee of Indebtedness of the Company ranking pari passu with the Bonds,
the Subsidiary Bond Guarantees are secured equally and ratably with any Liens
securing such guarantee and (II) in the case of any such guarantee of
Indebtedness of the Company subordinated to the Bonds, the relevant Subsidiary
Bond Guarantees are secured on a basis ranking prior to the Liens securing such
guarantee; and

 

(B) (1) in the case of any such guarantee of Indebtedness of the Company
subordinated or junior to the Bonds (whether pursuant to its terms or by
operation of law), such guarantee is subordinated pursuant to a written
agreement to the relevant Subsidiary Bond Guarantees at least to the same extent
and in the same manner as such other Indebtedness is subordinated to the Bonds,
or (2) the Subsidiary Bond Guarantees are not subordinated or junior to any
Indebtedness of such Subsidiary Guarantor; and

 

(ii)           such Subsidiary Guarantor waives, and agrees it will not in any
manner whatsoever claim or take the benefit or advantage of, any rights of
reimbursement, indemnity or subrogation or any other rights against the Company
or any other

 

36

--------------------------------------------------------------------------------


 

Subsidiary of the Company as a result of any payment by it under such Subsidiary
Bond Guarantees.

 

(b)      The Company shall cause each Restricted Subsidiary of the Company that
guarantees the payment of any Indebtedness of the Company, which, in the
aggregate, together with all other Indebtedness of the Company that is
guaranteed by Restricted Subsidiaries of the Company, exceeds $35.0 million,
after the Original Securities Issuance Date, to execute and deliver to the
Trustee, promptly upon any such formation or acquisition (i) a Subsidiary Bond
Guarantee in form and substance satisfactory to the Trustee, and (ii) an Opinion
of Counsel to the effect that such Subsidiary Bond Guarantee has been duly
authorized and executed by such subsidiary and constitutes the legal, valid,
binding and enforceable obligation of such subsidiary (subject to such customary
exceptions concerning fraudulent conveyance laws, creditors’ rights and
equitable principles as may be acceptable to the Trustee in its discretion).

 

Section 4.14.       Consolidation, Merger or Sale of Assets Permitted.  (a) The
Company will not, in a single transaction or series of related transactions,
consolidate or merge with or into, or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of the Company’s assets
(determined on a consolidated basis) to any Person unless:

 

(i)            either (A) the Company shall be the surviving or continuing
corporation or (B) the Person (if other than the Company) formed by such
consolidation or into which the Company is merged or the Person which acquires
by conveyance, transfer or lease the properties and assets of the Company and
its Restricted Subsidiaries substantially as an entirety (1) shall be a
corporation, limited liability company or partnership organized and validly
existing under the laws of the United States or any state thereof or the
District of Columbia; (2) shall expressly assume, in writing (in form and
substance satisfactory to the Trustee), executed and delivered to the Trustee,
the due and punctual payment of the principal of, premium, if any, and interest
on all of the Bonds and the performance of every covenant of the Bonds and the
Company Agreements on the part of the Company to be performed or observed, and
(3) shall expressly assume, or its parent or subsidiary shall expressly assume,
in writing, in form and substance satisfactory to the Trustee, the performance
of every covenant under the Bond Guarantee; provided that in the case where the
surviving or continuing Person is not a corporation, a corporation becomes a
co-obligor under the Company Agreements;

 

(ii)           immediately after giving effect to such transaction and the
assumption contemplated by clause (i)(B)(2) above (including giving effect to
any Indebtedness and Acquired Indebtedness incurred or anticipated to be
incurred in connection with or in respect of such transaction), (x) the Company
(in the case of clause (A) of the foregoing clause (i)) or such Person (in the
case of clause (2) thereof) could incur at least $1.00 of additional
Indebtedness pursuant to paragraph (a) of Section 4.07 herein or (y) the
Company’s or such Person’s Consolidated Cash Flow Ratio for the most recent four
full fiscal quarters for which financial statements are available after giving
pro forma effect to such transaction as of the beginning of such four quarter
period would be greater than the Company’s Consolidated Cash Flow Ratio for such
four quarter period immediately prior to such transaction;

 

37

--------------------------------------------------------------------------------


 

(iii)          immediately before and after giving effect to such transaction
and the assumption contemplated by clause (i)(B)(2) above (including giving
effect to any Indebtedness and Acquired Indebtedness incurred or anticipated to
be incurred in connection with or in respect of the transaction), no Default and
no Event of Default shall have occurred or be continuing;

 

(iv)          the Company or such Person shall have delivered to the Issuer and
the Trustee an Officers’ Certificate and an Opinion of Counsel, each stating
that such consolidation, merger, conveyance, transfer or lease and, if an
agreement is required in connection with such transaction, such agreement,
comply with this provision of this Loan Agreement, that any such agreement is
legal, valid and binding and that all conditions precedent in this Loan
Agreement relating to such transaction have been satisfied and an Opinion of
Bond Counsel with respect to paragraphs (v) and (vii) below;

 

(v)           such transaction will not adversely affect the exclusion of
interest on the Bonds from gross income of the owners thereof for federal income
tax purposes;

 

(vi)          the Company or the entity surviving the dissolution, liquidation,
disposition, consolidation or merger, within 10 days after execution thereof,
furnishes to the Issuer and Trustee a true and complete copy of the instrument
of dissolution, liquidation, disposition, consolidation or merger;

 

(vii)         neither the validity nor the enforceability of the Bonds, this
Loan Agreement or any agreements to which the Company is a party is adversely
affected by such transaction;

 

(viii)        no rating on the Bonds is reduced or withdrawn as a result of such
transaction;

 

(ix)          the Project continues to be substantially as described herein;

 

(x)           any successor to the Company shall be qualified to do business in
the State and shall continue to be qualified to do business in the State
throughout the term hereof;

 

(xi)          the Issuer has executed a certificate acknowledging receipt of all
documents, information and materials required by this Section 4.14; and

 

(xii)         the Trustee and the Issuer shall receive such certifications and
documentation as they may reasonably request.

 

(b)      Notwithstanding paragraph (a) above:

 

(i)            a Restricted Subsidiary of the Company may consolidate with, or
merge with or into, or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of its assets to, the Company or another
Restricted Subsidiary of the Company; and

 

38

--------------------------------------------------------------------------------


 

(ii)           a series of transactions involving the sale of Receivables or
interests therein by a Securitization Subsidiary in connection with a Qualified
Securitization Transaction shall not be deemed to be the sale of all or
substantially all of the Company’s assets to the extent such transactions are
consummated in the ordinary course of business.

 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Company, the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Company, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Company.  For the avoidance of doubt, notwithstanding anything to the
contrary in this Loan Agreement, the sale, assignment, transfer, conveyance or
other disposition of all or any portion of the Company’s Financial Services
Segment, including without limitation through the sale or other disposition of
all or any portion of the Capital Stock of any Unrestricted Subsidiary that is
part of the Financial Services Segment, or all or any portion of their
respective assets or properties, shall not under any circumstances constitute
the sale, assignment, transfer, conveyance or disposition of all or
substantially all of the Company’s assets (on a consolidated basis) for any
purpose whatsoever under this Loan Agreement or the Bonds.

 

Upon any such consolidation, merger, conveyance, lease or transfer in accordance
with this Section 4.14, the successor Person formed by such consolidation or
into which the Company is merged or to which such conveyance, lease or transfer
is made will succeed to, and be substituted for, and may exercise every right
and power of, the Company under this Loan Agreement with the same effect as if
such successor had been named as the Company therein, and thereafter (except in
the case of a sale, assignment, transfer, lease, conveyance or other
disposition) the predecessor corporation will be relieved of all further
obligations and covenants under this Loan Agreement and the Bonds.  In addition,
such successor Person or its parent or subsidiary, will succeed to, and be
substituted for, the Subsidiary Bond Guarantees pursuant to a written agreement
in form satisfactory to the Trustee.

 

(c)       A Subsidiary Guarantor will not, directly or indirectly
(1) consolidate or merge with or into another Person (whether or not such
Subsidiary Guarantor is the surviving Person), or (2) sell, assign, transfer,
convey or otherwise dispose of all or substantially all of the properties and
assets of the Subsidiary Guarantor, in one or more related transactions, to
another Person, other than the Company or another Subsidiary Guarantor, unless:

 

(i)            immediately after giving effect to that transaction, no Default
or Event of Default exists; and

 

(ii)           either:

 

(1)           the Subsidiary Guarantor is the surviving corporation, or the
Person formed by or surviving any such consolidation or merger (if other than
the Subsidiary Guarantor) or to which such sale, assignment, transfer,
conveyance or other disposition which has been made (i) is organized or existing
under the laws of the United States, any state thereof or the District of
Columbia and (ii) assumes

 

39

--------------------------------------------------------------------------------


 

all the obligations of that Subsidiary Guarantor under its Subsidiary Guarantee
pursuant to an agreement satisfactory to the Trustee; or

 

(2)           such sale, assignment, transfer, conveyance or other disposition
or consolidation or merger complies with the covenant described in Section 4.09.

 

ARTICLE V

 

ISSUANCE OF BONDS; LOAN TO COMPANY; OTHER OBLIGATIONS

 

Section 5.01.       Issuance of Bonds; Loan to Company.  In order to finance a
portion of the costs of the Project, the Issuer will issue, sell and deliver the
Bonds to the initial purchasers thereof and deposit the proceeds of the Bonds
with the Trustee as provided in Section 5.02 of the Indenture.  Such deposit
shall constitute a loan by the Issuer to the Company under this Loan Agreement. 
The obligations of the Company under this Loan Agreement, including specifically
the obligation to make Loan Payments as provided in Section 5.01(a) hereof are
absolute and unconditional.  The Issuer authorizes the Trustee to disburse the
proceeds of the Bonds in accordance with Section 5.02 of the Indenture.  The
Company hereby approves the Indenture and the issuance by the Issuer of the
Bonds and all of the terms and conditions thereof.

 

ARTICLE VI

 

LOAN PAYMENTS; ADDITIONAL PAYMENTS

 

Section 6.01.       Loan Payments; Additional Payments.  (a) In consideration of
and in repayment of the Loan, the Company shall make or cause to be made, as
Loan Payments, to the Trustee for the account of the Issuer, payments in
immediately available funds which correspond, as to time, and are equal in
amount as of the Loan Payment date, to the corresponding payment of principal
of, premium, if any, and interest due on the Bonds.  All Loan Payments received
by the Trustee shall be held and disbursed in accordance with the provisions of
the Indenture and this Loan Agreement for the application to the payment of
principal of, premium, if any, and interest on the Bonds.  Any amount held by
the Trustee in the Bond Fund on any due date for a Loan Payment shall be
credited against the Loan Payment due on such date, to the extent available for
such purpose.  Notwithstanding the foregoing, if on any date the amount held by
the Trustee in the Bond Fund is insufficient to make any required payments on
the Bonds as such payments become due, the Company shall pay such deficiency as
a Loan Payment under this Loan Agreement.

 

(b)(i)         The Company agrees to pay directly to the Trustee (A) an amount
equal to the annual fee of the Trustee for the ordinary services rendered by the
Trustee, as trustee, and its ordinary expenses and all advances, Counsel fees
and other expenses necessarily made or incurred under the Indenture, as and when
the same become due, (B) the reasonable fees, charges and expenses (including
advances and Counsel fees) of the Trustee, as Bond Registrar and paying agent,
and any other paying agent on the Bonds acting as paying agent as provided in
the Indenture, as and when the same become due, (C) the reasonable fees, charges
and expenses

 

40

--------------------------------------------------------------------------------


 

(including advances and Counsel fees) of the Trustee for the necessary
extraordinary services rendered by it and extraordinary expenses incurred by it
under the Indenture, as and when the same become due, including the costs of any
exchange or transfer of Bonds described in Section 2.05 of the Indenture or
which is expressed to be at the sole cost and expense of the Company, and
(D) all other amounts payable to the Trustee under this Loan Agreement and/or
the Indenture, as applicable, forthwith upon the giving of notice by the
Trustee.

 

(ii)       The Company further covenants to pay directly to the Issuer an
issuance fee of $693,000, and the fee of its Counsel, and its Pricing Agent,
prior to or contemporaneously with the issuance of the Bonds or as otherwise
agreed by the Company and the Issuer, and within 30 days after receipt of a bill
therefor, the reasonable fees and expenses of the Issuer in connection with and
as provided in this Loan Agreement and the Bonds, such fees and expenses to be
paid directly to the Issuer or as otherwise directed in writing by the Issuer.

 

(c)       In the event the Company shall fail to make any Loan Payment, the
payment so in default shall continue as an obligation of the Company under this
Loan Agreement until the amount in default shall have been fully paid, and the
Company will pay interest on any overdue amount with respect to principal of the
Bonds and, to the extent permitted by law, on any overdue amount with respect to
premium, if any, and interest on the Bonds, at the interest rate then borne by
the Bonds until paid.

 

(d)      If the Company has deposited moneys and/or Government Obligations
pursuant to Section 7.01 of the Indenture, and thereafter the Bonds become
subject to mandatory redemption upon a Determination of Taxability (as defined
in Section 9.02(b) herein) and there are insufficient moneys available under the
Indenture to effect such redemption, the Company covenants and agrees to pay to
the Trustee under the Indenture any such deficiency amount as is necessary to
redeem such Bonds on the date fixed for redemption.

 

(e)       The foregoing provisions of this Section 6.01 notwithstanding, the
Company agrees that the moneys and securities, if any, on deposit or to be
deposited in the Rebate Fund are not part of the Trust Estate and are not
available to make payments of the principal, premium, if any, and interest on
the Bonds.

 

Section 6.02.       Assignment and Pledge of Issuer’s Rights; Unconditional
Obligation.  As security for the payment of the Bonds, the Issuer will assign
and pledge to the Trustee for its benefit and the benefit of the Holders, all
right, title and interest of the Issuer in and to this Loan Agreement, including
the right to receive payments hereunder and thereunder (except its Unassigned
Rights, including without limitation, the right to receive payment of expenses,
fees, indemnification and the rights to make determinations and receive notices
as herein provided) and hereby directs the Company to make such payments
directly to the Trustee without defense or set-off by reason of any dispute
between the Company and the Issuer or the Trustee, and hereby agrees that its
obligation to make payments hereunder and to perform its other agreements
contained herein are absolute and unconditional.  The Company herewith assents
to such assignment and pledge and will make payments directly to the Trustee.
The Company and the Issuer agree that only the Trustee may enforce the rights,
remedies and privileges granted to the Issuer hereunder, other than the
Unassigned Rights.

 

41

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, neither the Issuer nor the Trustee shall have any
obligation to advance or expend funds under this Loan Agreement beyond the
extent of moneys in the Funds established under the Indenture available
therefor.  Until the principal of and interest on the Bonds shall have been
fully paid or provision for the payment of the Bonds made in accordance with the
Indenture, the Company (a) will not suspend or discontinue any payments provided
for in this Loan Agreement, (b) will perform all its other duties and
responsibilities called for by this Loan Agreement, and (c) will not terminate
this Loan Agreement for any cause including any acts or circumstances that may
constitute failure of consideration, destruction of or damage to the Project,
commercial frustration or purpose, any change in the laws of the United States
or of the State or any political subdivision of either or any failure of the
Issuer to perform any of its agreements, whether express or implied, or any
duty, liability or obligation arising from or connected with this Loan
Agreement.

 

This Loan Agreement and the obligations of the Company to make payments
hereunder are general obligations of the Company payable from any available
funds of the Company.

 

ARTICLE VII

 

ASSIGNMENT

 

Section 7.01.       Conditions.  The Company’s interest in this Loan Agreement
may be assigned in whole or in part by the Company to another entity, subject,
however, to the conditions that (a) such assignment shall not relieve (other
than as described in Section 4.14 hereof) (i) the Company from primary liability
for its obligations to make the Loan Payments or for any other of its
obligations hereunder and (ii) the Subsidiary Guarantors from primary liability
for their obligations under the Subsidiary Bond Guarantees; and (b) the assignee
or its parent or subsidiary assumes in writing the obligations of the Subsidiary
Guarantors under the Subsidiary Bond Guarantees.

 

Section 7.02.       Documents Furnished to Trustee.  The Company shall, within
30 days after the delivery of the agreements or other documents effectuating any
assignment pursuant to Section 7.01 hereof, furnish to the Issuer and the
Trustee a true and complete copy thereof.

 

Section 7.03.       Limitation.  This Loan Agreement shall not be assigned in
whole or in part, except as provided in this Article VII or in Section 6.02
herein.

 

42

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

Section 8.01.       Events of Default.  Each of the following events shall
constitute and is referred to in this Loan Agreement as an “Event of Default”
(whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):

 

(a)           default in the payment of principal of, or premium, if any, on any
Loan Payment when due at maturity, upon repurchase, upon acceleration or
otherwise, (including, without limitation, failure of the Company to repurchase
any Bond on the date required following a Change of Control), which failure
shall have resulted in an “Event of Default” under Section 8.01(a) of the
Indenture; or

 

(b)           default in the payment of any installment of interest on any Loan
Payment when due and continuance of such Default for 30 days or more, which
failure shall have resulted in an “Event of Default” under Section 8.01(b) of
the Indenture; or

 

(c)           failure to observe, perform or comply with Section 4.14; or

 

(d)           default (other than a default set forth in paragraphs (a), (b) and
(c) above) in the performance of, or breach of, any other covenant or warranty
of the Company or of any Restricted Subsidiary in this Loan Agreement and
failure to remedy such default or breach within a period of 30 days after
written notice from the Trustee or the Holders of at least 25% in aggregate
principal amount of the then outstanding Bonds; provided however, that such
default or breach and failure to remedy with respect to any covenant or warranty
in Section 2.05 hereof shall not be an “Event of Default” for purposes of this
paragraph (d) unless such default or breach is a material default or breach of
the applicable covenant or warranty; or

 

(e)           default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Company or any Subsidiary of the Company
(other than a Securitization Subsidiary) (or the payment of which is guaranteed
by the Company or any Restricted Subsidiary of the Company), which default is
caused by a failure to pay principal of or premium, if any, on such Indebtedness
upon its stated maturity or which default results in the acceleration of such
Indebtedness prior to its express maturity and the principal amount of any such
Indebtedness, together with the principal amount of any other such Indebtedness
the maturity of which has been so accelerated, aggregates $50.0 million or more
and such acceleration has not been rescinded or annulled or such Indebtedness
discharged in full within 30 days; or

 

(f)            the entry by a court of competent jurisdiction of one or more
judgments, orders or decrees against the Company or any Subsidiary of the
Company (other than a Securitization Subsidiary) or any of their respective
property or assets in an aggregate

 

43

--------------------------------------------------------------------------------


 

amount in excess of $50.0 million, which judgments, orders or decrees have not
been vacated, discharged, satisfied or stayed pending appeal within 30 days from
the entry thereof and with respect to which legal enforcement proceedings have
been commenced;

 

(g)           the Company, any Subsidiary Guarantor or any Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law,
(i) commences a voluntary case or proceeding, (ii) consents to the entry of an
order for relief against it in an involuntary case or proceeding, (iii) consents
to the appointment of a Custodian of it or for all or substantially all of its
property, (iv) makes a general assignment for the benefit of its creditors,
(v) makes an admission in writing of its inability to pay its debts generally as
they become due or (vi) takes corporate action in furtherance of any such
action; or

 

(h)           a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (i) is for relief against the Company, any Subsidiary
Guarantor or any Significant Subsidiary, in an involuntary case, (ii) adjudges
the Company, any Subsidiary Guarantor or any Significant Subsidiary as bankrupt
or insolvent, or approves as properly filed a petition seeking reorganization,
arrangement, and adjustment or composition of or in respect of the Company, any
Subsidiary Guarantor or any Significant Subsidiary, or appoints a Custodian of
the Company, any Subsidiary Guarantor or any Significant Subsidiary, or for all
or substantially all of its property, or (iii) orders the liquidation of the
Company, any Subsidiary Guarantor or any Significant Subsidiary and the decree
remains unstayed and in effect for 60 days.

 

The Company shall deliver to the Trustee, as soon as practicable (and in any
event within five Business Days), written notice in the form of an Officers’
Certificate of any Default, its status and what action the Company is taking or
proposes to take with respect thereto.

 

As used in this Loan Agreement, the term “Bankruptcy Law” means Title 11, U.S.
Code, or any similar federal or state bankruptcy, insolvency, reorganization or
other law for the relief of debtors.  As used in this Loan Agreement, the term
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

Section 8.02.       Remedies.  (a) Upon the occurrence and continuance of any
Event of Default described in Section 8.01(g) or Section 8.01(h) hereof
involving the Company, and further upon the condition that, in accordance with
the terms of the Indenture, the Bonds shall have been declared to be immediately
due and payable pursuant to any provision of the Indenture, the Loan Payments
shall without further action, become and be immediately due and payable and the
Trustee may take whatever action may appear necessary or desirable to collect
the payment then due and to become due.

 

(b)      Any waiver of any “Event of Default” under the Indenture and a
rescission and annulment of its consequences shall constitute a waiver of the
corresponding Event or Events of Default under this Loan Agreement and a
rescission and annulment of the consequences thereof.

 

44

--------------------------------------------------------------------------------


 

(c)       Upon the occurrence and continuance of any Event of Default, the
Trustee (or the Issuer, but only with respect to the enforcement of Unassigned
Rights) may take any action at law or in equity to collect any payments then due
and thereafter to become due hereunder or to seek injunctive relief or specific
performance of any obligation, agreement or covenant of the Company hereunder,
of the Guarantor under the Bond Guarantee or of any other Subsidiary Guarantor
under any other Subsidiary Bond Guarantee.

 

(d)      Any amounts collected from the Company pursuant to this Section 8.02
shall be applied in accordance with the Indenture.  No action taken pursuant to
this Section 8.02 shall relieve the Company from the Company’s obligations
pursuant to Section 6.01 hereof.

 

Section 8.03.       No Remedy Exclusive.  No remedy conferred upon or reserved
to the Issuer or the Trustee hereby is intended to be exclusive of any other
available remedy or remedies, but each and every such remedy shall be cumulative
and shall be in addition to every other remedy given under this Loan Agreement
and the Indenture, now or hereafter existing at law or in equity or by statute. 
No delay or omission to exercise any right or power accruing upon any Event of
Default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right or power may be exercised from time to time
and as often as may be deemed expedient.

 

Section 8.04.       Reimbursement of Attorneys’ Fees.  If the Company shall
default under any of the provisions hereof and the Issuer or the Trustee shall
employ attorneys or incur other reasonable and proper expenses for the
collection of payments due hereunder or for the enforcement of performance or
observance of any obligation or agreement on the part of the Company contained
herein, the Company will on demand therefor reimburse the Issuer or the Trustee,
as the case may be, for the reasonable and proper fees and expenses of such
attorneys and such other reasonable and proper expenses so incurred.

 

Section 8.05.       Waiver of Breach.  In the event any obligation created
hereby shall be breached by either of the parties hereto and such breach shall
thereafter be waived by the other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder.  In view of the assignment of certain of the Issuer’s rights and
interest hereunder to the Trustee, the Issuer shall have no power to waive any
Event of Default hereunder by the Company in respect of such rights and interest
without the consent of the Trustee, and the Trustee may exercise any of such
rights of the Issuer.

 

ARTICLE IX

 

REDEMPTION OF BONDS; REPURCHASE OF BONDS

 

Section 9.01.       Redemption of Bonds.  The Company shall have the option to
prepay in whole or in part the amounts payable hereunder by paying an amount
equal to the redemption price of Bonds which may be redeemed under Section 3.02
of the Indenture.  The Issuer shall take or cause to be taken the actions
required by the Indenture (other than the payment of money) to discharge the
lien thereof through the redemption, or provision for payment or redemption, of
all Bonds then Outstanding, or to effect the redemption, or provision for
payment or redemption,

 

45

--------------------------------------------------------------------------------


 

of less than all the Bonds then Outstanding, upon receipt by the Issuer and the
Trustee from an Authorized Company Representative of a written notice
designating the principal amount of the Bonds to be redeemed and specifying the
date of redemption (which, unless waived by the Issuer and the Trustee, shall
not be less than 45 days from the date such notice is given, or such shorter
period as the Trustee and the Company may agree from time to time) and the
applicable redemption provision of the Indenture.  Unless otherwise stated
therein and except with respect to a redemption under Section 3.03 of the
Indenture, such notice shall be revocable by the Company at any time prior to
the time at which the Bonds to be redeemed, or for the payment or redemption of
which provision is to be made, are first deemed to be paid in accordance with
Article VII of the Indenture.  The Company shall furnish any moneys required by
the Indenture to be deposited with the Trustee or otherwise paid by the Issuer
in connection with any of the foregoing purposes.

 

Section 9.02.       Obligation to Prepay.  (a) The Company shall be obligated to
prepay in whole or in part the amounts payable hereunder upon the occurrence of
the events giving rise to a mandatory redemption of the Bonds pursuant to
Section 3.03 of the Indenture, by paying an amount equal to the aggregate
principal amount of the Bonds to be redeemed pursuant to the Indenture plus
accrued interest to the redemption date.

 

(b)      The Company shall cause a mandatory redemption to occur within 60 days
after this Loan Agreement is determined to be invalid or a Determination of
Taxability (as defined below) shall have occurred.  A “Determination of
Taxability” means a determination that, due to the untruth or inaccuracy of any
representation or warranty made by the Company in this Loan Agreement or the
breach of any covenant or warranty of the Company contained in this Loan
Agreement, interest on the Bonds, or any of them, is determined not to be
Tax-exempt by (i) a final administrative determination of the Internal Revenue
Service or a final judicial decision of a court of competent jurisdiction in a
proceeding of which the Company received notice and in which the Company was
afforded an opportunity to participate to the full extent permitted by law or
(ii) an opinion of Bond Counsel obtained by the Company and delivered to the
Trustee.  A determination or decision will not be considered final for purposes
of clause (i) of the preceding sentence unless (A) the Issuer or the holder or
holders of the Bonds involved in the proceeding in which the issue is raised
(i) shall have given the Company and the Trustee prompt written notice of the
commencement thereof, and (ii) shall have offered the Company the opportunity to
control the proceeding; provided the Company agrees to pay all expenses and
costs in connection therewith and to indemnify the Issuer and such holder or
holders against all liability for such expenses and costs (except that any such
holder may engage separate counsel for the holder or holders of the Bonds, and
the Company shall not be liable for the fees or expenses of such counsel but
shall be liable for the fees and expenses of counsel to the Issuer); and
(B) such proceeding shall not be subject to a further right of appeal or shall
not have been timely appealed.

 

(c)       At the time of any such prepayment of the amounts payable hereunder
pursuant to this Section 9.02, the prepayment amount shall be applied to the
redemption of the Bonds on the date specified in the notice as provided in the
Indenture, whether or not such date is an Interest Payment Date, to the
Trustee’s fees and expenses under the Indenture accrued to such redemption of
the Bonds, and to all sums due to the Issuer under this Loan Agreement.

 

46

--------------------------------------------------------------------------------


 

Whenever the Company shall have given any notice of prepayment of the amounts
payable hereunder pursuant to this Article IX, which includes a notice for
redemption of the Bonds pursuant to the Indenture, all amounts payable under the
first paragraph of Section 9.02(a) herein shall become due and payable on the
date fixed for redemption of such Bonds.

 

Section 9.03.       Compliance with Indenture.  Anything in this Loan Agreement
to the contrary notwithstanding, the Issuer and the Company shall take all
actions required by this Loan Agreement and the Indenture in order to comply
with the provisions of Article III of the Indenture.

 

Section 9.04.       Offer to Repurchase Upon a Change of Control.  (a) If a
Change of Control occurs, each Holder shall have the right to require the
Company to repurchase all or any part of that Holder’s Bonds (which, if in part,
shall be in an amount equal to an Authorized Denomination and the non-purchased
portion shall also be in an amount equal to an Authorized Denomination) pursuant
to the Change of Control offer on the terms set forth in this Loan Agreement (a
“Change of Control Offer”).  In the Change of Control Offer, the Company shall
offer a Change of Control Payment in cash equal to 101% of the aggregate
principal amount of Bonds repurchased plus accrued and unpaid interest on the
Bonds repurchased to the date of purchase.  Within 30 days following any Change
of Control, the Trustee, at the direction of the Company shall mail a notice to
each Holder stating:

 

(i)            the transaction or transactions that constitute the Change of
Control;

 

(ii)           that the Change of Control Offer is being made pursuant to this
Section 9.04 and that all Bonds tendered shall be accepted for payment;

 

(iii)          the purchase price and the purchase date, which date shall be no
earlier than 30 days and no later than 60 days from the date the notice is
mailed (the “Change of Control Payment Date”);

 

(iv)          that any Bond not tendered shall continue to accrue interest;

 

(v)           that, unless the Company defaults in the payment of the Change of
Control Payment, all Bonds accepted for payment pursuant to the Change of
Control Offer shall cease to accrue interest after the Change of Control Payment
Date;

 

(vi)          that Holders electing to have any Bonds (or portions thereof in
Authorized Denominations) purchased pursuant to a Change of Control Offer shall
deliver an irrevocable notice in writing by the Direct Participant having the
ownership interest in such Bonds, in the form set forth as the “Option of Holder
to Elect Purchase” attached as Schedule I to the form of Bonds in Exhibit A to
the Indenture, to the Trustee at the address specified in the notice, and shall
transfer on the registration books of DTC the ownership interest in such Bonds
(or portions thereof in Authorized Denominations), to the Trustee, prior to the
close of business on the third Business Day preceding the Change of Control
Payment Date;

 

47

--------------------------------------------------------------------------------


 

(vii)         that Holders shall be entitled to withdraw their election if the
Trustee receives, not later than the close of business on the second Business
Day preceding the Change of Control Payment Date, a telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Bonds delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Bonds purchased; and

 

(viii)        that Holders whose Bonds are being purchased only in part shall be
issued new Bonds equal in principal amount to the unpurchased portion of the
Bonds surrendered, which unpurchased portion must be equal to an Authorized
Denomination.

 

The Company shall comply with the requirements of Section 14(e) and Rule 14e-1
under the Exchange Act and any other securities laws and regulations thereunder
to the extent those laws and regulations are applicable in connection with the
repurchase of the Bonds as a result of a Change of Control.  To the extent that
the provisions of any securities laws or regulations conflict with the Change of
Control provisions of this Loan Agreement, the Company shall comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under the Change of Control provisions of this Loan
Agreement by virtue of such conflict.

 

(b)      On the Change of Control Payment Date, the Company shall, to the extent
lawful:

 

(i)            accept for payment all Bonds or portions of Bonds properly
tendered pursuant to the Change of Control offer;

 

(ii)           deposit with the Trustee an amount equal to the Change of Control
Payment in respect of all Bonds or portions of Bonds properly tendered; and

 

(iii)          deliver or cause to be delivered to the Trustee the Bonds so
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Bonds or portions of Bonds being purchased by the Company.

 

The Trustee shall promptly mail to each Holder of Bonds properly tendered the
Change of Control Payment for such Bonds, and the Trustee shall promptly
authenticate and mail (or cause to be transferred by book entry) to each Holder
a new Bond equal in principal amount to any unpurchased portion of the Bonds
surrendered, if any; provided that each new Bond will be in a principal amount
equal to an Authorized Denomination.

 

The Company shall publicly announce the results of the Change of Control Offer
on or as soon as practicable after the Change of Control Payment Date.

 

The provisions described above that require the Company to make a Change of
Control Offer following a Change of Control will be applicable regardless of
whether any other provisions of this Loan Agreement are applicable.

 

The Company will not be required to make a Change of Control Offer upon a Change
of Control if (1) a third party makes the Change of Control Offer in the manner,
at the times and

 

48

--------------------------------------------------------------------------------


 

otherwise in compliance with the requirements described herein applicable to a
Change of Control Offer made by the Company and purchases all Bonds validly
tendered and not withdrawn under such Change of Control Offer or (2) a notice of
redemption has been given pursuant to the Indenture as described under
Section 3.02 of the Indenture, unless and until there is a default in the
payment of the applicable redemption price.  A Change of Control Offer may be
made in advance of a Change of Control and may be conditional upon the
occurrence of a Change of Control if a definitive agreement is in place for the
Change of Control at the time the Change of Control Offer is made.

 

ARTICLE X

 

DEFEASANCE

 

Section 10.01.    Defeasance.  If (a) the Company shall pay and discharge or
provide, in a manner satisfactory to the Issuer, for the payment and discharge
of the whole amount of the principal of, premium, if any, and interest on the
Loan, and shall pay or cause to be paid all other sums payable hereunder, or
shall make arrangements satisfactory to the Issuer for such payment and
discharge, (b) provision shall have been made for the satisfaction and discharge
of the Indenture as provided for in Article VII therein and (c) the Company
shall (i) have paid or caused to be paid all other sums then accrued and unpaid
under this Loan Agreement and the Indenture and (ii) not be in default of any
covenant which has resulted, or with the passage of time or the giving of
notice, or both, gives rise to a reasonable likelihood of resulting, in the
invalidity of the Bonds or the inclusion of interest on any Bond in the gross
income of the owner thereof for purposes of federal income taxation under the
Code, then and in that case all property, rights, and interest hereby conveyed
or assigned or pledged shall revert to the Company, and the estate, right, title
and interest of the Issuer therein shall thereupon cease, terminate and become
void; and, except to the extent necessary to assure the maintenance of the
exclusion of interest on the Bonds from gross income of the owners thereof for
federal income tax purposes, in the opinion of Bond Counsel acceptable to the
Issuer, this Loan Agreement, and the rights hereby granted, shall cease,
determine and be discharged and the Issuer in such case on demand of the Company
and at the Company’s cost and expense, shall execute and deliver to the Company
a proper instrument or proper instruments acknowledging the satisfaction and
termination of this Loan Agreement and shall convey, assign and transfer or
cause to be conveyed, assigned or transferred, and shall deliver or cause to be
delivered, to the Company, all property, including money, then held by the
Issuer, other than moneys held in the Rebate Fund or deposited with the Trustee
for the payment of the principal of and premium, if any, or interest on the
Bonds.

 

ARTICLE XI

 

SUBSIDIARY BOND GUARANTEES

 

Section 11.01.    Subsidiary Bond Guarantees.  (a) Subject to the provisions of
this Article XI, and only to the extent a Subsidiary Guarantor executes a
Subsidiary Guarantee, each Subsidiary Guarantor upon written request of the
Company, jointly and severally, will irrevocably and unconditionally guarantee
to each Holder of Bonds and to the Trustee for itself

 

49

--------------------------------------------------------------------------------


 

and on behalf of the Holders (i) the due and punctual payment of principal of,
premium, if any, and interest in full on each Bond when and as the same shall
become due and payable whether at Stated Maturity, by declaration of
acceleration or otherwise, (ii) the due and punctual payment of interest on the
overdue principal of, premium, if any, and interest, in full on the Bonds, to
the extent permitted by law, and (iii) the due and punctual performance of all
other Obligations of the Company and the other Subsidiary Guarantors to the
Holders or the Trustee, including without limitation the payment of fees,
expenses, indemnification or other amounts, all in accordance with the terms of
the Bonds and this Loan Agreement.  In case of the failure of the Company
punctually to make any such principal or interest payment or the failure of the
Company or any other Subsidiary Guarantor to perform any such other Obligation,
each Subsidiary Guarantor hereby agrees to cause any such payment to be made
punctually when and as the same shall become due and payable, whether at Stated
Maturity, by declaration of acceleration or otherwise, and as if such payment
were made by the Company and to perform any such other Obligation of the Company
immediately.  Each Subsidiary Guarantor hereby further agrees to pay any and all
expenses (including reasonable counsel fees and expenses) incurred by the
Trustee or the Holders in enforcing any rights under such Subsidiary Bond
Guarantees.  The Subsidiary Bond Guarantees delivered in accordance with this
Article XI will be guarantees of payment and not of collection.

 

(b)      In connection with the execution and delivery of a Subsidiary Bond
Guarantee, each of the Company and the Subsidiary Guarantors hereby waives
diligence, presentment, demand of payment, filing of claims with a court in the
event of merger, insolvency or bankruptcy of the Company or any other Subsidiary
Guarantor, any right to require a proceeding first against the Company or any
other Subsidiary Guarantor, protest or notice with respect to the Bonds or the
indebtedness evidenced thereby and all demands whatsoever, and covenants that
the Subsidiary Bond Guarantees will not be discharged except by complete
performance of the Obligations contained in the Bonds and in this Loan
Agreement, or as otherwise specifically provided therein and herein.

 

(c)       Each Subsidiary Guarantor hereby waives and relinquishes:

 

(i)            any right to require the Trustee, the Holders or the Company
(each, a “Benefited Party”) to proceed against the Company, the Subsidiaries of
the Company or any other Person or to proceed against or exhaust any security
held by a Benefited Party at any time or to pursue any other remedy in any
secured party’s power before proceeding against the Subsidiary Guarantors;

 

(ii)           any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
a Benefited Party to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;

 

(iii)          demand, protest and notice of any kind (except as expressly
required by this Loan Agreement), including but not limited to notice of the
existence, creation or incurring of any new or additional indebtedness or
obligation or of any action or non-action on the part of the Subsidiary
Guarantors, the Company, the Subsidiaries of the

 

50

--------------------------------------------------------------------------------


 

Company, any Benefited Party, any creditor of the Subsidiary Guarantors, the
Company or the Subsidiaries of the Company or on the part of any other Person
whomsoever in connection with any obligations the performance of which are
hereby guaranteed;

 

(iv)          any defense based upon an election of remedies by a Benefited
Party, including but not limited to an election to proceed against the
Subsidiary Guarantors for reimbursement;

 

(v)           any defense based upon any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal;

 

(vi)          any defense arising because of a Benefited Party’s election, in
any proceeding instituted under the Bankruptcy Law, of the application of
Section 1111(b)(2) of the Bankruptcy Law; and

 

(vii)         any defense based on any borrowing or grant of a security interest
under Section 364 of the Bankruptcy Law.

 

(d)      Each Subsidiary Guarantor further agrees that, as between such
Subsidiary Guarantor, on the one hand, and Holders and the Trustee, on the other
hand, (i) for purposes of the relevant Subsidiary Bond Guarantee, the maturity
of the Obligations guaranteed by such Subsidiary Bond Guarantee may be
accelerated as provided in Article VIII herein, notwithstanding any stay,
injunction or other prohibition preventing such acceleration in respect of the
Obligations guaranteed thereby, and (ii) in the event of any acceleration of
such Obligations (whether or not due and payable) such Obligations shall
forthwith become due and payable by such Subsidiary Guarantor for purposes of
such Subsidiary Bond Guarantee.

 

(e)       The Subsidiary Bond Guarantees shall continue to be effective or shall
be reinstated, as the case may be, if at any time any payment, or any part
thereof, of principal of, premium, if any, or interest on any of the Bonds is
rescinded or must otherwise be returned by the Holders or the Trustee upon the
insolvency, bankruptcy or reorganization of the Company or any of the Subsidiary
Guarantors, all as though such payment had not been made.

 

(f)       Each Subsidiary Guarantor shall be subrogated to all rights of the
Holders against the Company in respect of any amounts paid by such Subsidiary
Guarantor pursuant to the provisions of the Subsidiary Bond Guarantees or this
Loan Agreement; provided, however, that a Subsidiary Guarantor shall not be
entitled to enforce or to receive any payments until the principal of, premium,
if any, and interest on all Bonds shall have been paid in full.

 

Section 11.02.    Obligations of Subsidiary Guarantors Unconditional.  Each
Subsidiary Guarantor hereby agrees that its Obligations under the Subsidiary
Bond Guarantees shall be guarantees of payment and shall be unconditional,
irrespective of and unaffected by the validity, regularity or enforceability of
the Bonds or this Loan Agreement, or of any amendment thereto or hereto, the
absence of any action to enforce the same, the waiver or consent by any Holder
or by the Trustee with respect to any provisions thereof or of this Loan
Agreement, the entry of any

 

51

--------------------------------------------------------------------------------


 

judgment against the Company or any other Subsidiary Guarantor or any action to
enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a Subsidiary Guarantor.

 

Section 11.03.    Limitation on Subsidiary Guarantors’ Liability.  Each
Subsidiary Guarantor and by its acceptance hereof each Holder, hereby confirms
that it is the intention of all such parties that a Subsidiary Bond Guarantee by
such Subsidiary Guarantor pursuant to its Subsidiary Bond Guarantee not
constitute a fraudulent transfer or conveyance for purposes of the Bankruptcy
Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act
or any similar federal or state law.  To effectuate the foregoing intention, the
Holders and such Subsidiary Guarantor hereby irrevocably agree that the
Obligations of such Subsidiary Guarantor under this Article XI shall be limited
to the maximum amount as will, after giving effect to all other contingent and
fixed liabilities of such Subsidiary Guarantor and after giving effect to any
collections from or payments made by or on behalf of any other Subsidiary
Guarantor in respect of the Obligations of such other Subsidiary Guarantor under
this Article XI, result in the Obligations of such Subsidiary Guarantor under
its Subsidiary Bond Guarantee not constituting a fraudulent transfer or
conveyance under applicable federal or state law.

 

Section 11.04.    Releases of Subsidiary Bond Guarantees.  A Subsidiary Bond
Guarantee of a Subsidiary Guarantor will be automatically and unconditionally
released (and thereupon shall terminate and be discharged and be of no further
force and effect):

 

(1)           in connection with any sale or other disposition (including by
merger or otherwise) of the Capital Stock of the Subsidiary Guarantor after
which such Subsidiary Guarantor is no longer a Subsidiary of the Company to a
Person that is not (either before or after giving effect to such transaction) an
Affiliate of the Company, if the sale of all such Capital Stock of that
Subsidiary Guarantor complies with the applicable provisions of this Loan
Agreement;

 

(2)           if the Company properly designates the Subsidiary Guarantor as an
Unrestricted Subsidiary as described in the definition of “Unrestricted
Subsidiary” in the Indenture;

 

(3)           solely in the case of a Subsidiary Bond Guarantee created pursuant
to the covenant described under Section 4.13, upon the release or discharge of
the guarantee that resulted in the creation of such Subsidiary Bond Guarantee
pursuant to that covenant, except a discharge or release by or as a result of
payment under such guarantee;

 

(4)           upon a Legal Defeasance or satisfaction and discharge of this Loan
Agreement that complies with the provisions under Article X; or

 

(5)           upon payment in full of the aggregate principal amount of all
Bonds then outstanding and all other financial obligations under this Loan
Agreement, the Indenture and the Bonds then due and owing.

 

52

--------------------------------------------------------------------------------


 

Upon any occurrence giving rise to a release of a Subsidiary Bond Guarantee as
specified above, the Trustee will execute any documents reasonably required in
order to evidence or effect such release, discharge and termination in respect
of such Subsidiary Bond Guarantee.  Neither the Company nor any Subsidiary
Guarantor will be required to make a notation on the Bonds to reflect any such
Subsidiary Bond Guarantee or any such release, termination or discharge.

 

Section 11.05.    Application of Certain Terms and Provisions to Subsidiary
Guarantors.  (a) For purposes of any provision of this Loan Agreement or the
Indenture which provides for the delivery by any Subsidiary Guarantor of an
Officers’ Certificate or an Opinion of Counsel or both, the definitions of such
terms in Section 1.01 of the Indenture shall apply to such Subsidiary Guarantor
as if references therein to the Company were references to such Subsidiary
Guarantor.

 

(b)      Any request, direction, order or demand which by any provision of this
Loan Agreement or the Indenture is to be made by any Subsidiary Guarantor shall
be sufficient if evidenced by a Company Order; provided that the definition of
such term in Section 1.01 of the Indenture shall apply to such Subsidiary
Guarantor as if references therein to the Company were references to such
Subsidiary Guarantor.

 

(c)       Any notice or demand which by any provision of this Loan Agreement or
the Indenture is required or permitted to be given or served by the Trustee or
by the Holders of Bonds to or on any Subsidiary Guarantor may be given or served
as described in Section 12.08 of the Indenture.

 

(d)      Upon any demand, request or application by any Subsidiary Guarantor to
the Trustee to take any action under this Loan Agreement or the Indenture, such
Subsidiary Guarantor shall furnish to the Trustee such certificates and opinions
as are required in this Loan Agreement or the Indenture as if all references
therein to the Company were references to such Subsidiary Guarantor.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01.    Term of Loan Agreement.  This Loan Agreement shall be in full
force and effect from the date hereof, and shall continue in effect until the
payment in full of all principal of, premium, if any, and interest on the Bonds,
or provision for the payment thereof shall have been made pursuant to
Article VII of the Indenture; all fees, charges, indemnities and expenses of the
Issuer and Trustee, have been fully paid or provision made for such payment (the
payment of which fees, charges, indemnities and expenses shall be evidenced by a
written certification of the Company that it has fully paid or provided for all
such fees, charges, indemnities and expenses); and all other amounts due
hereunder have been duly paid or provision made for such payment.  All
representations, certifications and covenants by the Company as to the
indemnification of various parties and the payment of fees and expenses of the
Issuer as described in Section 6.01(b)(ii) hereof, and all matter affecting the
tax-exempt status of the Bonds, shall survive the termination of this Loan
Agreement.

 

53

--------------------------------------------------------------------------------


 

Section 12.02.    Notices.  Except as otherwise provided in this Loan Agreement,
all notices, certificates, requests, requisitions and other communications
hereunder shall be in writing and shall be sufficiently given and shall be
deemed given when delivered or mailed as provided in the Indenture.

 

Section 12.03.    Parties in Interest.  This Loan Agreement shall inure to the
benefit of and shall be binding upon the Issuer, the Company and their
respective successors and assigns, and no other person, firm or corporation
shall have any right, remedy or claim under or by reason of this Loan Agreement
except for rights of payment and indemnification hereunder of the Trustee and
the Registrar.  Section 12.05 hereof to the contrary notwithstanding, for
purposes of perfecting a security interest in this Loan Agreement by the
Trustee, only the counterpart delivered, pledged and assigned to the Trustee
shall be deemed the original.  No security interest in this Loan Agreement may
be created by the transfer of any counterpart thereof other than the original
counterpart delivered, pledged and assigned to the Trustee.

 

Section 12.04.    Amendments.  This Loan Agreement may be amended only by
written agreement of the Company and the Issuer and with the written consent of
the Trustee in accordance with the provisions of Section 11.05 or Section 11.06
of the Indenture, as applicable; provided, however, that Exhibit A to this Loan
Agreement may be amended upon compliance only with the requirements of
Section 3.03 hereof.

 

Section 12.05.    Counterparts.  This Loan Agreement may be executed in any
number of counterparts, each of which, when so executed and delivered, shall be
an original (except as expressly provided in Section 12.03 hereof), and such
counterparts shall together constitute but one and the same Loan Agreement.

 

Section 12.06.    Severability.  If any clause, provision or Section of this
Loan Agreement shall, for any reason, be held invalid or unenforceable by any
court of competent jurisdiction, such holding shall not invalidate or render
unenforceable any other provision hereof.

 

Section 12.07.    Governing Law.  This Loan Agreement shall be governed
exclusively by and construed in accordance with the laws of the State without
application of the conflicts of law provisions of any other state.

 

Section 12.08.    Date for Identification Purposes Only; Effective Date.  The
date on this Loan Agreement shall be for identification purposes only and shall
not be construed to imply that this Loan Agreement was executed on such date. 
This Loan Agreement shall become effective upon the Closing Date.

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed as of the day and year first above written.

 

 

 

 

THE COUNTY OF COOK, ILLINOIS

 

 

 

 

 

 

 

 

By:

/s/ Jaye Morgan Williams

 

 

 

Name: Jaye Morgan Williams

 

 

 

 Chief Financial Officer

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

By:

/s/ David D. Orr

 

 

 

Name: David D. Orr

 

 

 

 County Clerk

 

 

 

 

 

 

 

NAVISTAR INTERNATIONAL CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Jim Moran

 

 

 

Name: Jim Moran

 

 

 

Title: Vice President and Treasurer

 

55

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROJECT DESCRIPTION

 

The Project consists of the renovation, expansion and equipping of the existing
office and manufacturing plant of the Company or the Guarantor located at 10400
West North Avenue, Melrose Park, Illinois 60160-1028, including but not limited
to space and facilities to be used for research, development and project
testing, all as more fully described in the Project Certificate.

 

--------------------------------------------------------------------------------


 

 

INDENTURE OF TRUST

 

between

 

THE COUNTY OF COOK, ILLINOIS

 

and

 

CITIBANK N.A., as Trustee

 

 providing for the issuance of

 

$90,000,000

THE COUNTY OF COOK, ILLINOIS

RECOVERY ZONE FACILITY REVENUE BONDS
(NAVISTAR INTERNATIONAL CORPORATION PROJECT) SERIES 2010

 

Dated as of October 1, 2010

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

 

 

PAGE

 

 

 

 

Granting Clauses

 

 

2

 

 

 

 

ARTICLE I

DEFINITIONS AND RULES OF CONSTRUCTION

3

 

 

 

 

Section 1.01.

 

General Definitions

3

Section 1.02.

 

Rules of Construction

41

 

 

 

 

ARTICLE II

THE BONDS

42

 

 

 

Section 2.01.

 

Authorization of Bonds

42

Section 2.02.

 

Date, Denomination, Interest Rates, and Maturities

42

Section 2.03.

 

Form of Bonds

43

Section 2.04.

 

Execution of Bonds

43

Section 2.05.

 

Transfer and Exchange of Bonds

43

Section 2.06.

 

Bond Register

44

Section 2.07.

 

Bonds Mutilated, Lost, Destroyed or Stolen

44

Section 2.08.

 

Bonds; Limited Obligations

45

Section 2.09.

 

Disposal of Bonds

46

Section 2.10.

 

Book-Entry System

46

Section 2.11.

 

CUSIP Numbers

47

 

 

 

 

ARTICLE III

REDEMPTION OF BONDS

47

 

 

 

 

Section 3.01.

 

Redemption of Bonds Generally

47

Section 3.02.

 

Redemption upon Optional Prepayment

48

Section 3.03.

 

Mandatory Redemption upon Determination of Taxability

48

Section 3.04.

 

Selection of Bonds for Redemption

49

Section 3.05.

 

Notice of Redemption

49

Section 3.06.

 

Partial Redemption or Purchase of Bonds

50

Section 3.07.

 

No Partial Redemption after Default

50

Section 3.08.

 

Payment of Redemption Price

50

Section 3.09.

 

Effect of Redemption

50

Section 3.10.

 

Purchase in Lieu of Optional Redemption

51

Section 3.11.

 

Company’s Offer to Purchase

51

 

 

 

 

ARTICLE IV

GENERAL COVENANTS

52

 

 

 

 

Section 4.01.

 

Payment of Bonds

52

Section 4.02.

 

Performance of Covenants by Issuer; Issuer; Due Execution

52

Section 4.03.

 

Defense of Issuer’s Rights

53

Section 4.04.

 

Recordation and Other Instruments

54

Section 4.05.

 

Rights under Loan Agreement

54

Section 4.06.

 

Prohibited Activities

54

Section 4.07.

 

No Disposition of Trust Estate

55

Section 4.08.

 

Access to Books

55

Section 4.09.

 

Source of Payment of Bonds

55

Section 4.10.

 

Provisions for Payment of Expenses

55

 

i

--------------------------------------------------------------------------------


 

SECTION

 

 

 

PAGE

 

 

 

 

ARTICLE V

FUND AND ACCOUNTS; DEPOSIT AND APPLICATION OF BOND PROCEEDS

55

 

 

 

 

Section 5.01.

 

Creation of Bond Fund and Accounts; Rebate Fund

55

Section 5.02.

 

Application of Bond Proceeds

56

Section 5.03.

 

Deposits into the Funds; Use of Moneys in the Funds

59

Section 5.04.

 

Bonds Not Presented for Payment of Principal

60

Section 5.05.

 

Payment to the Company

60

 

 

 

 

ARTICLE VI

INVESTMENTS

61

 

 

 

 

Section 6.01.

 

Investment of Moneys in Funds

61

Section 6.02.

 

Conversion of Investment to Cash

61

Section 6.03.

 

Credit for Gains and Charge for Losses

61

Section 6.04.

 

Payments into Rebate Fund; Application of Rebate Fund

61

 

 

 

 

ARTICLE VII

DEFEASANCE

62

 

 

 

 

Section 7.01.

 

Defeasance

62

 

 

 

 

ARTICLE VIII

DEFAULTS AND REMEDIES

64

 

 

 

 

Section 8.01.

 

Events of Default

64

Section 8.02.

 

Acceleration; Other Remedies

64

Section 8.03.

 

Restoration to Former Position

66

Section 8.04.

 

Owners’ Right to Direct Proceedings

66

Section 8.05.

 

Limitation on Owners’ Right to Institute Proceedings

67

Section 8.06.

 

No Impairment of Right to Enforce Payment

67

Section 8.07.

 

Proceedings by Trustee Without Possession of Bonds

67

Section 8.08.

 

No Remedy Exclusive

67

Section 8.09.

 

No Waiver of Remedies

68

Section 8.10.

 

Application of Moneys

68

Section 8.11.

 

Severability of Remedies

69

 

 

 

 

ARTICLE IX

TRUSTEE; REGISTRAR

69

 

 

 

 

Section 9.01.

 

Acceptance of Trusts; Representations, Warranties and Covenants of the Trustee

69

Section 9.02.

 

No Responsibilities for Recitals

70

Section 9.03.

 

Limitations on Liability

70

Section 9.04.

 

Compensation, Expenses and Advances

72

Section 9.05.

 

Notice of Events of Default and Determination of Taxability

73

Section 9.06.

 

Action by Trustee

73

Section 9.07.

 

Good-Faith Reliance

73

Section 9.08.

 

Dealings in Bonds; Allowance of Interest

74

Section 9.09.

 

Several Capacities

75

Section 9.10.

 

Resignation of Trustee

75

Section 9.11.

 

Removal of Trustee

75

Section 9.12.

 

Appointment of Successor Trustee

75

 

ii

--------------------------------------------------------------------------------


 

SECTION

 

 

 

PAGE

 

 

 

 

Section 9.13.

 

Qualifications of Successor Trustee

76

Section 9.14.

 

Judicial Appointment of Successor Trustee

76

Section 9.15.

 

Acceptance of Trusts by Successor Trustee

77

Section 9.16.

 

Successor by Merger or Consolidation

77

Section 9.17.

 

Standard of Care

77

Section 9.18.

 

Intervention in Litigation of the Issuer

77

Section 9.19.

 

Registrar

77

Section 9.20.

 

Qualifications of Registrar; Resignation; Removal

78

Section 9.21.

 

Additional Duties of Trustee

78

 

 

 

 

ARTICLE X

EXECUTION OF INSTRUMENTS BY OWNERS AND PROOF OF OWNERSHIP OF BONDS

79

 

 

 

 

ARTICLE XI

MODIFICATION OF THIS INDENTURE AND THE LOAN AGREEMENT

80

 

 

 

 

Section 11.01.

 

Supplemental Indentures Without Owner Consent

80

Section 11.02.

 

Supplemental Indentures Requiring Owner Consent

81

Section 11.03.

 

Effect of Supplemental Indenture

82

Section 11.04.

 

Consent of the Company and Other Parties

83

Section 11.05.

 

Amendment of Loan Agreement Without Owner Consent; Waivers

83

Section 11.06.

 

Amendment of Loan Agreement Requiring Owner Consent

84

Section 11.07.

 

Amendment of Bond Guarantee

84

 

 

 

 

ARTICLE XII

MISCELLANEOUS

85

 

 

 

 

Section 12.01.

 

[Reserved]

85

Section 12.02.

 

Parties in Interest

85

Section 12.03.

 

Severability

86

Section 12.04.

 

No Personal Liability of Issuer Officials

86

Section 12.05.

 

Bonds Owned by the Issuer or the Company

86

Section 12.06.

 

Counterparts

86

Section 12.07.

 

Governing Law; Waiver of Jury Trial

86

Section 12.08.

 

Notices

87

Section 12.09.

 

Holidays

88

Section 12.10.

 

Date for Identification Purposes Only; Effective Date

88

Section 12.11.

 

Force Majeure

88

Section 12.12.

 

U.S.A. Patriot Act

89

 

 

 

 

Signatures

 

 

90

 

EXHIBIT A—FORM OF BOND

EXHIBIT B—FORM OF REQUISITION

 

iii

--------------------------------------------------------------------------------


 

INDENTURE OF TRUST

 

THIS INDENTURE OF TRUST, made and entered into as of October 1, 2010, between
The COUNTY OF COOK, ILLINOIS, a home rule unit under Section 6(a) of Article VII
of the 1970 Constitution of the State of Illinois (the “Issuer”), and CITIBANK
N.A., duly organized, existing and authorized to accept and execute trusts of
the character herein set out, with its designated corporate trust office in
New York, New York, and being qualified to accept and administer the trusts
hereby created, as trustee (the “Trustee”),

 

W I T N E S S E T H :

 

WHEREAS, under the power granted by Section 6(a) of Article VII of the 1970
Constitution of the State of Illinois, as supplemented by the Local Government
Debt Reform Act, as amended, and the other Omnibus Bond Acts, as amended, the
Issuer is authorized to issue recovery zone facility bonds for qualifying
projects within the Issuer, which has been designated as a “recovery zone” for
purposes of Section 1400U-1 of the Internal Revenue Code of 1986, as amended;
and

 

WHEREAS, Navistar International Corporation, a Delaware corporation (the
“Company”), desires to (i) finance, refinance or be reimbursed for all or a
portion of the costs of the renovation, expansion and equipping of certain
capital improvements as more fully described in Exhibit A to the Loan Agreement
(as hereinafter defined) (the “Project”), (ii) pay a portion of the interest
accruing on the Bonds (as hereinafter defined) during the construction period
and (iii) pay certain costs relating to the issuance of the Bonds; and

 

WHEREAS, the Company desires to achieve the foregoing by borrowing funds from
the Issuer pursuant to the Loan Agreement dated as of October 1, 2010 (the “Loan
Agreement”), between the Company and the Issuer; and

 

WHEREAS, it has been determined that in order to obtain such funds to lend to
the Company, the Issuer will issue $90,000,000 in aggregate principal amount of
its Recovery Zone Facility Revenue Bonds (Navistar International Corporation
Project) Series 2010 (the “Bonds”), under this Indenture; and

 

WHEREAS, the execution and delivery of this Indenture and the issuance of the
Bonds have been in all respects duly and validly authorized by a resolution duly
passed and approved by the Issuer; and

 

WHEREAS, the Trustee has agreed to accept the trusts herein created upon the
terms herein set forth; and

 

WHEREAS, all things necessary to make the Bonds, when issued as provided in this
Indenture, the valid, binding and legal limited obligations of the Issuer
according to the import thereof, and to constitute this Indenture a valid
assignment of the amounts pledged to the payment of the principal of, premium,
if any, and interest on the Bonds and a valid assignment of the rights of the
Issuer under the Loan Agreement have been done and performed, and the

 

--------------------------------------------------------------------------------


 

creation, execution and delivery of this Indenture and the execution and
issuance of the Bonds, subject to the terms hereof, in all respects have been
duly authorized;

 

NOW, THEREFORE, the Issuer, in consideration of the premises and the acceptance
by the Trustee of the trusts hereby created, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
in order to secure the payment of the principal of, premium, if any, and
interest on the Bonds according to their tenor and effect, and to secure the
performance and observance by the Issuer of all of the covenants and obligations
expressed or implied herein and in the Bonds, does hereby irrevocably grant,
alienate, bargain, sell, convey, transfer, assign and pledge unto the Trustee
(to the extent of its legal capacity to hold the same for the purposes hereof),
and the successors in trust and assigns of the Trustee forever:

 

GRANTING CLAUSES

 

DIVISION I

 

All right, title and interest of the Issuer (a) in, to and under the Loan
Agreement (except its Unassigned Rights); (b) in the amounts payable to the
Issuer under the Loan Agreement (excluding Unassigned Rights); and (c) to do any
and all other things which the Issuer is or may become entitled to do under the
Loan Agreement; provided, however, that the assignment made pursuant to this
clause shall not impair or diminish any obligation of the Issuer under the Loan
Agreement or alter the rights, duties and obligations of the Trustee under the
remaining terms of this Indenture; and

 

DIVISION II

 

All right, title and interest of the Issuer in and to all moneys and other
obligations which are, from time to time, deposited or required to be deposited
with or held or required to be held by or on behalf of the Trustee in trust
under any of the provisions of this Indenture (except moneys or obligations
deposited with or paid to the Trustee for payment or redemption of Bonds that
are deemed no longer Outstanding hereunder); and

 

DIVISION III

 

Any and all property, rights and interests of every kind or description which,
from time to time hereafter, may be sold, transferred, conveyed, assigned,
pledged, mortgaged or delivered to the Trustee as additional security hereunder;
the Trustee is hereby authorized to receive all such property at any time and to
hold and apply it subject to the terms hereof;

 

EXCEPTED PROPERTY

 

There is, however, expressly excepted and excluded from the lien and operation
of this Indenture amounts held by the Trustee in the Rebate Fund (as hereinafter
defined) established hereunder;

 

2

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD all and singular the Trust Estate (as hereinafter defined),
whether now owned or hereafter acquired, irrevocably unto the Trustee and its
successors in trust and assigns forever;

 

IN TRUST, NEVERTHELESS, upon the terms and trusts herein set forth, to secure
the payment of the Bonds to be issued hereunder, and premium, if any, payable
upon redemption or prepayment thereof, and the interest payable thereon, and to
secure also the observance and performance of all the terms, provisions,
covenants and conditions of this Indenture, and for the equal and ratable
benefit and security of all and singular the Owners of all Bonds issued
hereunder, without preference, priority or distinction as to lien or otherwise,
except as otherwise hereinafter provided, of any one Bond over any other Bond or
as between principal and interest, and it is hereby mutually covenanted and
agreed that the terms and conditions upon which the Bonds are to be issued,
authenticated, delivered, secured and accepted by all persons who shall from
time to time be or become the Owners thereof, and the trusts and conditions upon
which the pledged moneys and revenues are to be held and disbursed, are as
follows;

 

PROVIDED, HOWEVER, that if the Issuer, its successors or assigns, shall well and
truly pay, or cause to be paid, the principal of the Bonds and the interest and
premium, if any, due or to become due thereon at the times and in the manner
mentioned in the Bonds according to the true intent and meaning thereof, and
shall cause the payments to be made into the Bond Fund as required under
Article V hereof, or shall provide, as permitted by Article VII hereof, for the
payment thereof, and for the payment of certain excess investment earnings to
the United States of America as required under Article V hereof, and shall well
and truly keep, perform and observe all of the covenants and conditions pursuant
to the terms of this Indenture to be kept, performed and observed by it, and
shall pay or cause to be paid to the Trustee all sums of money due or to become
due in accordance with the terms and provisions hereof, and the rights hereby
granted shall cease and terminate; otherwise this Indenture is to be and remain
in full force and effect.

 

THIS INDENTURE FURTHER WITNESSETH, and it is expressly declared, that all Bonds
issued and secured hereunder are to be issued, authenticated and delivered, and
all said property, rights and interests, including, without limitation, the
amounts hereby assigned, are to be dealt with and disposed of under, upon and
subject to the terms, conditions, stipulations, covenants, agreements, trusts,
uses and purposes hereinafter expressed, and that the Issuer has agreed and
covenanted, and hereby does agree and covenant, with the Trustee and the Owners,
from time to time, of the Bonds, or any part thereof, as follows:

 

ARTICLE I

 

DEFINITIONS AND RULES OF CONSTRUCTION

 

Section 1.01.       General Definitions.  The terms defined in this Section 1.01
shall have the meanings provided herein for all purposes of this Indenture and
the Loan Agreement, unless the context clearly requires otherwise.

 

3

--------------------------------------------------------------------------------


 

“Acquired Indebtedness” of any specified Person means Indebtedness of any other
Person and its Restricted Subsidiaries existing at the time such other Person
merged with or into or became a Restricted Subsidiary of such specified Person
or assumed by the specified Person in connection with the acquisition of assets
from such other Person and not incurred by the specified Person in connection
with or in anticipation of (a) such other Person and its Restricted Subsidiaries
being merged with or into or becoming a Restricted Subsidiary of such specified
Person or (b) such acquisition by the specified Person.

 

“Affiliate” means, when used with reference to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, the referent Person, as the case may be.  For the purposes
of this definition, “control” when used with respect to any specified Person
means the power to direct or cause the direction of management or policies of
the referent Person, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative of the foregoing.

 

“Asset Disposition” means any sale, transfer or other disposition (including,
without limitation, by merger, consolidation or sale-and-leaseback transaction)
of:

 

(1)           shares of Capital Stock of a Restricted Subsidiary of the Company
(other than directors’ qualifying shares) or

 

(2)           property or assets of the Company or any of its Restricted
Subsidiaries (other than shares of Capital Stock of the Company).

 

Notwithstanding the foregoing, an Asset Disposition shall not include:

 

(1)           any sale, transfer or other disposition of shares of Capital
Stock, property or assets by a Restricted Subsidiary of the Company to the
Company or to any Restricted Subsidiary of the Company;

 

(2)           any sale, transfer or other disposition of defaulted receivables
for collection or any sale, transfer or other disposition of property or assets
in the ordinary course of business, including, without limitation, sales of
inventory in the ordinary course of its business and the granting of any option
or other right to purchase, lease or otherwise acquire inventory in the ordinary
course of its business;

 

(3)           dispositions of assets or shares of Capital Stock of a Restricted
Subsidiary in a single market transaction or series of related transactions with
an aggregate fair market value less than $10.0 million;

 

(4)           the grant in the ordinary course of business of any license of
patents, trademarks, registrations therefor and other similar intellectual
property;

 

4

--------------------------------------------------------------------------------


 

(5)           the granting of any Lien (or foreclosure thereon) securing
Indebtedness to the extent that such Lien is granted in compliance with
Section 4.06 of the Loan Agreement;

 

(6)           any sale, transfer or other disposition constituting a Permitted
Investment or Restricted Payment permitted by Section 4.08 of the Loan
Agreement;

 

(7)           any disposition of assets or property in the ordinary course of
business to the extent such property or assets are surplus, negligible,
obsolete, uneconomical, worn-out or no longer useful in the Company’s or any of
its Subsidiaries’ business;

 

(8)           the sale, lease, conveyance or disposition or other transfer of
all or substantially all of the assets of the Company as permitted by
Section 4.14 of the Loan Agreement;

 

(9)           sales of accounts receivable, equipment and related assets
(including contract rights) of the type specified in the definition of
“Qualified Securitization Transaction” to a Securitization Subsidiary for the
fair market value thereof;

 

(10)         transfers of accounts receivable, equipment and related assets
(including contract rights) of the type specified in the definition of
“Qualified Securitization Transaction” (or a fractional undivided interest
therein) by a Securitization Subsidiary in a Qualified Securitization
Transaction.

 

(11)         any sale, transfer or other disposition of Capital Stock of, or
Indebtedness or other securities of, any Unrestricted Subsidiary that was formed
or designated as an Unrestricted Subsidiary after the Original Securities
Issuance Date;

 

(12)         sale, transfer or other disposition of cash or Cash Equivalents or
any amounts received pursuant to an Interest Rate Agreement, Currency Agreement
or Commodity Price Agreement; and

 

(13)         the surrender or waiver of contract rights or the settlement,
release or surrender of contract, tort or other claims of any kind.

 

“Asset Sale Offer Trigger Date” has the meaning set forth in Section 4.09 of the
Loan Agreement.

 

“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction involving
an operating lease means, as at the time of determination, the present value
(discounted at the implied interest rate in such transaction compounded
annually) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such Sale/Leaseback Transaction
(including any period for which such lease has been extended).

 

“Authorized Company Representative” means each person at the time designated to
act on behalf of the Company by written certificate furnished to the Issuer and
the Trustee

 

5

--------------------------------------------------------------------------------


 

containing the specimen signature of such person and signed on behalf of the
Company by its President, any Vice President, its Secretary or any Assistant
Secretary.  Such certificate may designate an alternate or alternates.

 

“Authorized Denomination” means $100,000 or any integral multiple of $5,000 in
excess thereof.

 

“Average Life” means, as of the date of determination, with respect to any
Indebtedness for borrowed money or Preferred Stock, the quotient obtained by
dividing

 

(1)           the sum of the products of the number of years from the date of
determination to the dates of each successive scheduled principal or liquidation
value payments of such Indebtedness or Preferred Stock, respectively, and the
amount of such principal or liquidation value payments, by

 

(2)           the sum of all such principal or liquidation value payments.

 

“Beneficial Owner” is defined in Section 2.10.

 

“Board of Directors” means (i) with respect to a corporation, the board of
directors of the corporation, (ii) with respect to a partnership, the board of
directors of the general partner of the partnership, and (iii) with respect to
any other Person, the board or committee of such Person serving a similar
function.

 

“Bond” or “Bonds” means the Issuer’s Recovery Zone Facility Revenue Bonds
(Navistar International Corporation Project) Series 2010, issued pursuant to
this Indenture in the aggregate principal amount of $90,000,000.

 

“Bondholder” or “Bondowner”:  See definition of “Holder” herein.

 

“Bond Counsel” means Chapman and Cutler LLP or any other firm of nationally
recognized bond counsel familiar with the type of transactions contemplated
under this Indenture selected by the Company and acceptable to the Trustee.

 

“Bond Documents” means this Indenture, the Loan Agreement, the Bond Guarantee,
the Tax Agreement, the Project Certificate and the Bonds.

 

“Bond Fund” means the trust fund by that name created pursuant to
Section 5.01(a) hereof.

 

“Bond Guarantee” means the Bond Guarantee from the Guarantor to Citibank N.A.
dated as of October 1, 2010 relating to the Bonds, as it may be amended or
supplemented in accordance with its terms.  The Bond Guarantee is a Subsidiary
Bond Guarantee.

 

“Bond Payment Date” means any Interest Payment Date, any redemption date, any
maturity date and any other date on which the principal of, and premium, if any,
and interest on,

 

6

--------------------------------------------------------------------------------


 

the Bonds is to be paid to the Owners thereof, whether upon redemption, at
maturity or upon acceleration of maturity of the Bonds.

 

“Bond Ordinance” means the Ordinance adopted by the Board of Commissioners of
the Issuer on October 5, 2010, authorizing the issuance, delivery and sale of
the Bonds.

 

“Business Day” means a day (other than Saturday or Sunday) on which the Trustee
and the banks in New York are open for business.

 

“Canadian Subsidiary” means any Foreign Subsidiary having its principal
operations in Canada.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalents (however designated
and whether voting or non-voting) of, such Person’s capital stock (or other
ownership or profits interest, including, without limitation, partnership,
member or trust interest), including each class of Common or Preferred Stock of
such Person, whether outstanding on the Original Securities Issuance Date or
issued after the Original Securities Issuance Date, and any and all rights,
warrants or options exchangeable for or convertible into such capital stock
(other than any debt securities convertible or exchangeable into such capital
stock).

 

“Capitalized Lease Obligation” means obligations under a lease that are required
to be classified and accounted for as capital lease obligations under GAAP and,
for purposes of this Indenture and the Loan Agreement, the amount of such
obligations at any date shall be the capitalized amount of such obligations at
such date, determined in accordance with GAAP.  The Stated Maturity of such
obligation shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be terminated
by the lessee without penalty.

 

“Cash Equivalents” means:

 

(1)           United States dollars or in the case of any Foreign Subsidiary,
such local currencies held by it from time to time in the ordinary course of
business;

 

(2)           securities issued or directly and fully guaranteed or insured by
the United States government (or, in the case of a Canadian Subsidiary, Canadian
government (federal or provincial)) or any agency or instrumentality of the
United States government (or Canadian government) (provided that the full faith
and credit of the United States or Canada (federal or provincial, as the case
may be), as the case may be, is pledged in support of those securities) having
maturities of not more than twenty-four months from the date of acquisition;

 

(3)           certificates of deposit and eurodollar time deposits with
maturities of twenty-four months or less from the date of acquisition, bankers’
acceptances with maturities not exceeding twenty-four months and overnight bank
deposits, in each case, with any commercial bank incorporated under the laws of
the United States, any state

 

7

--------------------------------------------------------------------------------


 

thereof, the District of Columbia, Canada or any province or territory thereof
and having capital and surplus in excess of $500.0 million and a Thomson Bank
Watch Rating of “B” or better;

 

(4)           repurchase obligations or securities lending arrangements for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;

 

(5)           commercial paper having a rating of at least “A-2” from S&P or
“P-2” from Moody’s and in each case maturing within 270 days after the date of
acquisition or asset backed securities having a rating of at least “A” from S&P
or “A2” from Moody’s and in each case maturing within thirty-six months after
the date of acquisition;

 

(6)           demand or time deposit accounts used in the ordinary course of
business with overseas branches of commercial banks incorporated under the laws
of the United States of America, any state thereof or the District of Columbia
(or in the case of a Canadian Subsidiary, Canada or any province or territory
thereof), provided that such commercial bank has, at the time of the Company’s
or such Restricted Subsidiary’s Investment therein, (1) capital, surplus and
undivided profits (as of the date of such institution’s most recently published
financial statements) in excess of $100 million and (2) the long-term unsecured
debt obligations (other than such obligations rated on the basis of the credit
of a Person other than such institution) of such institution, at the time of the
Company’s or any Restricted Subsidiary’s Investment therein, are rated at least
“A” from S&P or “A2” from Moody’s;

 

(7)           obligations (including, but not limited to demand or time
deposits, bankers’ acceptances and certificates of deposit) issued or guaranteed
by a depository institution or trust company incorporated under the laws of the
United States of America, any state thereof or the District of Columbia (or in
the case of a Canadian Subsidiary, Canada or any province or territory thereof),
provided that (A) such instrument has a final maturity not more than one year
from the date of purchase thereof by the Company or any Restricted Subsidiary of
the Company and (B) such depository institution or trust company has at the time
of the Company’s or such Restricted Subsidiary’s Investment therein or
contractual commitment providing for such Investment, (x) capital, surplus and
undivided profits (as of the date of such institution’s most recently published
financial statements) in excess of $100 million and (y) the long-term unsecured
debt obligations (other than such obligations rated on the basis of the credit
of a Person other than such institution) of such institution, at the time of the
Company’s or such Restricted Subsidiary’s Investment therein or contractual
commitment providing for such Investment, are rated at least “A” from S&P or
“A2” from Moody’s;

 

(8)           in the case of any Foreign Subsidiary, securities issued or
directly and fully guaranteed or insured by the Federal Government of the
country where the Foreign Subsidiary is located, money market funds, demand or
time deposits accounts, certificate of deposits, in each case denominated and
payable in local currency and used in the

 

8

--------------------------------------------------------------------------------


 

ordinary course of the business with reputable commercial banks located in the
jurisdiction of organization of such Foreign Subsidiary; and

 

(9)           money market funds at least 95% of the assets of which constitute
Cash Equivalents of the kinds described in clauses (1) through (5) of this
definition.

 

Notwithstanding the foregoing, Investments which would otherwise constitute Cash
Equivalents of the kinds described in clauses (2), (3), (4) and (5) that are
permitted to have maturities in excess of twelve months shall only be deemed to
be Cash Equivalents under this definition if and only if the total weighted
average maturity of all Cash Equivalents of the kinds described in clauses (2),
(3), (4) and (5) does not exceed twelve months on an aggregate basis.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(1)           any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Exchange Act), other than employee or retiree
benefit plans or trusts sponsored or established by the Company or
Navistar, Inc., is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the Company’s then
outstanding Voting Stock;

 

(2)           the following individuals cease for any reason to constitute more
than a majority of the number of directors then serving on the Board of
Directors of the Company:  individuals who, on the Original Securities Issuance
Date, constituted the Board of Directors and any new director whose appointment
or election by the Board of Directors or nomination for election by the
Company’s stockholders was approved (a) by the vote of at least a majority of
the directors then still in office or whose appointment, election or nomination
was previously so approved or recommended or (b) with respect to directors whose
appointment of election to the Board of Directors was made by the holders of the
Company’s nonconvertible junior preference stock, series B, by the holders of
such preference stock;

 

(3)           the shareholders of the Company shall approve any Plan of
Liquidation (whether or not otherwise in compliance with the provisions of the
Loan Agreement);

 

(4)           the Company consolidates with or merges with or into another
Person, other than a merger or consolidation of the Company in which the holders
of the Common Stock of the Company outstanding immediately prior to the
consolidation or merger hold, directly or indirectly, at least a majority of the
Common Stock of the surviving corporation immediately after such consolidation
or merger; or

 

(5)           the Company or any Restricted Subsidiary of the Company, directly
or indirectly, sells, assigns, conveys, transfers, leases or otherwise disposes
of, in one transaction or a series of related transactions, all or substantially
all of the property or assets of the Company and the Restricted Subsidiaries of
the Company (determined on a

 

9

--------------------------------------------------------------------------------


 

consolidated basis) to any Person; provided, that neither (a) the merger of a
Restricted Subsidiary of the Company into the Company or into any Restricted
Subsidiary of the Company nor (b) a series of transactions involving the sale of
Receivables or interests therein in the ordinary course of business by a
Securitization Subsidiary in connection with a Qualified Securitization
Transaction nor (c) the grant (but not the foreclosure or realization) of a Lien
on assets of the Company or any Restricted Subsidiary in connection with
Indebtedness permitted pursuant to clause (c) under Section 4.07 of the Loan
Agreement shall be deemed to be a Change of Control.

 

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Company, the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Company, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Company.

 

“Closing” and “Closing Date” means the date of the first authentication and
delivery of fully executed and authenticated Bonds under this Indenture being
October 26, 2010.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Each reference to a
section of the Code herein shall be deemed to include the United States Treasury
Regulations, including temporary and proposed regulations, relating to such
section which is applicable to the Bonds or the use of the proceeds thereof.

 

“Commission” means the Securities and Exchange Commission, as from time to time
constituted, created under the Exchange Act, or, if at any time after the
execution of this Indenture such Commission is not existing and performing the
duties now assigned to it under the Trust Indenture Act, then the body
performing such duties at such time.

 

“Commodity Agreement” means any commodity price/index swap, futures or option
contract or similar agreement or arrangement.

 

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the
Original Securities Issuance Date or issued after the Original Securities
Issuance Date, and includes, without limitation, all series and classes of such
common stock.

 

“Company” means Navistar International Corporation, a Delaware corporation, or a
successor Person.

 

“Company’s Certificate” means a certificate signed on behalf of the Company by
an Authorized Company Representative.

 

“Company Order” and “Company Request” mean, respectively, a written order or
request signed in the name of the Company by two Officers, one of whom must be
the Chairman

 

10

--------------------------------------------------------------------------------


 

of the Board, the President, the Chief Financial Officer, any Executive Vice
President, Senior Vice President or Vice President of the Company.

 

“Completion Certificate” means the certificate of that name defined in
Section 5.02(b) hereof.

 

“Completion Date” means the date when all portions of the Project have been
fully completed in accordance with the plans and specifications therefor, as
then amended, and as identified in the Completion Certificate.

 

“Consolidated Cash Flow Available For Fixed Charges” of any Person means for any
period the Consolidated Net Income of such Person for such period plus (to the
extent Consolidated Net Income for such period has been reduced thereby):

 

(1)           Consolidated Fixed Charges of such Person for such period; plus

 

(2)           Consolidated Tax Expense of such Person for such period; plus

 

(3)           the consolidated depreciation and amortization expense included in
the income statement of such Person prepared in accordance with GAAP for such
period; plus

 

(4)           any non-recurring fees, expenses or charges related to any
offering of Qualified Capital Stock, Permitted Investment, acquisition,
recapitalization, disposition or incurrence of Indebtedness permitted under the
Loan Agreement (in each case, whether or not successful); plus

 

(5)           any non-recurring or unusual charges or expenses of such Person or
its Restricted Subsidiaries (which, for the avoidance of doubt, shall include
the following items:  restructuring, plant closure and consolidation, severance,
relocation, contract termination, retention costs, employee termination and
similar type items); plus

 

(6)           [Reserved]

 

(7)           any other non-cash charges to the extent deducted from or
reflected in Consolidated Net Income except for any non-cash charges that
represent accruals of, or reserves for, cash disbursements to be made in any
future accounting period; minus

 

(8)           any non-cash items increasing Consolidated Net Income for such
period, (other than the reversal of a prior accrual or reserve for cash items
previously excluded from Consolidated Cash Flow Available For Fixed Charges);
minus

 

(9)           all cash payments during such period relating to non-cash charges
that were added back in determining Consolidated Cash Flow Available For Fixed
Charges in any prior period; minus

 

11

--------------------------------------------------------------------------------


 

(10)         non-recurring or unusual gains or income of such Person and its
Restricted Subsidiaries.

 

“Consolidated Cash Flow Ratio” of any Person means, for any period, the ratio
of:

 

(1)           Consolidated Cash Flow Available for Fixed Charges of such Person
for such period to

 

(2)           Consolidated Fixed Charges for such period.

 

In the event that the Company or any Restricted Subsidiary incurs, assumes,
guarantees, redeems, retires or extinguishes any Indebtedness (other than
Indebtedness incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid and has not been replaced) or issues or
redeems Disqualified Stock or Preferred Stock subsequent to the commencement of
the period for which the Consolidated Cash Flow Ratio is being calculated but
prior to or simultaneously with the event for which the calculation of the
Consolidated Cash Flow Ratio is made (the “Consolidated Cash Flow Ratio
Calculation Date”), then the Consolidated Cash Flow Ratio shall be calculated
giving pro forma effect to such incurrence, assumption, guarantee, redemption,
retirement or extinguishment of Indebtedness, or such issuance or redemption of
Disqualified Stock or Preferred Stock, as if the same had occurred at the
beginning of the applicable four-quarter period.

 

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP) that have been made by the Company or
any of its Restricted Subsidiaries during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Consolidated Cash Flow Ratio Calculation Date shall be calculated on a pro
forma basis assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations and discontinued operations (and the change in any
associated fixed charge obligations and the change in Consolidated Cash Flow
Available for Fixed Charges resulting therefrom) had occurred on the first day
of the four-quarter reference period.  If since the beginning of such period any
Person that subsequently became a Restricted Subsidiary or was merged with or
into the Company or any of its Restricted Subsidiaries since the beginning of
such period shall have made any Investment, acquisition, disposition, merger,
consolidation or discontinued operation that would have required adjustment
pursuant to this definition, then the Consolidated Cash Flow Ratio shall be
calculated giving pro forma effect thereto for such period as if such
Investment, acquisition, disposition, merger, consolidation or discontinued
operation had occurred at the beginning of the applicable four-quarter period.

 

Calculations of pro forma amounts in accordance with this definition shall be
done in good faith by a responsible financial or accounting officer of the
Company and may give pro forma effect to any cost savings, operating expense
reductions or synergies that have been realized during such period as if such
actions had been implemented at the beginning of such period and, except as
otherwise provided herein, in accordance with Article 11 of Regulation S-X under
the Securities Act or any successor provision.

 

12

--------------------------------------------------------------------------------


 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the Consolidated Cash Flow Ratio Calculation Date had been the
applicable rate for the entire period (taking into account any Interest Rate
Protection Agreement applicable to such Indebtedness).  Interest on a
Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a responsible financial or accounting officer of the
Company to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.  For purposes of making the computation referred to
above, interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period except as set forth in the first
paragraph of this definition.  Interest on Indebtedness that may optionally be
determined at an interest rate based upon a factor of a prime or similar rate, a
eurocurrency interbank offered rate, or other rate, shall be deemed to have been
based upon the rate actually chosen, or, if none, then based upon such optional
rate chosen as the Company may designate.

 

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum of, without duplication, the amounts for such period, taken as a single
accounting period, of:

 

(1)         Consolidated Interest Expense; and

 

(2)         all dividends or other distributions paid or accrued on Disqualified
Capital Stock of such Person or Preferred Stock of such Person’s Restricted
Subsidiaries (except dividends payable in shares of Qualified Capital Stock).

 

In calculating “Consolidated Fixed Charges” for purposes of determining the
denominator (but not the numerator) of this “Consolidated Fixed Charge Coverage
Ratio,”

 

(1)         interest on Indebtedness determined on a fluctuating basis as of the
date of determination and which will continue to be so determined thereafter
shall be deemed to have accrued at a fixed rate per annum equal to the rate of
interest on such Indebtedness in effect on the date of determination;

 

(2)         if interest on any Indebtedness actually incurred on the date of
determination may be optionally determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate or
other rates, then the interest rate in effect on the date of determination will
be deemed to have been in effect during the relevant four-quarter period
reference; and

 

(3)         notwithstanding the foregoing, interest on Indebtedness determined
on a fluctuating basis, to the extent such interest is covered by agreements
relating to interest swap agreements, shall be deemed to accrue at the rate per
annum resulting after giving effect to the operation of such agreements.

 

“Consolidated Interest Expense” means, with respect to any Person for any
period, the aggregate of the net interest expense of such Person and its
Consolidated Subsidiaries for such

 

13

--------------------------------------------------------------------------------


 

period (after giving effect to any interest income), on a consolidated basis, as
determined in accordance with GAAP, including:

 

(1)         all amortization of original issue discount;

 

(2)         the interest component of Capitalized Lease Obligations paid,
accrued and/or scheduled to be paid or accrued by such Person during such
period;

 

(3)         net cash payments, if any, made (less any net payments, if any,
received) under all Interest Rate Protection Agreements (including amortization
of fees);

 

(4)         all capitalized interest;

 

(5)         the interest portion of any deferred payment obligations for such
period; and

 

(6)         any interest expense on Indebtedness of another Person (other than
Indebtedness incurred under Section 4.07(u) of the Loan Agreement unless the
Company or any of its Restricted Subsidiaries makes a payment with respect to
such guarantees in which case the interest expense associated with such
underlying Indebtedness shall be included) that is guaranteed by the Company or
any of its Restricted Subsidiaries or secured by a Lien on assets of the Company
or any of its Restricted Subsidiaries, whether or not such guarantees or Liens
is called upon;

 

and excluding:

 

(a)         amortization or write-off of deferred financing fees, debt issuance
costs, commissions, fees and expenses; and

 

(b)         any non-cash interest imputed on any convertible debt securities
(including the Convertible Subordinated Notes) as in accordance with FSP APB
14-1.

 

“Consolidated Net Income” means, with respect to any Person for any period, the
consolidated net income (or deficit) of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, as determined in
accordance with GAAP and before any reduction in respect of dividends accrued or
paid on any Preferred Stock, if any; provided, that any amounts received from
any other Person (other than a Restricted Subsidiary) shall be included in
Consolidated Net Income for that period to the extent of the amount that has
been actually received by the referent Person or a Restricted Subsidiary of the
referent Person in the form of cash dividends or other cash distributions (other
than payments in respect of debt obligations), and provided, further, that there
shall be excluded:

 

(1)         any restoration to income of any contingency reserve, except to the
extent that provision for such contingency reserve was made out of Consolidated
Net Income accrued at any time following the Original Securities Issuance Date;

 

14

--------------------------------------------------------------------------------


 

(2)         any gain or loss, together with any related provisions for taxes,
realized upon the sale or other disposition (including, without limitation,
dispositions pursuant to sale-leaseback transactions) of any property or assets
which are not sold or otherwise disposed of in the ordinary course of business
(provided that sales of Receivables or interests therein pursuant to Qualified
Securitization Transactions shall be deemed to be in the ordinary course of
business) and upon the sale or other disposition of any Capital Stock of any
Subsidiary of the referent Person;

 

(3)         any extraordinary gain or extraordinary loss together with any
related provision for taxes and any one time gains or losses (including, without
limitation, those related to the adoption of new accounting standards) realized
by the referent Person or any of its Restricted Subsidiaries during the period
for which such determination is made;

 

(4)         income or loss attributable to discontinued operations (including,
without limitation, operations disposed of during such period whether or not
such operations were classified as discontinued);

 

(5)         in the case of a successor to the referent Person by consolidation
or merger or as a transferee of the referent Person’s assets, any earnings of
the successor corporation prior to such consolidation, merger or transfer of
assets;

 

(6)         for purposes of the covenant described under Section 4.08 of the
Loan Agreement, the net income of any Restricted Subsidiary of such Person
(other than a Subsidiary Guarantor) which is subject to restrictions which
prevent or limit the payment of dividends or the making of distributions to such
Person to the extent of such restrictions (except to the extent of the amount of
dividends or distributions that have been paid to such Person or one or more
Restricted Subsidiary not subject to any such restriction during the relevant
period);

 

(7)         non-cash compensation charges resulting from the application of
Statement of Financial Accounting Standards No. 123(R), including any such
charges resulting from stock options, restricted stock grants, stock
appreciation rights or other equity-incentive programs;

 

(8)         effects of adjustments in such Person’s consolidated financial
statements pursuant to GAAP resulting from the application of recapitalization
accounting or, if applicable, purchase accounting in relation to any consummated
acquisition or the amortization or write-off of any amounts thereof, net of
taxes;

 

(9)         any non-cash impairment charge or asset write-off or write-down,
including impairment charges or asset write-offs or write-downs related to
intangible assets, long-lived assets, investments in debt and equity securities
or as a result of a change in law or regulation, in each case, pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP; and

 

15

--------------------------------------------------------------------------------


 

(10)          (a) any net unrealized gain or loss (after any offset) resulting
in such period from Commodity Agreements, Currency Agreements, Interest Rate
Protection Agreements or other derivative instruments and the application of
Statement of Financial Accounting Standards No. 133; and (b) any net unrealized
gain or loss (after any offset) resulting in such period from currency
translation gains or losses including those related to currency remeasurements
of Indebtedness (including any net loss or gain resulting from Currency
Agreements for currency exchange risk).

 

“Consolidated Net Tangible Assets” as of any date of determination means the
total amount of assets of the Company and its Consolidated Subsidiaries after
deducting therefrom all current liabilities (excluding any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than twelve months after the time as of which the amount
thereof is being computed); total prepaid expenses and deferred charges; and all
goodwill, trade names, trademarks, patents, licenses, copyrights and other
intangible assets, all as set forth, or on a pro forma basis would be set forth,
on the consolidated balance sheet of the Company and its Consolidated
Subsidiaries for the Company’s most recently completed fiscal quarter, prepared
in accordance with GAAP.

 

“Consolidated Subsidiary” of any Person means a Restricted Subsidiary which for
financial reporting purposes is or, in accordance with GAAP, should be,
accounted for by such Person as a consolidated Subsidiary.

 

“Consolidated Tax Expense” means, with respect to any Person for any period, the
aggregate of the U.S. Federal, state and local tax expense attributable to taxes
based on income and foreign income tax expenses of such Person and its
Consolidated Subsidiaries for such period (net of any income tax benefit),
determined in accordance with GAAP other than taxes (either positive or
negative) attributable to extraordinary or unusual gains or losses or taxes
attributable to sales or dispositions of assets.

 

“Convertible Subordinated Notes” means the Company’s convertible subordinated
notes issued on the Original Securities Issuance Date in the principal amount of
$570,000,000, including convertible subordinated notes issued pursuant to the
exercise of the over-allotment with respect to the convertible subordinated
notes issued on the Original Securities Issuance Date.

 

“Costs of Issuance” means (a) payment of all reasonable costs incurred by the
Company in connection with the issuance of the Bonds including, but not limited
to, legal and accounting fees and expenses, printing expenses, financial
consultants’ fees, financing charges (including underwriting fees and
discounts), printing and engraving costs, the fees and expenses of the Rating
Agencies and Fitch, Inc., preparation of the financing statements, preparation
of any disclosure document and any other documents necessary for the issuance of
the Bonds; and (b) payment of the fees and reasonable expenses of the Trustee,
the Issuer and the Registrar and the reasonable expenses of their Counsel
properly incurred under or in connection with the issuance of the Bonds.

 

16

--------------------------------------------------------------------------------


 

“Counsel” means an attorney or firm whose members are attorneys duly admitted to
practice law before the highest court of any state and, without limitation, may
include legal counsel for the Company, the Trustee or the Issuer.

 

“Credit Agreement” means that certain ABL Credit Agreement, dated as of June 15,
2007, by and among Navistar, Inc (formerly International Truck and Engine
Corporation), IC Bus LLC, SST Truck Company LP, IC Bus of Oklahoma, LLC,
Navistar Diesel of Alabama, LLC, Credit Suisse, as Administrative Agent, and the
other lenders named therein, providing for up to $200 million of revolving
credit borrowings, including any related notes, Guarantees, collateral
documents, instruments and agreements executed in connection therewith, and in
each case as amended, restated, modified, renewed, refunded, replaced or
refinanced from time to time, regardless of whether such amendment, restatement,
modification, renewal, refunding, replacement or refinancing is with the same
financial institutions or otherwise.

 

“Credit Facilities” means, with respect to the Company or any of its Restricted
Subsidiaries, one or more debt facilities, including, without limitation, the
Credit Agreement, or other financing arrangements (including, without
limitation, commercial paper facilities or indentures) providing for revolving
credit loans, term loans, receivables financing (including through the sale of
receivables), letters of credit or other long-term indebtedness, including any
notes, mortgages, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
indentures or credit facilities or commercial paper facilities or receivables
financings that replace, refund or refinance any part of the loans, notes, other
credit facilities or commitments thereunder, including any such replacement,
refunding or refinancing facility or indenture that increases the amount
permitted to be borrowed thereunder or alters the maturity thereof (provided
that such increase in borrowings is permitted under Section 4.07 of the Loan
Agreement) or adds Restricted Subsidiaries as additional borrowers or guarantors
thereunder and whether by the same or any other agent, lender or group of
lenders.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, currency forward, future or option contract or other similar
agreement or arrangement.

 

“Dated Date” means the date of initial issuance of the Bonds.

 

“DealCor Subsidiaries” means any Subsidiaries owned as of the Original
Securities Issuance Date by the Company or one of its Subsidiaries or acquired
by the Company or one of its Subsidiaries after the Original Securities Issuance
Date whose principal business is owning or operating a dealership of that sells
products manufactured by the Company or any of its Restricted Subsidiaries.

 

“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.

 

“Determination of Taxability” shall have the meaning set forth in
Section 9.02(b) of the Loan Agreement.  The Trustee shall give notice of a
Determination of Taxability as provided in Section 9.05 hereof.

 

17

--------------------------------------------------------------------------------


 

“Disqualified Capital Stock” means any Capital Stock that, other than solely at
the option of the issuer thereof, by its terms (or by the terms of any security
into which it is convertible or exchangeable) is, or upon the happening of an
event or the passage of time would be, required to be redeemed or repurchased,
in whole or in part, prior to the first anniversary of the maturity date of the
Senior Notes or has, or upon the happening of an event or the passage of time
would have, a redemption or similar payment due on or prior to the first
anniversary of the Maturity Date, or is convertible into or exchangeable for
debt securities at the option of the holder thereof at any time prior to the
first anniversary of the maturity date of the Senior Notes.

 

“DTC” means The Depository Trust Company and its successors and assigns.

 

“DTC Participants” means those brokers, securities dealers, banks, trust
companies, clearing corporations and certain other organizations from time to
time for which DTC holds Bonds as securities depository.

 

“DTC Representation Letter” has the meaning assigned thereto in
Section 2.10(c) hereof.

 

“Event of Default” (i) under this Indenture, means any occurrence or event
specified in Section 8.01 hereof and (ii) under the Loan Agreement, as defined
in Section 8.01 of the Loan Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Favorable Opinion of Bond Counsel” means an opinion of Bond Counsel addressed
to the Issuer and the Trustee to the effect that the proposed action is not
prohibited by this Indenture or the Loan Agreement, as applicable, and will not
adversely affect the Tax-Exempt status of the Bonds.  Bond Counsel, with the
consent of the Company, may take such actions as it deems necessary in order to
enable it to deliver a Favorable Opinion of Bond Counsel, including, but not
limited to, the filing of a Form 8038 with the Internal Revenue Service.  See
Section 9.03 herein.

 

“Financial Services Segment” means the business of the Company and its
Subsidiaries consisting of (1) the offer and sale of retail, wholesale and lease
financing and/or other financial services products to finance the purchase or
lease of products sold by the Company and its Restricted Subsidiaries or other
manufacturers whose products are from time to time sold through the dealer
network of the Company and its Restricted Subsidiaries (2) the financing of
wholesale and retail accounts receivable and (3) captive insurance business.

 

“Foreign Subsidiary” means any Restricted Subsidiary of the Company that is not
organized under the laws of the United States, any state thereof or the District
of Columbia and any Subsidiary of such Restricted Subsidiary.

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants, the opinions and pronouncements of the Public
Company Accounting Oversight Board and statements and pronouncements of the
Financial Accounting Standards Board or in

 

18

--------------------------------------------------------------------------------


 

such other statements by such other entity as may be approved by a significant
segment of the accounting profession of the United States, which are in effect
as of the Original Securities Issuance Date.

 

Notwithstanding the foregoing, under one or more of the following circumstances,
“GAAP” shall mean such above-described generally accepted accounting principles
which are in effect as of the date of the applicable calculation or report (for
purposes of this definition, “Current GAAP”):

 

(a)         If the Senior Note Indenture is (i) modified to permit the use of
Current GAAP for a particular covenant or calculation or (ii) replaced in
connection with the refinancing of the Senior Notes and the replacement
indenture permits the use of Current GAAP for a particular covenant or
calculation, then in either case Current GAAP will also be used for the same
covenant or calculation under the Loan Agreement; or

 

(b)         There are no longer any Senior Notes outstanding under the Senior
Note Indenture (or senior obligations outstanding under a replacement
indenture), in which case, upon the election of the Company, Current GAAP may be
used for purposes of any covenant or calculation that the Company may elect.

 

If any of the provisions above become applicable, the Company shall deliver an
Officer’s Certificate to the Trustee describing the change in circumstances and
the provisions of the Loan Agreement to which Current GAAP will thereafter
apply.  Once the Company makes an election under clause (b) above to apply
Current GAAP to a particular covenant or calculation, the Company cannot
thereafter elect to use GAAP for such calculation.

 

“Government Obligations” means securities which are (i) direct obligations of
the United States, for the payment of which its full faith and credit is pledged
or (ii) obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States, the payment of which is
unconditionally guaranteed as a full faith and credit obligation by the United
States, which are not callable or redeemable at the option of the issuer
thereof, and shall also include a depositary receipt issued by a bank or trust
company as custodian with respect to any such Government Obligation or a
specific payment of interest on or principal of any such Government Obligation
held by such custodian for the account of the holder of a depositary receipt,
provided that (except as required by law) such custodian is not authorized to
make any deduction from the amount payable to the holder of such depositary
receipt from any amount received by the custodian in respect of the Government
Obligation evidenced by such depositary receipt.

 

“guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person:

 

(1)         to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness of such other Person (whether arising by agreement
to

 

19

--------------------------------------------------------------------------------


 

keepwell, to purchase assets, goods, securities or services, to take-or-pay, or
to maintain financial statement conditions or otherwise) or

 

(2)         entered into for purposes of assuring in any other manner the
obligee of such Indebtedness of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part), provided that the term
“guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business or customary contractual indemnities or warranties
not in connection with borrowing money. The term “guarantee” used as a verb has
a corresponding meaning.

 

“Guarantor” means Navistar, Inc., a Delaware corporation, or a successor Person
as permitted under Section 2.9 of the Bond Guarantee.  The Guarantor is also a
Subsidiary Guarantor.

 

“Holder,” “Bondholder,” “Bondowner,” “Owner” and “Registered Owner” when used in
reference to the Bonds, means the person or persons in whose name or names a
Bond shall be registered in the books of Issuer maintained by the Registrar in
accordance with the terms of this Indenture.

 

“IFA Bond Guarantee” means the Bond Guarantee from the Guarantor to Citibank
N.A. dated as of October 1, 2010 relating to the IFA Bonds, as it may be amended
or supplemented in accordance with its terms.

 

“IFA Bonds” means the Illinois Finance Authority Recovery Zone Facility Bonds
(Navistar International Corporation Project) Series 2010 in the aggregate
principal amount of $135,000,000.

 

“IFA Loan Agreement” means the Loan Agreement between the Company and the
Illinois Finance Authority dated as of October 1, 2010 relating to the IFA
Bonds, as it may be amended or supplemented in accordance with its terms.

 

“incur” means, with respect to any Indebtedness or other obligation of any
Person, to create, issue, incur (by conversion, exchange or otherwise), assume,
guarantee or otherwise become liable in respect of such Indebtedness or other
obligation or the recording, as required pursuant to GAAP or otherwise, of any
such Indebtedness or other obligation on the balance sheet of such Person (and
“incurrence,” “incurred,” “incurable” and “incurring” shall have meanings
correlative to the foregoing), provided that:

 

(1)         any Indebtedness or Capital Stock of a Person existing at the time
such Person becomes (after the Original Securities Issuance Date) a Restricted
Subsidiary (whether by merger, consolidation, acquisition or otherwise) of the
Company shall be deemed to be incurred or issued, as the case may be, by such
Restricted Subsidiary at the time it becomes a Restricted Subsidiary of the
Company; and

 

(2)         any amendment, modification or waiver of any document pursuant to
which Indebtedness was previously incurred shall not be deemed to be an
incurrence of

 

20

--------------------------------------------------------------------------------


 

Indebtedness unless and then only to the extent such amendment, modification or
waiver increases the principal or premium thereof or interest rate thereon
(including by way of original issue discount).

 

“Indebtedness” means, with respect to any Person, at any date, any of the
following, without duplication:

 

(1)         any liability, contingent or otherwise, of such Person (a) for
borrowed money (whether or not the recourse of the lender is to the whole of the
assets of such Person or only to a portion thereof), (b) evidenced by a note,
bond, debenture or similar instrument or letters of credit (including a purchase
money obligation) or (c) for the payment of money relating to a Capitalized
Lease Obligation or other obligation (whether issued or assumed) relating to the
accrued purchase price of property or services, but excluding trade accounts
payable, deferred expenses, deferred compensation and similar obligations of
such Person arising in the ordinary course of business;

 

(2)         all conditional sale obligations and all obligations under any title
retention agreement (even if the rights and remedies of the seller under such
agreement in the event of default are limited to repossession or sale of such
property), but excluding trade accounts payable, deferred expenses, deferred
compensation and similar obligations of such Person arising in the ordinary
course of business or earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP;

 

(3)         all obligations for the reimbursement of any obligor on any letter
of credit, banker’s acceptance or similar credit transaction entered into in the
ordinary course of business;

 

(4)         all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien (other than in connection with property subject to a Qualified
Securitization Transaction) on any asset or property (including, without
limitation, leasehold interests and any other tangible or intangible property)
of such Person, whether or not such Indebtedness is assumed by such Person or is
not otherwise such Person’s legal liability; provided, that if the obligations
so secured have not been assumed by such Person or are otherwise not such
Person’s legal liability, the amount of such Indebtedness for the purposes of
this definition shall be limited to the lesser of the amount of such
Indebtedness secured by such Lien or the fair market value of the assets or
property securing such Lien;

 

(5)         all Indebtedness of others (including all dividends of other Persons
the payment of which is) guaranteed, directly or indirectly, by such Person or
that is otherwise its legal liability or which such Person has agreed to
purchase or repurchase or in respect of which such Person has agreed
contingently to supply or advance funds;

 

(6)         all Disqualified Capital Stock issued by such Person and Preferred
Stock of such Person’s Restricted Subsidiary with the amount of Indebtedness
represented by

 

21

--------------------------------------------------------------------------------


 

such Disqualified Capital Stock or Preferred Stock being equal to the greater of
its voluntary or involuntary liquidation preference and its maximum fixed
repurchase price, but excluding accrued dividends if any;

 

(7)         all net amounts owing under Interest Rate Protection Agreements,
Currency Agreements or Commodity Agreements; and

 

(8)         all Attributable Indebtedness in respect of Sale/Leaseback
Transactions entered into by such person.

 

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to the Loan Agreement, and if such
price is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock. Notwithstanding the foregoing, Indebtedness shall not include: (i) any
guarantees of obligations of suppliers to the Company or any of its Restricted
Subsidiaries that ensure timely delivery of products, tooling and other
materials used in the production process or (ii) any customary contractual
indemnities or warranties.

 

The amount of Indebtedness of any Person at any date shall be the outstanding
balance without duplication at such date of all unconditional obligations as
described above and the maximum liability, upon the occurrence of the
contingency giving rise to the obligation, of any contingent obligations at such
date; provided that the amount outstanding at any time of any Indebtedness
issued with original issue discount is the full amount of such Indebtedness less
the remaining unamortized portion of the original issue discount of such
Indebtedness at such time as determined in accordance with GAAP.

 

“Indenture” means this Indenture of Trust between the Issuer and the Trustee
relating to issuance of the Bonds, as amended or supplemented from time to time
as permitted herein.

 

“Initial Subsidiary Guarantor” means the Guarantor, a direct subsidiary of the
Company that has guaranteed the Bonds as of the Closing Date pursuant to the
Bond Guarantee.

 

“Interest Account” means the trust account by that name established within the
Bond Fund pursuant to Section 5.01(a) hereof.

 

“Interest Payment Date” means April 15, 2011 and each April 15 and October 15
thereafter on which interest is due and payable with respect to the Bonds.

 

“Interest Rate Protection Agreement” means any credit default swap or option
agreement, interest rate protection agreement, interest rate future agreement,
interest rate option agreement, interest rate swap agreement (whether from fixed
to floating or from floating to

 

22

--------------------------------------------------------------------------------


 

fixed), interest rate cap agreement, interest rate collar agreement, interest
rate hedge agreement or other similar agreement or arrangement.

 

“Investment” by any Person means any direct or indirect:

 

(1)         loan, advance or other extension of credit or capital contribution
(by means of transfers of cash or other property (valued at the fair market
value thereof as of the date of transfer) to others or payments for property or
services for the account or use of others, or otherwise other than in the
ordinary course of business) and any guarantee of Indebtedness of any other
Person;

 

(2)         purchase or acquisition of Capital Stock, bonds, notes, debentures
or other securities or evidences of Indebtedness issued by any other Person
(whether by merger, consolidation, amalgamation or otherwise and whether or not
purchased directly from the issuer of such securities or evidences of
Indebtedness); and

 

(3)         all other items that would be classified as investments (including,
without limitation, purchases of assets outside the ordinary course of business)
on a balance sheet of such Person prepared in accordance with GAAP.

 

If the Company or any Restricted Subsidiary of the Company sells or otherwise
disposes of any Capital Stock of a direct or indirect Restricted Subsidiary such
that, after giving effect to such sale or disposition, such Person is no longer
a Restricted Subsidiary of the Company, the Company will be deemed to have made
an Investment on the date of any such sale or other disposition equal to the
fair market value of the Investment in such Subsidiary not sold or disposed of.
For purposes of the definition of “Unrestricted Subsidiary” and Section 4.08 of
the Loan Agreement only,

 

(1)         “Investment” shall include the portion (proportionate to the
Company’s equity interest in such Subsidiary) of the fair market value of the
net assets of any Subsidiary of the Company at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, that if such designation is
made in connection with the acquisition of such Subsidiary or the assets owned
by such Subsidiary, the “Investment” in such Subsidiary shall be deemed to be
the consideration paid in connection with such acquisition; provided, further,
that upon a redesignation of such Subsidiary as a Restricted Subsidiary, the
Company shall be deemed to continue to have a permanent “Investment” in an
Unrestricted Subsidiary in an amount (if positive) equal to (a) the Company’s
“Investment” in such Subsidiary at the time of such redesignation less (b) the
portion (proportionate to the Company’s equity interest in such Subsidiary) of
the fair market value of the net assets of such Subsidiary at the time of such
redesignation and

 

(2)         any property transferred to or from an Unrestricted Subsidiary shall
be valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Board of Directors.

 

23

--------------------------------------------------------------------------------


 

“Investment Grade” means:

 

(1)         with respect to S&P any of the long-term rating categories from and
including AAA to and including BBB-; and

 

(2)         with respect to Moody’s any of the long-term rating categories from
and including Aaa to and including Baa3.

 

“Issuer” means The County of Cook, Illinois, a home rule unit under
Section 6(a) of Article VII of the 1970 Constitution of the State of Illinois,
and its successors and assigns.

 

“Issuer Representative” means the Chief Financial Officer of the Issuer, or any
other member or officer of the Issuer designated by the Issuer to act on behalf
of the Issuer.

 

“Lien” means, with respect to any Person, any mortgage, pledge, lien,
encumbrance, easement, restriction, covenant, right-of-way, charge or adverse
claim affecting tide or resulting in an encumbrance against real or personal
property of such Person, or a security interest of any kind, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option, right of first refusal or other similar agreement to sell,
in each case securing obligations of such Person and any filing of or agreement
to give any financing statement under the Uniform Commercial Code (or equivalent
statute or statutes) of any jurisdiction but excluding any such filing or
agreement which reflects ownership by a third party of

 

(1)         property leased to the referent Person or any of its Restricted
Subsidiaries under a lease that is not in the nature of a conditional sale or
title retention agreement or

 

(2)         accounts, general intangibles or chattel paper sold to the referent
Person.

 

“Limited Offering Memorandum” means the Limited Offering Memorandum dated
October 19, 2010 of the Company, as supplemented and amended, prepared in
connection with the issuance and sale of the Bonds.

 

“Loan” means the loan by the Issuer to the Company of the proceeds received from
the sale of the Bonds.

 

“Loan Agreement” means the Loan Agreement, dated as of the date hereof, between
the Issuer and the Company, as amended and supplemented from time to time as
permitted therein.

 

“Loan Payments” means the payments required to be made by the Company pursuant
to Section 6.01(a) of the Loan Agreement.

 

“Mail” means by first-class mail postage prepaid.

 

“Master Intercompany Agreements” means:  (i) the Amended and Restated Master
Intercompany Agreement, dated as of April 1, 2007, between Navistar Financial
Corporation and Navistar, Inc. (formerly known as International Truck and Engine
Corporation), and its related

 

24

--------------------------------------------------------------------------------


 

manufacturing subsidiaries and affiliates, as amended to the Original Securities
Issuance Date; (ii) the agreement, dated as of December 18, 1986, among Navistar
International Corporation Canada, Navistar Financial Corporation Canada Inc. and
General Electric Canadian Holdings Limited; (iii) the Operating Agreement, dated
March 5, 2010, among General Electric Capital Corporation, GE Capital
Commercial, Inc., Navistar International Corporation, Navistar, Inc. and
Navistar Financial Corporation, (iv) the Intercompany Operating and Partnership
Agreement, dated as of December 1, 2008, by and among Navistar Financial, Inc.
De C.V., Sociedad Financiera De Objeto Múltiple, E.N.R. and Navistar México,
S.A. De C.V., (v) one or more agreements serving some or all of the same
purposes of the agreements listed in clauses (i) through (iv) above entered into
after the Original Securities Issuance Date among the Company or one of its
Restricted Subsidiaries and one or more other Persons (including one or more
Unrestricted Subsidiaries) in the ordinary course of business on terms no less
favorable to the Company and its Restricted Subsidiaries than the agreements in
clauses (i), (ii), (iii) and (iv) and (vi) any amendment, modification,
supplement or restatement from time to time of the agreements in clauses
(i) through (v); provided that none of the aforementioned agreements shall be
amended, modified, supplemented or restated in a manner adverse in any material
respect to the interests of the Company and its Restricted Subsidiaries taken as
a whole.

 

“Moody’s” means Moody’s Investors Service, a corporation organized and existing
under the laws of the State of Delaware, its successors and assigns, and, if
such corporation shall for any reason no longer perform the functions of a
securities rating agency, “Moody’s” shall be deemed to refer to any other
nationally recognized rating agency designated by the Company by notice to the
Issuer and the Trustee.

 

“Net Available Proceeds” from any Asset Disposition by any Person means Cash
Equivalents received (including by way of sale or discounting of a note,
installment receivable or other receivable, but excluding any other
consideration received in the form of assumption by the acquirer of Indebtedness
or other obligations relating to such properties or assets or received in any
other non-cash form) therefrom by such Person, including any cash received by
way of deferred payment or upon the monetization or other disposition of any
non-cash consideration (including notes or other securities) received in
connection with such Asset Disposition, net of:

 

(1)         all legal, title and recording tax expenses, commissions and other
fees and expenses incurred (including, without limitation, fees and expenses of
accountants, brokers, printers and other similar entities) and all federal,
state, foreign and local taxes required to be accrued as a liability as a
consequence of such Asset Disposition;

 

(2)         all payments made by such Person or its Restricted Subsidiaries on
any Indebtedness which is secured by such assets in accordance with the terms of
any Lien upon or with respect to such assets or which must by the terms of such
Lien, or in order to obtain a necessary consent to such Asset Disposition or by
applicable law, be repaid out of the proceeds from such Asset Disposition;

 

(3)         all payments made with respect to liabilities associated with the
assets which are the subject of the Asset Disposition, including, without
limitation, trade payables and other accrued liabilities;

 

25

--------------------------------------------------------------------------------


 

(4)         appropriate amounts to be provided by such Person or any Restricted
Subsidiary thereof, as the case may be, as a reserve in accordance with GAAP
against any liabilities associated with such assets and retained by such Person
or any Restricted Subsidiary thereof, as the case may be, after such Asset
Disposition, including, without limitation, liabilities under any
indemnification obligations and severance and other employee termination costs
associated with such Asset Disposition (but excluding any indemnification
obligations and severance and other employee termination costs that, by their
terms, will not be made prior to the maturity date of the Bonds, until such time
as such amounts are no longer reserved or such reserve is no longer necessary
(at which time any remaining amounts will become Net Available Proceeds to be
allocated in accordance with the provisions of Section 4.09(c) of the Loan
Agreement; and

 

(5)         all distributions and other payments made to minority interest
holders, if any, in Restricted Subsidiaries of such Person or joint ventures as
a result of such Asset Disposition.

 

“Net Cash Proceeds” with respect to any issuance or sale of Capital Stock, means
the cash proceeds of such issuance or sale net of attorneys’ fees, accountants’
fees, underwriters’ or placement agents’ fees, listing fees, discounts or
commissions and brokerage, consultant and other fees and charges actually
incurred in connection with such issuance or sale and net of taxes paid or
payable as a result of such issuance or sale (after taking into account any
available tax credit or deductions and any tax sharing arrangements).

 

“Obligations” means any principal, premiums, interest, penalties, fees,
indemnifications, reimbursements, damages, and other liabilities payable under
the documentation governing any indebtedness.

 

“Offer to Purchase” means a written offer (the “Offer”) sent by the Trustee at
the direction of the Company by Mail to each Holder at its address appearing in
the register for the Bonds on the date of the Offer, offering to purchase up to
the principal amount of the Bonds in such Offer at the purchase price specified
in such Offer (as determined pursuant to the Loan Agreement).  Unless otherwise
required by applicable law, the Offer shall specify an expiration date (the
“Expiration Date”) of the Offer to Purchase which shall be not less than 30 days
nor more than 60 days after the date of such Offer and a settlement date (the
“Purchase Date”) for purchase of such Bonds within five Business Days after the
Expiration Date.  The Company shall notify the Trustee at least 15 Business Days
(or such shorter period as is acceptable to such Trustee) prior to the mailing
of the Offer of the Company’s obligation to make an Offer to Purchase, and the
Offer shall be mailed by the Trustee in the name and at the expense of the
Company.  The Offer shall contain all the information required by applicable law
to be included therein.  The Offer shall contain all instructions and materials
necessary to enable such Holders to tender such Bonds pursuant to the Offer to
Purchase. The Offer shall also state:

 

(1)         the section of the Loan Agreement pursuant to which the Offer to
Purchase is being made;

 

(2)         the Expiration Date and the Purchase Date;

 

26

--------------------------------------------------------------------------------


 

(3)         the aggregate principal amount of the outstanding Bonds offered to
be purchased by the Company pursuant to the Offer to Purchase (including, if
less than 100%, the manner by which such amount has been determined pursuant to
Section 4.09 of the Loan Agreement) (the “Purchase Amount”);

 

(4)         the purchase price to be paid by the Company for each $1,000
aggregate principal amount of Bonds accepted for payment (as specified pursuant
to the Loan Agreement) (the “Purchase Price”);

 

(5)         that the Holder may tender all or any portion of the Bonds
registered in the name of such Holder and that any portion of a Bond tendered
must be tendered in Authorized Denominations and the remaining non-tendered
portion shall also be in an Authorized Denomination;

 

(6)         the place or places where Bonds are to be surrendered for tender
pursuant to the Offer to Purchase;

 

(7)         that interest on any Bond not tendered or tendered but not purchased
by the Company pursuant to the Offer to Purchase will continue to accrue;

 

(8)         that on the Purchase Date the Purchase Price will become due and
payable upon each Bond being accepted for payment pursuant to the Offer to
Purchase and that interest thereon shall cease to accrue on and after the
Purchase Date;

 

(9)         that each Holder electing to tender all or any portion of a Bond
pursuant to the Offer to Purchase will be required to surrender such Bond at the
place or places specified in the Offer or transfer such Holder’s beneficial
interest to the Company, prior to the close of business on the Expiration Date
(any such Bond not in Book Entry form being, if the Company or the Trustee so
requires, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Company and the Trustee duly executed by the Holder
thereof or his attorney duly authorized in writing);

 

(10)          that Holders will be entitled to withdraw all or any portion of
Bonds tendered if the Company (or the Trustee) receives, not later than the
close of business on the fifth Business Day next preceding the Expiration Date,
a telegram, telex, facsimile transmission or letter setting forth the name of
the Holder, the principal amount of the Bonds the Holder tendered, the
certificate number of the Bond the Holder tendered and a statement that such
Holder is withdrawing all or a portion of his tender;

 

(11)          that (I) if Bonds in an aggregate principal amount less than or
equal to the Purchase Amount are duly tendered and not withdrawn pursuant to the
Offer to Purchase, the Company shall purchase all such Bonds and (II) if Bonds
in an aggregate principal amount in excess of the Purchase Amount are tendered
and not withdrawn pursuant to the Offer to Purchase, the Company shall purchase
Bonds having an aggregate principal amount equal to the Purchase Amount on a pro
rata basis (with such adjustments as may be deemed appropriate so that only
Bonds in Authorized Denominations shall be

 

27

--------------------------------------------------------------------------------


 

purchased and the unpurchased portion of the Bonds shall be in Authorized
Denominations); and

 

(12)          that in the case of any Holder whose Bond is purchased only in
part, the Company shall execute, and the Trustee shall authenticate and deliver
to the Holder of such Bond without service charge, a new Bond or Bonds of any
Authorized Denomination as requested by such Holder, in all aggregate principal
amount equal to and in exchange for the unpurchased portion of the Bond or Bonds
so tendered.

 

An Offer to Purchase shall be governed by and effected in accordance with the
provisions above pertaining to any Offer.

 

“Officer” means the Chairman of the Board, the President, the Chief Financial
Officer, any Executive Vice President, Senior Vice President or Vice President,
the Treasurer, any Assistant Treasurer, the Controller, the Secretary or any
Assistant Secretary.

 

“Officers’ Certificate,” when used with respect to the Company, means a
certificate signed by the Chairman of the Board, the President, the Chief
Financial Officer, any Executive Vice President, Senior Vice President and any
Vice President, the Treasurer, any Assistant Treasurer, the Controller of the
Company, the Secretary or Assistant Secretary.

 

“Opinion of Counsel” means a written opinion from legal counsel.  Such counsel
may be an employee of or counsel to the Company.

 

“Original Securities Issuance Date” means October 28, 2009, being the date of
the issuance of the Senior Notes.

 

“Outstanding” or “Bonds Outstanding” or “Outstanding Bonds” means, as of any
given date, all Bonds which have been authenticated and delivered by the
Registrar under this Indenture, except:

 

(a)         Bonds canceled or purchased by or delivered to the Trustee for
cancellation;

 

(b)         Bonds that have become due (at maturity or upon redemption,
acceleration or otherwise) and for the payment, including premium if any, and
interest accrued to the due date, of which sufficient moneys are held by the
Trustee;

 

(c)          Bonds deemed paid in accordance with Article VII hereof;

 

(d)         Bonds in lieu of which others have been authenticated under
Section 2.05 hereof (relating to transfer and exchange of Bonds) or Section 2.07
hereof (relating to mutilated, lost, stolen or destroyed Bonds) or Bonds paid
pursuant to this Indenture; and

 

(e)          for purposes of any direction, consent or waiver under this
Indenture, Bonds owned as described in Section 12.05 hereof.

 

28

--------------------------------------------------------------------------------


 

“Owner”:  See definition of “Holder” herein.

 

“Pari Passu Debt” means any Indebtedness of the Company or a Subsidiary
Guarantor that ranks in right of equal payment with the Senior Notes, the Bonds,
the IFA Bonds and the related Subsidiary Guarantees, as the case may be.

 

“Permitted Business” means (1) the lines of business conducted by the Company
and its Restricted Subsidiaries on the Original Securities Issuance Date and
businesses reasonably related, ancillary or complementary thereto, including
reasonably related extensions or expansions thereof, and (2) any unrelated
business, to the extent that it is not material in size.

 

“Permitted Investments” means:

 

(1)         Investments in Cash Equivalents;

 

(2)         guarantees of Indebtedness otherwise permitted under Section 4.07 of
the Loan Agreement (other than clause (y) thereof);

 

(3)         any Investment by the Company or any Restricted Subsidiary in or
relating to a Securitization Subsidiary that, in the good faith determination of
the Company, are necessary or advisable to effect any Qualified Securitization
Transaction or any repurchase obligation in connection therewith;

 

(4)         deposits, including interest-bearing deposits, maintained in the
ordinary course of business in banks;

 

(5)         any acquisition of the Capital Stock of any Person and any
Investment in another Person if as a result of such Investment such other Person
is merged with or consolidated into, or transfers or conveys all or
substantially all of its assets to, the Company or a Restricted Subsidiary of
the Company; provided, that after giving effect to any such acquisition or
Investment such Person shall become a Restricted Subsidiary of the Company or
another Restricted Subsidiary of the Company;

 

(6)         trade receivables and prepaid expenses, in each case arising in the
ordinary course of business; provided, that such receivables and prepaid
expenses would be recorded as assets of such Person in accordance with GAAP;

 

(7)         endorsements for collection or deposit in the ordinary course of
business by such Person of bank drafts and similar negotiable instruments of
such other Person received as payment for ordinary course of business trade
receivables;

 

(8)         any swap, hedging or other derivative obligation with an
unaffiliated Person otherwise permitted by the Loan Agreement (including,
without limitation, any Currency Agreement, Commodity Agreement and any Interest
Rate Protection Agreement otherwise permitted by the Loan Agreement);

 

29

--------------------------------------------------------------------------------


 

(9)         Investments received as consideration for an Asset Disposition in
compliance with Section 4.09 of the Loan Agreement;

 

(10)          Investments acquired in exchange for the issuance of Capital Stock
(other than Disqualified Capital Stock) of the Company or acquired with the Net
Cash Proceeds received by the Company after the Original Securities Issuance
Date from the issuance and sale of Capital Stock (other than Disqualified
Capital Stock) of the Company; provided that such Net Cash Proceeds are used to
make such Investment within 60 days of the receipt thereof and the amount of all
such Net Cash Proceeds will be excluded from clause (3)(B) of Section 4.08(a) of
the Loan Agreement;

 

(11)          loans and advances to employees made in the ordinary course of
business in an aggregate amount not to exceed $10.0 million at any one time
outstanding;

 

(12)          Investments outstanding on the Original Securities Issuance Date;

 

(13)          Investments in the Company or a Restricted Subsidiary;

 

(14)          Investments in securities of trade creditors, suppliers or
customers received pursuant to any plan of reorganization, restructuring,
workout or similar arrangement of such trade creditor, supplier or customer or
upon the compromise of any debt created in the ordinary course of business owing
to the Company or a Subsidiary, whether through litigation, arbitration or
otherwise;

 

(15)          Investments in any Person after the Original Securities Issuance
Date having an aggregate fair market value (measured on the date each Investment
was made without giving effect to subsequent changes in value), when taken
together with all other Investments made pursuant to this clause (15) that are
at that time outstanding (after giving effect to any net cash proceeds received
from any sale, transfer or other disposition) not to exceed $75.0 million;

 

(16)          Investments in Navistar Financial Corporation, having an aggregate
fair market value (measured on the date each Investment was made without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (16) that are at that time outstanding
not to exceed $100.0 million;

 

(17)          Investments made pursuant to the Support Agreement or Master
Intercompany Agreements;

 

(18)          extensions of loans, trade credit and advances to, and guarantees
in favor of customers and suppliers and lease, utility and similar deposits to
the extent made in the ordinary course of business; and

 

(19)          Investments consisting of the licensing or contribution of
intellectual property pursuant to joint marketing arrangement with other
Persons.

 

30

--------------------------------------------------------------------------------


 

“Permitted Joint Venture” means any Person which is, directly or indirectly,
through its subsidiaries or otherwise, engaged principally in any business in
which the Company is engaged, or a reasonably related, ancillary or
complimentary business, and the Capital Stock of which is owned, or acquired in
compliance with the terms of the Loan Agreement, by the Company or a Restricted
Subsidiary and owned by one or more Persons other than the Company or any
Affiliate of the Company.

 

“Permitted Liens” mean:

 

(1)         Liens for taxes, assessments and governmental charges (other than
any Lien imposed by the Employee Retirement Income Security Act of 1974, as
amended) that are not yet delinquent or are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted and for
which adequate reserves have been established or other provisions have been made
in accordance with generally accepted accounting principles;

 

(2)         statutory mechanics’, workmen’s, materialmen’s, operators’ or
similar Liens imposed by law and arising in the ordinary course of business for
sums which are not yet overdue for a period of more than 30 days or are being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and for which adequate reserves have been established or
other provisions have been made in accordance with generally accepted accounting
principles;

 

(3)         minor imperfections of, or encumbrances on, title that do not impair
the value of property for its intended use;

 

(4)         Liens (other than any Lien under the Employee Retirement Income
Security Act of 1974, as amended) incurred or deposits made in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance and other types of social security;

 

(5)         Liens incurred or deposits made to secure the performance of
tenders, bids, trade contracts, leases, statutory or regulatory obligations,
bankers’ acceptances, surety and appeal bonds, government contracts, performance
and return of money bonds and other obligations of a similar nature incurred in
the ordinary course of business (exclusive of obligations for the payment of
borrowed money);

 

(6)         easements, rights-of-way, municipal and zoning ordinances and
similar charges, encumbrances, title defects or other irregularities that do not
materially adversely affect the use of the subject to property for its present
purposes;

 

31

--------------------------------------------------------------------------------


 

(7)         Liens (including extensions, replacements and renewals thereof) upon
real or tangible personal property acquired after the Original Securities
Issuance Date; provided, that

 

(a)         (i) such Lien is created solely for the purpose of securing
Indebtedness that is incurred in accordance with the Loan Agreement to finance
the cost (including the cost of improvement or construction) of the item of
property or assets subject thereto and such Lien is created prior to, at the
time of or within 180 days after the later of the acquisition, the completion of
construction or the commencement of full operation of such property or (ii) such
Lien exists on any such property or assets at the time of acquisition (other
than any such Liens created in contemplation of such acquisition that do not
secure the purchase price),

 

(b)         the principal amount of the Indebtedness secured by such Lien does
not exceed 100% of such cost and

 

(c)          any such Lien shall not extend to or cover any property or assets
of the Company or of any Restricted Subsidiary of the Company other than such
item of property or assets and any improvements on such item;

 

(8)         leases or subleases, licenses and sublicenses granted to others that
do not materially interfere with the ordinary course of business of the Company
or of any Restricted Subsidiary of the Company;

 

(9)         any interest or title of a lessor in the property subject to any
Capitalized Lease Obligation; provided that any transaction related thereto
otherwise complies with the Loan Agreement;

 

(10)          Liens arising from filing Uniform Commercial Code financing
statements regarding leases;

 

(11)          Liens securing judgments or orders, or securing appeal or other
surety bonds related to such judgments or orders, against the Company or any
Restricted Subsidiary of the Company that does not give rise to an Event of
Default;

 

(12)          Liens securing reimbursement obligations with respect to letters
of credit incurred in accordance with the Loan Agreement that encumber documents
and other property relating to such letters of credit and the products and
proceeds thereof;

 

(13)          Liens in favor of the Trustee arising under this Indenture or the
Loan Agreement; Liens in favor of the trustee for the Senior Notes arising under
the Senior Notes Indenture; and Liens in favor of the trustee for the IFA Bonds
arising under the indenture for the IFA Bonds or the IFA Loan Agreement;

 

32

--------------------------------------------------------------------------------


 

(14)          any Lien (including extensions, replacements and renewals thereof)
existing on property, shares of stock or Indebtedness of a Person at the time
such Person becomes a Restricted Subsidiary of the Company or is merged with or
consolidated into the Company or a Restricted Subsidiary of the Company or at
the time of sale, lease or other disposition of the properties of any Person as
an entirety or substantially as an entirety to the Company or any Restricted
Subsidiary of the Company;

 

(15)          Liens on property of any Subsidiary of the Company to secure
Indebtedness for borrowed money owed to the Company or to another Restricted
Subsidiary of the Company;

 

(16)          Liens in favor of the Company or any Restricted Subsidiary;

 

(17)          Liens existing on the Original Securities Issuance Date including
extensions, replacements and renewals thereof, provided that the Lien so
extended, replaced or renewed does not extend to any additional property or
assets;

 

(18)          Liens in favor of custom and revenue authorities arising as a
matter of law to secure payment of nondelinquent customs duties in connection
with the importation of goods;

 

(19)          Liens encumbering customary initial deposits and margin deposits,
and other Liens incurred in the ordinary course of business that are within the
general parameters customary in the industry, in each case securing Indebtedness
under any Interest Rate Protection Agreement, Commodity Agreement or Currency
Agreement;

 

(20)          Liens encumbering deposits made in the ordinary course of business
to secure nondelinquent obligations arising from statutory, regulatory,
contractual or warranty requirements of the Company or its Restricted
Subsidiaries for which a reserve or other appropriate provision, if any, as
shall be required by GAAP shall have been made;

 

(21)          Liens arising out of consignment or similar arrangements for the
sale of goods entered into by the Company or any Restricted Subsidiary in the
ordinary course of business in accordance with industry practice;

 

(22)          other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $50.0 million at any time;

 

(23)          Liens incurred pursuant to the Master Intercompany Agreements or
Support Agreement;

 

(24)          Liens securing Indebtedness otherwise permitted to be incurred
under clause (m) under Section 4.07 of the Loan Agreement where the Indebtedness
being refunded was secured by a Lien, or amendments or renewals of Liens that
were permitted

 

33

--------------------------------------------------------------------------------


 

to be incurred; provided that the Lien so extended, renewed or replaced does not
extend to any additional property or assets;

 

(25)          Liens under licensing agreements for use of intellectual property
entered into in the ordinary course of business; and

 

(26)          Liens securing Indebtedness incurred pursuant to
Section 4.07(h) of the Loan Agreement; provided such Liens do not extend to any
property or assets of the Company or any Restricted Subsidiary of the Company
other than the assets so acquired.

 

“Person” means any individual, corporation, partnership, limited liability
company, joint stock company, joint venture, trust, estate, unincorporated
organization or other entity or government or any agency or political
subdivision thereof.

 

“Plan of Liquidation” means, with respect to any Person, a plan (including by
operation of law) that provides for, contemplates or the effectuation of which
is preceded or accompanied by (whether or not substantially contemporaneously):

 

(1)         the sale, lease, conveyance or other disposition of all or
substantially all of the assets of the referent Person; and

 

(2)         the distribution of all or substantially all of the proceeds of such
sale, lease, conveyance or other disposition and all or substantially all of the
remaining assets of the referent Person to holders of Capital Stock of the
referent Person.

 

“Preferred Stock” means, as applied to the Capital Stock of any Person, the
Capital Stock of such Person (other than the Common Stock of such Person) of any
class or classes (however designated) that ranks prior, as to the payment of
dividends or as to the distribution of assets upon any voluntary or involuntary
liquidation, dissolution or winding-up of such Person, to shares of Capital
Stock of any other class of such Person.

 

“Principal Account” means the trust account by that name established within the
Bond Fund pursuant to Section 5.01(a) hereof.

 

“Principal Office of the Registrar” means the office or offices designated as
such by the Registrar in writing to the Trustee, the Company and the Issuer,
which may be changed from time to time by a writing delivered to the Issuer, the
Trustee and the Company.

 

“Principal Office of the Trustee” means the office designated as such by the
Trustee in writing to the Registrar, the Issuer and the Company, which may be
changed from time to time by a writing delivered to the Registrar, the Issuer
and the Company.

 

“Project” means the facilities financed from the proceeds of the Bonds and
described in Exhibit A to the Loan Agreement, as Exhibit A may be modified in
accordance with Section 3.03 of the Loan Agreement.

 

34

--------------------------------------------------------------------------------


 

“Project Certificate” means the certificate or certificates, delivered by the
Company on the Closing Date, with respect to certain facts which are within the
knowledge of the Company to enable Bond Counsel to determine whether interest on
the Bonds is includible in the gross income of the owners thereof under
applicable provisions of the Code.

 

“Project Costs” means all costs properly chargeable to the acquisition,
construction, installation or equipping of the Project or to its financing, as
more specifically set forth in the Project Certificate.

 

“Project Fund” means the trust fund of that name created pursuant to
Section 5.02(a) hereof.

 

“Qualified Capital Stock” means, with respect to any Person, any Capital Stock
of such Person that is not Disqualified Capital Stock or convertible into or
exchangeable or exercisable for Disqualified Capital Stock.

 

“Qualified Non-Cash Proceeds” means any of the following or any combination of
the following:

 

(1)           non-current assets that are used or usable in the Permitted
Business and

 

(2)           Capital Stock of any Person engaged primarily in the Permitted
Business if, in connection with the receipt by the Company or any Restricted
Subsidiary of such Capital Stock (a) such Person becomes a Restricted Subsidiary
or (b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or any Restricted Subsidiary.

 

“Qualified Securitization Transaction” means any transaction or series of
transactions that have been or may be entered into by any of the Restricted
Subsidiaries of the Company in connection with or reasonably related to a
transaction or series of transactions in which any of the Restricted
Subsidiaries of the Company may sell, convey or otherwise transfer to

 

(1)           a Securitization Subsidiary or

 

(2)           any other Person, or may grant a security interest in, any
Receivables or interests therein secured by the merchandise or services financed
thereby (whether such Receivables are then existing or arising in the future) of
any of the Restricted Subsidiaries of the Company, and any assets related
thereto including, without limitation, all security or ownership interests in
merchandise or services financed thereby, the proceeds of such Receivables, and
other assets which are customarily sold or in respect of which security
interests are customarily granted in connection with securitization transactions
involving such assets.

 

“Rating Agency” means each of S&P and Moody’s.

 

35

--------------------------------------------------------------------------------


 

“Rebate Fund” means the trust fund by that name created pursuant to
Section 5.01(b) hereof.

 

“Receivables” means any right of payment from or on behalf of any obligor,
whether constituting an account, chattel paper, instrument, general intangible
or otherwise, arising from the financing by any Restricted Subsidiary of the
Company of merchandise or services, and monies due thereunder, security or
ownership interests in the merchandise and services financed thereby, records
related thereto, and the right to payment of any interest or finance charges and
other obligations with respect thereto, proceeds from claims on insurance
policies related thereto, any other proceeds related thereto, and any other
related rights.

 

“Record Date” means the first day of the month in which each Interest Payment
Date occurs.

 

“Registered Owner”:  See definition of “Holder” herein.

 

“Registrar” means Citibank N.A., New York, New York, or any successor Registrar
appointed in accordance with Section 9.20.

 

“Responsible Officer,” when used with respect to the Trustee, shall mean any
officer within the corporate trust department of the Trustee, including any vice
president, any assistant vice president, any assistant treasurer, any trust
officer, or any other officer of the Trustee customarily performing functions
similar to those performed by the persons who at the time shall be such
officers, respectively, or to whom any corporate trust matter is referred
because of such officer’s knowledge of and familiarity with a particular subject
and who shall have direct responsibility for the administration of this
Indenture.

 

“Restricted Subsidiary” means any Subsidiary of the Company that is not an
Unrestricted Subsidiary.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., a corporation organized and existing under the laws of the
State of New York, its successors and assigns, and, if such corporation shall
for any reason no longer perform the functions of a securities rating agency,
“S&P” shall be deemed to refer to any other nationally recognized securities
rating agency designated by the Company by notice to the Issuer and the Trustee.

 

“Sale/Lease-back Transaction” means an arrangement relating to property now
owned or hereafter acquired whereby the Company or a Restricted Subsidiary
transfers such property to a Person and the Company or a Restricted Subsidiary
leases it from such Person.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Depositories” means The Depository Trust Company, Call Notification
Department, 711 Stewart Avenue, Garden City, New York 11530, Telephone:  (516)
227-4070, Fax:  (516) 227-4190, or, in accordance with then-current guidelines
of the Commission, such

 

36

--------------------------------------------------------------------------------


 

other addresses and/or such other securities depositories, or no such
depositories, as the Company may designate in a certificate delivered to the
Trustee.

 

“Securitization Subsidiary” means a Subsidiary of the Company existing on the
Original Securities Issuance Date or formed or acquired thereafter which engages
principally in securitization transactions and in activities reasonably related
to or in connection with the entering into of securitization transactions and:

 

(1)           no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which

 

(a)           is guaranteed by the Company or any Restricted Subsidiary of the
Company,

 

(b)           is recourse to or obligates the Company or any Restricted
Subsidiary of the Company in any way other than pursuant to representations,
warranties and covenants (including those related to servicing) entered into in
the ordinary course of business in connection with a Qualified Securitization
Transaction or

 

(c)           subjects any property or asset of the Company or any Restricted
Subsidiary of the Company, directly or indirectly, contingently or otherwise, to
any Lien or to the satisfaction thereof, other than pursuant to representations,
warranties and covenants (including those related to servicing) entered into in
the ordinary course of business in connection with a Qualified Securitization
Transaction;

 

(2)           with which neither the Company nor any Restricted Subsidiary of
the Company

 

(a)           provides any credit support or

 

(b)           has any contract, agreement, arrangement or understanding other
than on terms that are fair and reasonable and that are no less favorable to the
Company or such Restricted Subsidiary than could be obtained from an unrelated
Person (other than, in the case of subclauses (a) and (b) of this clause (2),
representations, warranties and covenants (including those relating to
servicing) entered into in the ordinary course of business in connection with a
Qualified Securitization Transaction and intercompany notes relating to the sale
of Receivables to such Securitization Subsidiary); and

 

(3)           with which neither the Company nor any Restricted Subsidiary of
the Company has any obligation to maintain or preserve such Subsidiary’s
financial condition or to cause such Subsidiary to achieve certain levels of
operating results.  For purposes of the foregoing, Navistar Inc. shall not be
deemed to be providing credit support to any Subsidiary of Navistar Financial
Corporation that would otherwise qualify

 

37

--------------------------------------------------------------------------------


 

as a Securitization Subsidiary as a result of the terms of the Support Agreement
in which Navistar Inc. agrees to provide credit support directly to Navistar
Financial Corporation for the benefit of its lenders (but not any other
provisions).

 

“Senior Notes” means the Company’s outstanding 8.25% Senior Notes due 2021 in
the aggregate principal amount of $1,000,000,000.

 

“Senior Notes Indenture” means the Indenture dated as of October 28, 2009 among
the Company, the Initial Subsidiary Guarantor and The Bank of New York Mellon
Trust Company, N.A., as trustee, as amended or supplemented in accordance with
its terms.

 

“Shy Settlement” means that certain Amended and Restated Settlement Agreement
dated June 30, 1993 in reference to the class action of Shy et al. v. Navistar,
Civil Action No. C-3-92-333 (S.D. Ohio).

 

“Significant Subsidiary” means any Subsidiary, or group of Subsidiaries, that
would, taken together, be a “Significant Subsidiary” of the Company as defined
in Article 1, Rule 1-02 of Regulation S-X promulgated under the Securities Act,
as such regulation is in effect on the Closing Date.

 

“State” means the State of Illinois.

 

“Stated Maturity” means, with respect to any security or Indebtedness of a
Person, the date specified therein as the fixed date on which any principal of
such security or Indebtedness is due and payable, including pursuant to any
mandatory redemption provision (but excluding any provision providing for the
repurchase thereof at the option of the holder thereof).

 

“Subsidiary” of any Person means

 

(1)           a corporation a majority of whose Voting Stock is at the time,
directly or indirectly, owned by such Person, by one or more Restricted
Subsidiaries of such Person or by such Person and one or more Restricted
Subsidiaries of such Person or

 

(2)           any other Person (other than a trust formed in connection with a
Qualified Securitization Transaction) in which such Person, a Restricted
Subsidiary of such Person or such Person and one or more Restricted Subsidiaries
of such Person, directly or indirectly, at the date of determination thereof,
have at least a majority ownership interest.

 

“Subsidiary Bond Guarantee” means the Bond Guarantee and each other Subsidiary
Guarantee of the Bonds issued pursuant to Section 4.13 of the Loan Agreement.

 

“Subsidiary Guarantee” means either a Subsidiary Bond Guarantee, a Subsidiary
IFA Bond Guarantee or a Subsidiary Note Guarantee and “Subsidiary Guarantees”
collectively means the Subsidiary Bond Guarantees, the Subsidiary IFA Bond
Guarantees and the Subsidiary Note Guarantees.

 

38

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” means the Initial Subsidiary Guarantor and each
Restricted Subsidiary of the Company that becomes a guarantor of (i) the Bonds
pursuant to Section 4.13 of the Loan Agreement; (ii) the IFA Bonds pursuant to
Section 4.13 of the IFA Loan Agreement; or (iii) the Senior Notes pursuant to
the Senior Notes Indenture.

 

“Subsidiary IFA Bond Guarantee” means the IFA Bond Guarantee and each Subsidiary
Guarantee of the IFA Bonds issued pursuant to Section 4.13 of the loan agreement
relating to the IFA Bonds.

 

“Subsidiary Note Guarantee” means the guarantee of the Senior Notes by the
Initial Subsidiary Guarantor and each Subsidiary Guarantee of the Senior Notes
issued pursuant to the Senior Notes Indenture.

 

“Supplemental Indenture” means any indenture supplemental to this Indenture
entered into between the Issuer and the Trustee pursuant to the provisions of
Section 11.01 or Section 11.02 hereof.

 

“Support Agreement” means the Side Agreement dated as of July 1, 2005, as
amended to the Original Securities Issuance Date between the Company and
Navistar, Inc. (formerly known as International Truck and Engine Corporation),
as it may be amended, modified, supplemented, restated or renewed from time to
time; provided that such agreement shall not be amended, modified, supplemented,
restated or renewed in a manner adverse in any material respect to the interests
of the Company and its Restricted Subsidiaries taken as a whole.

 

“Tax Agreement” means the Tax Exemption Certificate and Agreement relating to
the Bonds, dated the Closing Date, among the Company, the Trustee and the
Issuer, as amended and supplemented from time to time as permitted therein.

 

“Tax Allocation Agreement” means the Tax Allocation Agreement among the Company
and its Subsidiaries, effective as of April 14, 2008, as it may be amended
and/or supplemented from time to time; provided that no such amendment or
supplement shall be adverse in any material respect to the interests of the
Company and its Restricted Subsidiaries taken as a whole.

 

“Tax-Exempt” means, with respect to interest on any obligations of a state or
local government, including the Bonds, that such interest is not includible in
gross income of the owners of such obligations for federal income tax purposes,
except for interest on any such obligations for any period during which such
obligations are owned by a person who is a “substantial user” of any facilities
financed with such obligations or a “related person” within the meaning of
Section 147(a) of the Code, whether or not such interest is includible as an
item of tax preference or otherwise includible directly or indirectly for
purposes of calculating other tax liabilities, including any alternative minimum
tax under the Code.

 

“Treasury Regulations” means the United States Treasury Regulations dealing with
the tax-exempt bond provisions of the Code.

 

39

--------------------------------------------------------------------------------


 

“Trust Estate” means the property conveyed to the Trustee pursuant to the
Granting Clauses of this Indenture.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939 as in effect on the
date of this Indenture.

 

“Trustee” means Citibank N.A., as trustee and paying agent under this Indenture,
and any successor Trustee appointed hereunder.

 

“Unassigned Rights” means the rights of the Issuer under
Section 6.01(b)(ii) (relating to fees and expenses), Section 2.14 (relating to
no recourse to the Issuer), Section 2.09 (relating to indemnification),
Section 2.13 (relating to exemption from personal liability) and Section 8.04
(relating to expenses of collection) of the Loan Agreement and any rights of the
Issuer to receive notices, certificates, requests, requisitions, directions and
other communications under the Loan Agreement.

 

“United States” means the United States of America (including the States and the
District of Columbia), its territories, its possessions and other areas subject
to its jurisdiction.

 

“Unrestricted Subsidiary” means:

 

(1)           each of Navistar Financial Corporation; Navistar Financial S.A. de
C.V. SOFOM E.N.R.; Navistar Comercial, S.A. de C.V.; Servicios Corporativos NFC,
S. de R.L. de C.V.; Transproteccion Agente de Seguros, S.A. de C.V. Harbour
Assurance Company of Bermuda Limited; Navistar Leasing Services Corporation
f/k/a Harco Leasing Company, Inc.;  Navistar Acceptance Corporation Limited;
International Truck and Engine Corporation US Holding Company, LLC;
International Truck and Engine Corporation Cayman Islands Holding Company;
International Truck and Engine Investments Corporation; Blue Diamond Truck, S.
de R.L. de C.V.; Blue Diamond Parts, LLC, International Dealcor
Operations, Ltd.; Diamond Force Engineering LLC; International Truck and Engine
Mauritius Holding Ltd.; International Truck Leasing Corp.; Navistar Financial
Retail Receivables Corporation; Navistar Financial Securities Corporation; Truck
Engine Receivables Financing Co.; Truck Retail Accounts Corporation; Truck
Retail Installment Paper Corp.; Westco Holdings, LLC; Navistar Cayman Islands
Intellectual Property Company; Navistar Luxembourg Intellectual Property
Company; World Truck Rapid Service, LLC; Cumberland Servicenter, Inc.; Custom
Chassis Products, LLC (in bankruptcy); Navistar Cayman Islands Sourcing Company;
Navistar China Sourcing LLC; Navistar International Hong Kong Limited; Navistar
Investment Hong Kong Limited; Navistar Hong Kong Holding Company Limited;
Navistar (Shanghai) Trading Co. Ltd.; NC2 Global LLC; Mahindra Navistar
Automotives Limited; Mahindra Navistar Engines Private Limited; all DealCor
Subsidiaries and all Securitization Subsidiaries in existence as of the Original
Securities Issuance Date and their respective Subsidiaries until such time as it
is designated a Restricted Subsidiary pursuant to the second succeeding
sentence;

 

40

--------------------------------------------------------------------------------


 

(2)           any Subsidiary of the Company (other than Navistar, Inc. as long
as its Subsidiary Guarantee is in effect) that at the time of determination
shall be designated an Unrestricted Subsidiary by the Board of Directors in the
manner provided below; and

 

(3)           any Subsidiary of an Unrestricted Subsidiary.

 

The Board of Directors may designate any Subsidiary of the Company (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Capital Stock of, or
holds any Lien on any property of, the Company or any other Restricted
Subsidiary of the Company; provided, that either

 

(1)           the Subsidiary to be so designated has total assets of $1,000 or
less or

 

(2)           if such Subsidiary has assets greater than $1,000, such
designation would be permitted under Section 4.08 of the Loan Agreement.

 

The Board of Directors may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary; provided, that immediately after giving effect to such
designation (a) if such Unrestricted Subsidiary at such time has Indebtedness,
the Company could incur $1.00 of additional Indebtedness under paragraph (a) of
Section 4.07 of the Loan Agreement and (b) no Default shall have occurred and be
continuing. Any such designation by the Board of Directors shall be evidenced by
the Company to the Trustee by promptly filing with the Trustee a copy of the
board resolution giving effect to such designation and an Officers’ Certificate
certifying that such designation complied with the foregoing provisions.

 

“Voting Stock” means, with respect to any Person, securities of any class or
classes of Capital Stock in such Person entitling the holders thereof (whether
at all times or only so long as no senior class of stock has voting power by
reason of any contingency) to vote in the election of members of the Board of
Directors or other governing body of such Person.

 

Section 1.02.       Rules of Construction.  Unless the context otherwise
requires:

 

(a)           a term has the meaning assigned to it;

 

(b)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;

 

(c)           references to Articles and Sections are to the Articles and
Sections of this Indenture or the Loan Agreement, as the case may be;

 

(d)           words importing the singular number shall include the plural
number and vice versa and words importing the masculine shall include the
feminine and vice versa;

 

(e)           “or” is not exclusive;

 

41

--------------------------------------------------------------------------------


 

(f)            “including” means including without limitation; and

 

(g)           the headings and Table of Contents herein are solely for
convenience of reference and shall not constitute a part of this Indenture nor
shall they affect its meanings, construction or effect.

 

ARTICLE II

 

THE BONDS

 

Section 2.01.       Authorization of Bonds.  There is hereby authorized and
created under this Indenture an issue of bonds designated as “The County of
Cook, Illinois Recovery Zone Facility Revenue Bonds (Navistar International
Corporation Project) Series 2010”.  The total aggregate principal amount of
Bonds that may be issued and Outstanding under this Indenture is expressly
limited to $90,000,000, exclusive of Bonds executed and authenticated as
provided in Section 2.07 hereof; provided, however, that no Bonds shall be
delivered hereunder until the Registrar receives a request and authorization of
the Issuer signed by the Issuer Representative to authenticate and deliver the
principal amount of the Bonds therein specified to the purchaser or purchasers
therein identified upon payment to the Trustee, for the account of the Issuer,
of the sum specified in such request and authorization.

 

Section 2.02.       Date, Denomination, Interest Rates, and Maturities. 
(a)  The Bonds shall be dated as of the Dated Date.  The Bonds shall be issued
as registered bonds without coupons.  The Bonds shall be issued only in
Authorized Denominations.  The Bonds shall be numbered consecutively from R-1
upwards.

 

The Bonds shall mature on October 15, 2040 and bear interest at the rate of
6.50% per annum.  The Bonds shall bear interest from the Dated Date or from and
including the most recent Interest Payment Date with respect to which interest
has been paid or duly provided for.  Interest shall be calculated on the basis
of a 360-day year consisting of twelve 30-day months.

 

(b)             Each Bond shall bear interest from the Interest Payment Date
next preceding the date of registration and authentication thereof unless it is
registered and authenticated on or prior to the first Interest Payment Date, in
which event it shall bear interest from the Dated Date; provided, however, that
if, as shown by the records of the Trustee, interest on the Bonds shall be in
default, Bonds issued in exchange for Bonds surrendered for registration of
transfer or exchange shall bear interest from the last date to which interest
has been paid in full or duly provided for on the Bonds, or, if no interest has
been paid or duly provided for on the Bonds, from the Dated Date.  Payment of
the interest on any Bond shall be made to the person appearing on the bond
registration books of the Registrar as the registered Owner thereof on the
Record Date (except that, if and to the extent that there shall be a default in
the payment of the interest due on an Interest Payment Date, such defaulted
interest shall be paid to the Owners in whose name any such Bonds are registered
as of a special record date to be fixed by the Trustee, notice of which shall be
given to such Owners not less than ten days prior thereto), such interest to be
paid by the Trustee to such registered Owner, as follows:

 

42

--------------------------------------------------------------------------------


 

(1)           in respect of any Bond which is registered in the book-entry
system pursuant to Section 2.10 hereof, in immediately available funds by no
later than 12:00 noon, New York City time, and

 

(2)           in respect of any Bond which is not registered in the book-entry
system pursuant to Section 2.10 hereof, (i) by bank check mailed by Mail on the
Interest Payment Date, to such Owner’s address as it appears on the registration
books of the Registrar or at such other address as has been furnished to the
Registrar in writing by such Owner, or (ii) by wire transfer on the Interest
Payment Date to any owner of at least $1,000,000 in aggregate principal amount
of Bonds (or such lesser amount if such Bonds constitute all of the Bonds then
outstanding).

 

Both the principal of and premium, if any, on the Bonds shall be payable upon
surrender thereof in lawful money of the United States of America at the
Principal Office of the Trustee.

 

Section 2.03.       Form of Bonds.  The Bonds and the certificate of
authentication to be executed thereon shall be in substantially the form
attached hereto as Exhibit A, with such appropriate variations, omissions and
insertions as are permitted or required by this Indenture.

 

Section 2.04.       Execution of Bonds.  The Bonds shall be executed on behalf
of the Issuer with the official manual or facsimile signature of its President
and attested with the official manual or facsimile signature of its County
Clerk, and shall have impressed or printed thereon the corporate seal of the
Issuer.  All authorized facsimile signatures shall have the same force and
effect as if manually signed.  In case any officer whose signature or facsimile
of whose signature shall appear on the Bonds shall cease to be such officer
before the delivery of such Bonds, such signature or such facsimile shall
nevertheless be valid and sufficient for all purposes, the same as if he had
remained in office until delivery.  The Bonds may be signed on behalf of the
Issuer by such persons who, at the time of execution of such Bonds, are duly
authorized to hold appropriate offices of the Issuer, although on the date of
the Bonds such persons were not so authorized or did not hold such offices.

 

Only such of the Bonds as shall bear thereon a certificate of authentication in
the form set forth in Exhibit A hereto, manually executed by an authorized
signatory of the Registrar, shall be valid or obligatory for any purpose or
entitled to the benefits of this Indenture, and such certificate of the
Registrar shall be conclusive evidence that the Bonds so authenticated have been
duly authenticated and delivered hereunder and are entitled to the benefits of
this Indenture.  Upon authentication of any Bond, the Registrar shall set forth
on such Bond the date of such authentication.

 

Section 2.05.       Transfer and Exchange of Bonds.  Registration of any Bond
may, in accordance with the terms of this Indenture, be transferred at the
Principal Office of the Registrar, upon the books of the Registrar required to
be kept pursuant to the provisions of Section 2.06 hereof, by the Person in
whose name it is registered, in person or by its attorney duly authorized in
writing, upon surrender of such Bond for cancellation, accompanied by a written
instrument of transfer in a form approved by the Registrar, duly executed.  The
Registrar shall require the payment by the Owner of the Bond requesting such
transfer of any tax or other

 

43

--------------------------------------------------------------------------------


 

governmental charge required to be paid and there shall be no other charge to
any Owners for any such transfer.  Whenever any Bond shall be surrendered for
registration of transfer, the Issuer shall execute and the Registrar shall
authenticate and deliver a new Bond or Bonds of the same tenor and of Authorized
Denominations.  No registration of transfer of Bonds shall be required to be
made for a period of 15 days next preceding the date on which the Trustee sends
by Mail any notice of redemption, nor shall any registration of transfer of
Bonds called for redemption be required, except the unredeemed portion of any
Bond being redeemed in part.

 

In the event any Owner fails to provide a correct taxpayer identification number
to the Trustee, the Trustee may make a charge, or other security, against the
Owner sufficient to pay any government charge required to be paid as a result of
such failure.  In compliance with Section 3406 of the Code, this amount may be
deducted by the Trustee from amounts payable to the Owner under this Indenture
or the Bonds.

 

Bonds may be exchanged at the Principal Office of the Registrar for a like
aggregate principal amount of Bonds of the same tenor and of Authorized
Denominations.  The Registrar shall require the payment by the Owner of the Bond
requesting such exchange of any tax or other governmental charge required to be
paid with respect to such exchange, and there shall be no other charge to any
Owners for any such exchange.  No exchange of Bonds shall be required to be made
for a period of 15 days next preceding the date on which the Trustee Mails
notice of redemption, nor shall any exchange of Bonds called for redemption be
required, except the unredeemed portion of any Bond being redeemed in part.

 

The Issuer, the Registrar, the Trustee and any agent of the Issuer, the
Registrar or the Trustee may treat the person in whose name the Bond is
registered as the owner thereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not the Bond be overdue, and
neither the Issuer, the Registrar, the Trustee, nor any such agent shall be
affected by notice to the contrary.

 

Section 2.06.       Bond Register.  The Registrar will keep or cause to be kept
at its Principal Office sufficient books for the registration and the
registration of transfer of the Bonds, which shall at all times, during regular
business hours, be open to inspection by the Issuer, the Trustee and the
Company; and, upon presentation for such purpose, the Registrar shall under such
reasonable regulations as it may prescribe, register the transfer or cause to be
registered the transfer, on said books, Bonds as hereinbefore provided.

 

Section 2.07.       Bonds Mutilated, Lost, Destroyed or Stolen.  If any Bond
shall become mutilated, the Issuer, upon the request and at the expense of the
Owner of said Bond, shall execute, and the Registrar shall thereupon
authenticate and deliver, a new Bond of like tenor and number in exchange and
substitution for the Bond so mutilated, but only upon surrender to the Registrar
of the Bond so mutilated.  Every mutilated Bond so surrendered to the Registrar
shall be canceled by it and delivered to the Company.  If any Bond issued
hereunder shall be lost, destroyed or stolen, evidence of such loss, destruction
or theft may be submitted to the Issuer, the Company and the Registrar, and if
such evidence shall be satisfactory to them and indemnity satisfactory to them
shall be given, the Issuer, at the expense of the Owner, shall execute, and the
Registrar shall thereupon authenticate and deliver, a new Bond of like tenor in
lieu of and in

 

44

--------------------------------------------------------------------------------


 

substitution for the Bond so lost, destroyed or stolen (or if any such Bond
shall have matured or shall be about to mature, instead of issuing a substitute
Bond the Registrar may pay the same without surrender thereof).  The Issuer may
require payment of a reasonable fee for each new Bond issued under this
Section and payment of the expenses which may be incurred by the Issuer and the
Registrar.  Any Bond issued under the provisions of this Section in lieu of any
Bond alleged to be lost, destroyed or stolen shall constitute an original
additional contractual obligation on the part of the Issuer whether or not the
Bond so alleged to be lost, destroyed or stolen be at any time enforceable by
anyone, and shall be equally and proportionately entitled to the benefits of
this Indenture with all other Bonds secured by this Indenture.

 

To the extent permitted by law, the provisions of this Section are exclusive and
shall preclude all other rights and remedies with respect to the replacement or
payment of mutilated, lost, destroyed or stolen Bonds.

 

Section 2.08.       Bonds; Limited Obligations.  The Bonds, together with all
principal and interest thereon, and premium, if any, with respect thereto are
special, limited obligations of the Issuer secured by the Loan Agreement, and
shall always be payable solely from the revenues and income derived from the
Loan Agreement and the security therefor, and from certain funds and accounts
pledged to the Trustee under this Indenture (except to the extent paid out of
money attributable to proceeds of the Bonds or the income from the temporary
investment thereof), are and shall be a valid claim of the respective Owners
thereof only against the revenues and income derived from the Loan Agreement and
such other instruments assigned to or held by the Trustee, which revenues and
income shall be used for no other purpose than to pay the principal of, premium,
if any, and interest on the Bonds, except as may be otherwise expressly
authorized in this Indenture, the Bond Ordinance and in the Loan Agreement.

 

The Bonds and the obligation to pay principal and interest thereon and any
premium with respect thereto do not now and shall never constitute an
indebtedness or general obligation of the Issuer, or a charge against its
general credit or the taxing powers of the Village or the State, but shall be
secured as aforesaid, and shall be, and shall never give rise to any pecuniary
liability of the Issuer, and neither the Issuer, the State nor any other
political subdivision thereof shall be liable for the payments of principal of
and premium, if any, and interest on the Bonds and the Bonds are payable solely
from the revenues and income derived from the Loan Agreement and the security
therefor.  No owner of the Bonds shall have the right to demand payment out of
any funds to be raised by taxation or from any source other than those specified
above.

 

No recourse shall be had for the payment of the principal of, or premium, if
any, or interest on any of the Bonds or for any claim based thereon or upon any
obligation, covenant or agreement contained in this Indenture, the Bonds, the
Loan Agreement or any other related documents, against any past, present or
future member of the Board of Commissioners, officer, agent or employee of the
Issuer, or any officer, director, employee, trustee or member of any successor
entity, as such, either directly or through the Issuer or any successor entity,
under any rule of law or equity, statute or constitution or by the enforcement
of any assessment or penalty or otherwise, and all such liability of any such
officer, director, employee, agent, trustee or member as such is hereby
expressly waived and released as a condition of and in consideration for the
execution of this Indenture and the issuance of any of the Bonds.

 

45

--------------------------------------------------------------------------------


 

Section 2.09.      Disposal of Bonds.  Upon payment of the principal of,
premium, if any, and interest represented thereby or transfer or exchange
pursuant to Section 2.05 hereof or replacement pursuant to Section 2.07 hereof,
any Bond shall be canceled and such Bond shall be disposed of by the Registrar
in accordance with its customary procedures and the Registrar, upon written
request of the Company, shall provide evidence satisfactory to the Company of
such cancellation and disposition.

 

Section 2.10.      Book-Entry System.  (a) Unless otherwise determined by the
Issuer, the Bonds shall be issued in the form of a single certificated
fully-registered Bond, registered in the name of Cede & Co., as nominee of DTC,
or any successor nominee (the “Nominee”).  The actual owners of the Bonds (the
“Beneficial Owners”) will not receive physical delivery of Bond certificates
except as provided herein.  Except as provided in paragraph (d) below, all of
the outstanding Bonds shall be so registered in the registration books kept by
the Registrar, and the provisions of this Section shall apply thereto.

 

(b)           With respect to Bonds registered on the registration books kept by
the Registrar in the name of the Nominee, the Issuer, the Company, the Registrar
and the Trustee shall have no responsibility or obligation to any DTC
Participant or the Beneficial Owners.  Without limiting the immediately
preceding sentence, the Issuer, the Company, the Registrar and the Trustee shall
have no responsibility or obligation to DTC, any DTC Participant or any
Beneficial Owner with respect to (1) the accuracy of the records of DTC, the
Nominee or any DTC Participant with respect to any ownership interest in the
Bonds, (2) the delivery by DTC or any DTC Participant of any notice with respect
to the Bonds, including any notice of redemption, or (3) the payment to any DTC
Participant or Beneficial Owner of any amount with respect to principal or
purchase price of, or premium, if any, or interest on, the Bonds.  The Issuer,
the Company, the Registrar and the Trustee may treat and consider the person in
whose name each Bond is registered in the registration books kept by the
Registrar as the absolute owner of such Bond for the purpose of payment of
principal, purchase price, premium and interest with respect to such Bond, for
the purpose of giving notices of redemption and other matters with respect to
such Bond, for the purpose of registering transfers with respect to such Bond,
and for all other purposes whatsoever.  The Trustee shall pay all principal of
and premium if any, and interest on, the Bonds only to or upon the order of the
respective Owners, as shown in the registration books kept by the Registrar, or
their respective attorneys duly authorized in writing, and all such payments
shall be valid and effective to fully satisfy and discharge the Issuer’s
obligations with respect to payment of principal of, and premium, if any, and
interest on, the Bonds to the extent of the sum or sums so paid.  No person
other than an Owner, as shown in the registration books kept by the Registrar,
shall receive a certificated Bond evidencing the obligation of the Issuer to
make payments of principal, premium, if any, and interest pursuant to this
Indenture.

 

(c)           The Issuer has executed and delivered to DTC a letter of
representations in customary form with respect to the Bonds in book-entry form
(the “DTC Representation Letter”).

 

(d)           DTC may determine to discontinue providing its services with
respect to the Bonds at any time by giving reasonable notice to the Issuer or
the Trustee and discharging its responsibilities with respect thereto under
applicable law.  The Issuer, with the consent of the

 

46

--------------------------------------------------------------------------------


 

Company, may terminate the services of DTC with respect to the Bonds.  Upon the
discontinuance or termination of the services of DTC with respect to the Bonds,
unless a substitute securities depository is appointed to undertake the
functions of DTC hereunder, the Issuer, at the expense of the Company, is
obligated to deliver Bond certificates to the Beneficial Owners of such Bonds,
as described in this Indenture, and such Bonds shall no longer be restricted to
being registered in the registration books kept by the Registrar in the name of
the Nominee, but may be registered in whatever name or names Owners transferring
or exchanging Bonds shall designate, in accordance with the provisions of this
Indenture.  The Trustee, the Registrar and the Issuer may conclusively rely on
information provided by DTC and DTC Participants as to the identity of the
Owners and the amount owed.

 

(e)           Notwithstanding any other provision of this Indenture to the
contrary, so long as any Bond is registered in the name of the Nominee, all
payments with respect to principal of, or premium, if any, and interest on, such
Bond and all notices with respect to such Bond shall be made and given,
respectively, in the manner provided in the DTC Representation Letter.  Owners
shall have no lien or security interest in any rebate or refund paid by DTC to
the Trustee which arises from the payment by the Trustee of principal of, or
premium, if any, or interest on, the Bonds in immediately available funds to
DTC.

 

Section 2.11.      CUSIP Numbers.  The Issuer in issuing the Bonds may use
“CUSIP” numbers (if then generally in use), and, if so, the Trustee shall use
CUSIP numbers in notices of redemption as a convenience to Owners; provided that
any such notice may state that no representation is made as to the correctness
of such numbers either as printed on the Bonds or as contained in any notice of
a redemption and that reliance may be placed only on the other identification
numbers printed on the Bonds, and any such redemption shall not be affected by
any defect in or omission of such numbers.  The Issuer or the Company will
promptly notify the Trustee and the Registrar of any change in any CUSIP
number(s).

 

None of the Issuer, the Registrar nor the Trustee shall have any responsibility
for any defect in the CUSIP number that appears on any Bond, check, advice of
payment or redemption notice, and any such document may contain a statement to
the effect that CUSIP numbers have been assigned by an independent service for
convenience of reference and that none of the Issuer, the Registrar nor the
Trustee shall be liable for any inaccuracy in such matters.

 

ARTICLE III

 

REDEMPTION OF BONDS

 

Section 3.01.      Redemption of Bonds Generally.  (a) The Bonds are subject to
redemption if and to the extent the Company is entitled or required to make and
makes a prepayment pursuant to Article IX of the Loan Agreement.  Except as
specifically provided in Section 3.03 hereof, the Trustee shall not give notice
of any redemption under Section 3.05 hereof unless the Company has so directed
in accordance with Section 9.01 of the Loan Agreement; provided that the Trustee
may require prepayment of Loan Payments under Section 6.01 of the Loan Agreement
in the case of mandatory redemption.

 

47

--------------------------------------------------------------------------------


 

(b)           If the Bonds are to be redeemed in part, they shall only be
redeemed in Authorized Denominations and in such manner that the unredeemed
portion shall also be in Authorized Denominations.

 

Section 3.02.      Redemption upon Optional Prepayment.  (a) Extraordinary
Optional Redemption.  The Bonds shall be redeemed in whole or in part, and if in
part by such method as the Trustee may deem fair and appropriate, at any time at
a redemption price equal to 100% of the principal amount thereof plus accrued
interest to the redemption date, upon receipt by the Trustee of a written notice
from the Company stating that any of the following events has occurred and that
the Company therefore intends to exercise its option to prepay the payments due
under the Loan Agreement in whole or in part pursuant to Section 9.01 of the
Loan Agreement and thereby effect the redemption of Bonds in whole or in part:

 

(i)            the Company shall have determined or concurred in a determination
that the continued operation of the Project is impracticable, uneconomical or
undesirable for any reason;

 

(ii)           all or substantially all of the Project shall have been condemned
or taken by eminent domain;

 

(iii)          the operation of the Project shall have been enjoined or shall
have otherwise been prohibited by, or shall conflict with, any order, decree,
rule or regulation of any court or of any federal, State or local regulatory
body, administrative agency or other governmental body; or

 

(iv)          unreasonable burdens or excessive liabilities shall have been
imposed upon the Company in respect of all or a part of the Project including,
without limitation, federal, State or other ad valorem, property, income or
other taxes not being imposed on the date of the Loan Agreement, as well as any
statute or regulation enacted or promulgated after the date of the Loan
Agreement that prevents the Company from deducting interest in respect of the
Loan Agreement for federal income tax purposes.

 

(b)           Optional Redemption.  The Bonds shall be subject to redemption in
whole, or in part by lot, prior to their maturity, at the redemption price of
100% of the principal amount thereof, together with accrued interest to the date
of redemption, following receipt by the Issuer and the Trustee of a written
notice from the Company pursuant to Section 9.01 of the Loan Agreement and upon
prepayment of the related Loan Payments at the option of the Company, on or
after October 15, 2020.

 

Section 3.03.      Mandatory Redemption upon Determination of Taxability.  The
Bonds shall be subject to mandatory redemption in whole on any date from amounts
which are to be prepaid by the Company under Section 9.02(b) of the Loan
Agreement, at a redemption price equal to 100% of the principal amount thereof
plus interest accrued, if any, to the redemption date within 60 days following a
Determination of Taxability; provided that if, in the opinion of Bond Counsel
delivered to the Trustee, the redemption of a specified portion of the Bonds
outstanding would have the result that interest payable on the Bonds remaining
outstanding after such redemption would remain Tax-Exempt, then the Bonds shall
be redeemed in part by such method

 

48

--------------------------------------------------------------------------------


 

as the Trustee may deem fair and appropriate (in Authorized Denominations), in
such amount as Bond Counsel in such opinion shall have determined, and as is set
forth in such opinion, necessary to accomplish that result.

 

Section 3.04.      Selection of Bonds for Redemption.  Except as described in
Section 3.03 hereof for partial redemptions upon a Determination of Taxability,
if less than all of the Bonds are called for redemption the Trustee shall select
the Bonds or any given portion thereof to be redeemed, from the outstanding
Bonds or such given portion thereof not previously called for redemption, by
such method as the Trustee may deem fair and appropriate.  For the purpose of
any such selection the Trustee shall (to the extent practicable) assign a
separate number for each minimum Authorized Denomination of each Bond of a
denomination of more than such minimum; provided that, following any such
selection, both the portion of such Bond to be redeemed and the portion
remaining shall be in Authorized Denominations.  The Trustee shall promptly
notify the Issuer and the Company in writing of the numbers of the Bonds or
portions thereof so selected for redemption.

 

Section 3.05.      Notice of Redemption.  (a) The Trustee, for and on behalf of
the Issuer, shall give notice of the redemption of any Bond by Mail, postage
prepaid, not less than 30 days nor more than 60 days prior to the redemption
date, to the Owner of such Bond at the address shown on the registration books
of the Registrar on the date such notice is mailed and to the Securities
Depositories.  Notice of redemption shall also be given to DTC in accordance
with the DTC Representation Letter.  The Trustee shall deliver the notice of
redemption at the written direction of the Company.  Such written direction is
to be received by the Trustee not less than 45 days prior to the date of the
mailing of any redemption notice, or such shorter period as is permitted by the
Trustee.  Notice of redemption to the Securities Depositories shall be given
electronically in accordance with the Securities Depositories standard
procedures along with a notice delivered by Mail.  Each notice of redemption
shall state the date of such notice, the date of issue of the Bonds to be
redeemed, the redemption date, the redemption price, the place of redemption
(including the name and appropriate address or addresses of the Trustee), the
principal amount, the CUSIP number (if any) of the maturity and, if less than
all, the distinctive certificate numbers of the Bonds to be redeemed and, in the
case of Bonds to be redeemed in part only, the respective portions of the
principal amount thereof to be redeemed.  Each such notice shall also state that
the interest on the Bonds designated for redemption shall cease to accrue from
and after such redemption date and that on said date there will become due and
payable on each of said Bonds the principal amount thereof to be redeemed,
interest accrued thereon, if any, to the redemption date and the premium, if
any, thereon (such premium to be specified) and shall require that such Bonds be
then surrendered at the address or addresses of the Trustee specified in the
redemption notice.  Notwithstanding the foregoing, failure by the Trustee to
give notice pursuant to this Section 3.05 to any one or more of the Securities
Depositories or the insufficiency of any such notices shall not affect the
sufficiency of the proceedings for redemption.  Failure to give any required
notice of redemption as to any particular Bond shall not affect the validity of
the call for redemption of any Bonds in respect of which no such failure has
occurred.

 

(b)           With respect to any notice of optional redemption of Bonds in
accordance with Section 3.02(b) hereof, unless, upon the giving of such notice,
such Bonds shall be deemed to

 

49

--------------------------------------------------------------------------------


 

have been paid within the meaning of Article VII hereof, such notice may state
that such redemption is conditioned upon the receipt by the Trustee, on or prior
to the date fixed for such redemption, of moneys sufficient to pay the principal
of, and premium, if any, and interest on, such Bonds to be redeemed.  In the
event such moneys are not so received, the redemption shall not be made and the
Trustee shall within a reasonable time thereafter give notice, in the manner in
which the notice of redemption was given, that such redemption will not take
place.

 

Section 3.06.      Partial Redemption or Purchase of Bonds.  Upon surrender of
any Bond redeemed or purchased in part only, the Registrar shall exchange the
Bond redeemed or purchased for a new Bond of like tenor and in an Authorized
Denomination without charge to the Owner in the principal amount of the portion
of the Bond not redeemed or purchased.  In the event of any partial redemption
or purchase of a Bond which is registered in the name of Cede & Co., DTC may
elect to make a notation on the Bond certificate which reflects the date and
amount of the reduction in the principal amount of said Bond in lieu of
surrendering the Bond certificate to the Registrar for exchange.  The Issuer,
the Company and the Trustee shall be fully released and discharged from all
liability to the extent of payment of the redemption or purchase price for such
partial redemption or purchase.

 

Section 3.07.      No Partial Redemption after Default.  Anything in this
Indenture to the contrary notwithstanding, if there shall have occurred and be
continuing an Event of Default (other than an Event of Default described in
Section 8.01(c) hereof) of which an authorized officer of the corporate trust
department of the Trustee has actual knowledge, there shall be no redemption of
less than all of the Bonds at the time Outstanding.

 

Section 3.08.      Payment of Redemption Price.  For the redemption of any of
the Bonds, the Trustee shall deposit in the Principal Account of the Bond Fund
solely out of the revenues and income derived pursuant to the Loan Agreement and
the security therefor, and any other moneys constituting the Trust Estate, an
amount sufficient to pay the principal of, and premium, if any, and interest to
become due on, the Bonds called for redemption on the date fixed for such
redemption.  Such deposit shall be reduced by the amount of moneys in the
Principal Account of the Bond Fund and used on such redemption date for payment
of the principal of, and premium, if any, and accrued interest on, the Bonds to
be redeemed.

 

Section 3.09.      Effect of Redemption.  Notice of redemption having been duly
given as aforesaid, and moneys for payment of the redemption price being held by
the Trustee if such redemption was conditioned thereon, the Bonds so called for
redemption shall, on the redemption date designated in such notice, become due
and payable at the redemption price specified in such notice, interest on the
Bonds so called for redemption shall cease to accrue, said Bonds shall cease to
be entitled to any lien, benefit or security under this Indenture, and the
Owners of said Bonds shall have no rights in respect thereof except to receive
payment of the redemption price thereof, without interest accrued on any funds
held to pay such redemption price accruing after the date of redemption.

 

All Bonds fully redeemed pursuant to the provisions of this Article III shall be
canceled upon surrender thereof to the Trustee, which shall upon the written
request of the Company, deliver to the Company a certificate evidencing such
cancellation.

 

50

--------------------------------------------------------------------------------


 

Section 3.10.      Purchase in Lieu of Optional Redemption.  The Company shall
have the option to cause the Bonds to be purchased in lieu of redemption
pursuant to Section 3.02(b) hereof.  Such option shall be exercised by the
Company by delivering to the Trustee on or prior to the Business Day preceding
the redemption date a written direction of the Company specifying that the Bonds
shall not be redeemed, but instead shall be subject to purchase pursuant to this
Section.  Upon delivery of such notice, the Bonds shall not be redeemed but
shall instead be subject to mandatory tender for purchase at a purchase price
equal to the redemption price at which the Bonds would have been redeemed
hereunder on the date that would have been the redemption date; provided that
funds in an amount equal to the purchase price shall be made available to the
Trustee on or prior to the purchase date.  Anything herein to the contrary
notwithstanding, in no event shall the purchase of Bonds pursuant to this
Section 3.10 be deemed to constitute a redemption of such Bonds, except upon the
written notice by the Company to the Trustee that the Company has elected to
treat such Bonds as paid and retired in full, accompanied by the surrender of
said Bonds to the Trustee for cancellation.

 

Section 3.11.      Company’s Offer to Purchase.  The Company is obligated to
make an offer to purchase Bonds upon the occurrence of the following events:

 

(a)           If the Company or any Restricted Subsidiary consummates a
permitted Asset Disposition and on the 361st day after such Asset Disposition,
the aggregate amount of Unutilized Net Available Proceeds exceeds $25.0 million,
the Company is required to direct the Trustee to notify the Bondholders of an
Offer to Purchase all or a portion of the Bonds (in an amount determined in
accordance with Section 4.09 of the Loan Agreement) for a price equal to 100% of
the principal amount thereof, plus accrued interest to the purchase date.  If
the amount of Bonds tendered for purchase exceeds the amount required to be used
to purchase Bonds, the Trustee shall select the Bonds or any given portion
thereof to be purchased from the tendered Bonds by such method as the Trustee
may deem fair and appropriate.  For the purpose of any such selection the
Trustee shall (to the extent practicable) assign a separate number for each
minimum Authorized Denomination of each Bond of a denomination of more than such
minimum; provided that, following any such selection, both the portion of such
Bond to be redeemed and the portion remaining shall be in Authorized
Denominations.  The Trustee shall promptly notify the Issuer and the Company in
writing of the numbers of the Bonds or portions thereof so selected for
purchase.

 

(b)           If a Change of Control occurs, each Bondholder shall have the
right to require the Company to purchase all or any part of such Holder’s Bonds
pursuant to a Change of Control Offer, in an amount equal to 101% of the
aggregate principal amount of the Bonds plus accrued interest to the purchase
date.  The Company is required to direct the Trustee to notify the Bondholders
of the occurrence of the Change of Control and the purchase price and the
purchase date as set forth in Section 9.04 of the Loan Agreement.

 

51

--------------------------------------------------------------------------------


 

ARTICLE IV

 

GENERAL COVENANTS

 

Section 4.01.      Payment of Bonds.  (a) The Issuer covenants that it will
promptly pay or cause to be paid the principal of, and premium, if any, and
interest on, every Bond issued under this Indenture at the place, on the dates
and in the manner provided herein and in the Bonds, provided that the principal,
premium if any, and interest are payable by the Issuer solely from amounts
payable under the Loan Agreement, the Bond Guarantee and certain funds and
account pledged to the Trustee under this Indenture and nothing in the Bonds or
this Indenture shall be considered as assigning or pledging any other funds or
assets of the Issuer other than the Trust Estate.  Pursuant to Article XI of the
Loan Agreement, the Bonds may also be secured from time to time by the delivery
of additional Subsidiary Bond Guarantees.

 

(b)           Each and every covenant made herein by the Issuer is predicated
upon the condition that the Issuer shall not in any event be liable for the
payment of the principal of, or premium, if any, or interest on the Bonds, or
the performance of any pledge, obligation or agreement created by or arising
under this Indenture or the Bonds from any property other than the Trust Estate;
and, further, that neither the Bonds nor any such obligation or agreement of the
Issuer shall be construed to constitute an indebtedness or a lending of credit
of the Issuer within the meaning of any constitutional or statutory provision
whatsoever, or constitute or give rise to a pecuniary liability of the Issuer or
a charge against its general credit.

 

(c)           For the payment of interest on the Bonds, the Trustee shall
deposit in the Interest Account on or prior to each Interest Payment Date, all
moneys designated as payments for interest on the Bonds and paid on behalf of
the Company pursuant to the Loan Agreement or paid by the Guarantor pursuant to
the Bond Guarantee (or paid by any other Subsidiary Guarantor pursuant to any
other Subsidiary Bond Guarantee), an amount sufficient to pay the interest to
become due on such Interest Payment Date.  Such deposit shall be reduced by the
amount of moneys in the Interest Account available on the Interest Payment Date
for the payment of the interest on the Bonds.

 

(d)           For payment of the principal of the Bonds upon redemption,
maturity or acceleration of maturity, the Trustee shall deposit in the Principal
Account, on or prior to the redemption date or the maturity date (whether
accelerated or not) of the Bonds, all moneys designated as payments of principal
of the Bonds and paid on behalf of the Company pursuant to the Loan Agreement or
paid by the Guarantor pursuant to the Bond Guarantee (or paid by any other
Subsidiary Guarantor pursuant to any other Subsidiary Bond Guarantee).  Such
deposit shall be reduced by the amount of moneys in the Principal Account
available on the redemption date or the maturity date (whether accelerated or
not) for the payment of the principal of the Bonds.

 

Section 4.02.      Performance of Covenants by Issuer; Issuer; Due Execution. 
The Issuer covenants that it will faithfully perform at all times any and all
covenants, undertakings, stipulations and provisions contained in this
Indenture, in any and every Bond executed, authenticated and delivered hereunder
and in all of its proceedings pertaining thereto; provided,

 

52

--------------------------------------------------------------------------------


 

however, that except for the matters set forth in any documents hereof relating
to payment of the Bonds, the Issuer shall not be obligated to take any action or
execute any instrument pursuant to any provision hereof until it shall have been
requested to do so by the Company or by the Trustee, or shall have received the
instrument to be executed and at the option of the Issuer shall have received
from the party requesting such action or execution assurance satisfactory to the
Issuer that the Issuer shall be reimbursed for its reasonable expenses,
including legal counsel fees, incurred or to be incurred in connection with
taking such action or executing such instrument.

 

The Issuer represents that it is duly authorized under the Constitution and laws
of the State, including particularly the Bond Ordinance, to issue the Bonds and
to execute this Indenture, to execute and deliver the Loan Agreement, to grant
the security interest herein provided, to assign and pledge the Loan Agreement
and amounts payable thereunder, and to assign and pledge the amounts hereby
assigned and pledged in the manner and to the extent herein set forth, that all
action on its part for the issuance of the Bonds and the execution and delivery
of this Indenture has been duly and effectively taken, and that the Bonds in the
hands of the Owners are and will be valid and enforceable obligations of the
Issuer according to the terms thereof and hereof.

 

The Issuer shall fully cooperate with the Trustee and with the Owners of the
Bonds to the end of fully protecting the rights and security of the Owners of
any Bonds.

 

Except to the extent otherwise provided in this Indenture, the Issuer shall not
enter into any contract or take any action by which the rights of the Trustee or
the Owners of the Bonds may be impaired and shall, from time to time, execute
and deliver such further instruments and take such further action as may be
reasonably required to carry out the purposes of this Indenture.

 

Anything contained in this Indenture to the contrary notwithstanding, it is
hereby understood and agreed that all of the representations and warranties or
covenants of the Issuer contained in this Indenture are subject to the
limitations set forth in Section 2.08 hereof and are not intended to and do not
create a general or primary obligation of the Issuer.  The Bonds do not and
shall never become general obligations of the Issuer, but are limited
obligations payable solely and only from the Trust Estate, and as authorized by
the Bond Ordinance and provided herein. No covenant or agreement contained in
the Bonds, in this Indenture or in any other agreement referred in this
Indenture shall be deemed to be the covenant or agreement of any member of the
Board of Commissioners, officer, agent or employee of the Issuer in his or her
individual capacity, and neither such persons nor any official executing the
Bonds shall be liable personally on the Bonds or be subject to any personal
liability or accountability by reason of the issuance thereof.

 

Section 4.03.      Defense of Issuer’s Rights.  The Issuer agrees that the
Trustee may defend the Issuer’s rights to the payments and other amounts due
under the Loan Agreement, for the benefit of the Owners of the Bonds, against
the claims and demands of all persons whomsoever.  The Issuer covenants that it
will do, execute, acknowledge and deliver, or cause to be done, executed,
acknowledged and delivered, such indentures supplemental hereto and such further

 

53

--------------------------------------------------------------------------------


 

acts, instruments and transfers as the Trustee may reasonably require for the
better assuring, transferring, pledging, assigning and confirming to the Trustee
all and singular the rights assigned hereby and the amounts pledged hereby to
the payment of the principal of, and premium, if any, and interest on, the
Bonds.  The Issuer covenants and agrees that, except as herein and in the Loan
Agreement provided, it will not sell, convey, assign, pledge, encumber or
otherwise dispose of any part of the Trust Estate.

 

Section 4.04.      Recordation and Other Instruments.  In order to perfect the
security interest of the Trustee in the Trust Estate, the Issuer, to the extent
permitted by law, will execute such financing statements, naming the Trustee as
assignee and pledgee of the Trust Estate assigned and pledged under this
Indenture for the payment of the principal of, premium, if any, and interest on
the Bonds and as otherwise provided herein, and the Trustee will cause the same
to be duly filed and recorded, as the case may be, in the appropriate State and
county offices as required by the provisions of the Uniform Commercial Code or
other similar law as adopted in the State, as from time to time amended.  To
continue the security interest evidenced by such financing statements, the
Trustee shall file and record or cause to be filed and recorded such necessary
continuation statements or supplements thereto and other instruments from time
to time as may be required pursuant to the provisions of the said Uniform
Commercial Code or other similar law to fully preserve and protect the security
interest of the Trustee in the Trust Estate.  The Issuer, to the extent
permitted by law, at the expense of the Company, shall execute and cause to be
executed any and all further instruments as shall be reasonably required by the
Trustee for such protection and perfection of the interests of the Trustee, the
registered owners and the Trustee shall file and refile or cause to be filed and
refiled such continuation statements which shall be necessary to preserve and
perfect the lien of this Indenture upon the Trust Estate until the principal of,
premium, if any, and interest on the Bonds issued hereunder shall have been paid
or provision for their payment shall be made as herein provided.

 

Section 4.05.      Rights under Loan Agreement.  The Loan Agreement, a duly
executed counterpart of which has been filed with the Trustee, sets forth the
covenants and obligations of the Issuer and the Company, including provisions
that, subsequent to the issuance of the Bonds and prior to the payment in full
or provision for payment thereof in accordance with the provisions hereof, the
Loan Agreement (except as expressly provided therein) may not be effectively
amended, changed, modified, altered or terminated without the concurring written
consent of the Trustee, as evidenced by an Opinion of Counsel, as provided in
Article XI hereof, and reference is hereby made to the Loan Agreement for a
detailed statement of such covenants and obligations of the Company, and the
Issuer agrees that the Trustee in its name or (to the extent required by law) in
the name of the Issuer may enforce all rights of the Issuer and all obligations
of the Company under and pursuant to the Loan Agreement, whether or not the
Issuer is in default hereunder.  The Issuer shall cooperate with the Trustee in
enforcing the obligations of the Company to pay or cause to be paid all amounts
payable by the Company under the Loan Agreement.

 

Section 4.06.      Prohibited Activities.  Subject to the limitations on its
liability as stated herein and to the extent permitted by law, the Issuer
covenants and agrees that it has not knowingly engaged and will not knowingly
engage in any activities and that it has not knowingly taken and will not
knowingly take any action which might result in any interest on the Bonds

 

54

--------------------------------------------------------------------------------


 

becoming includable in the gross income of the owners thereof for purposes of
federal income taxation.

 

Section 4.07.      No Disposition of Trust Estate.  Except as permitted by this
Indenture, the Issuer shall not sell lease, pledge, assign or otherwise encumber
or dispose of its interest in the Trust Estate and will promptly pay (but only
from the revenues and income derived pursuant to the Loan Agreement and the
security therefor, and any other moneys constituting the Trust Estate) or cause
to be discharged, or make adequate provision to discharge, any lien or charge on
any part thereof not permitted hereby.

 

Section 4.08.      Access to Books.  All books and documents in the possession
of the Issuer relating to the revenues and income derived pursuant to the Loan
Agreement and the security therefor, and any other moneys constituting the Trust
Estate shall at all reasonable times be open to inspection by such accountants
or other agencies as the Trustee may from time to time designate.  If requested
by the Trustee, such inspection shall occur annually at a time convenient for
the Issuer and the Trustee.

 

Section 4.09.      Source of Payment of Bonds.  The Bonds are not general
obligations of the Issuer, nor are they payable in any manner from revenues
raised by taxation, but are limited obligations payable solely from the revenues
and income derived pursuant to the Loan Agreement and the security therefor, the
Bond Guarantee and any other Subsidiary Bond Guarantees delivered from time to
time and any other moneys constituting the Trust Estate.  The revenues and
income derived pursuant to the Loan Agreement and the security therefor, and any
other moneys constituting the Trust Estate have been pledged and assigned as
security for the equal and ratable payment of the Bonds and shall be used for no
other purpose than to pay the principal of, and premium, if any, and interest
on, the Bonds, except as may be otherwise expressly authorized in this Indenture
or the Loan Agreement.

 

Section 4.10.      Provisions for Payment of Expenses.  The Issuer shall not be
obligated to execute any documents or take any other action under or pursuant to
this Indenture, the Loan Agreement, or any other document in connection with the
Bonds unless and until provision for the payment of expenses of the Issuer,
including legal counsel fees, shall have been made.  Provision for expenses
shall be deemed to have been made upon arrangements reasonably satisfactory to
the Issuer for the provision of expenses being agreed upon by the Issuer and the
party requesting such execution.

 

ARTICLE V

 

FUND AND ACCOUNTS; DEPOSIT AND APPLICATION OF BOND PROCEEDS

 

Section 5.01.      Creation of Bond Fund and Accounts; Rebate Fund.  (a) There
is hereby created by the Issuer and ordered established a separate Bond Fund, to
be held by the Trustee and to be designated “The County of Cook, Illinois
Recovery Zone Facility Revenue Bonds (Navistar International Corporation
Project) Series 2010 Bond Fund” and therein created (i) a Principal Account and
(ii) an Interest Account.

 

55

--------------------------------------------------------------------------------


 

(b)           For purposes of complying with the requirements of Section 148 of
the Code, there is hereby created by the Issuer and ordered established a
separate Rebate Fund, to be held by the Trustee and to be designated “The County
of Cook, Illinois Recovery Zone Facility Revenue Bonds (Navistar International
Corporation Project) Series 2010 Rebate Fund,” to make arbitrage payments as
contemplated by the Tax Agreement.

 

Section 5.02.      Application of Bond Proceeds.  (a) The Issuer shall loan all
proceeds from the sale of the Bonds to the Company and the Issuer shall cause
the proceeds of the initial sale of the Bonds to be deposited with the Trustee
in the “Project Fund,” which is hereby created with the Trustee.  The Trustee
will hold those proceeds in trust for the benefit of the Company and the
Bondholders and will apply the proceeds in accordance with this Section 5.02.

 

Moneys in the Project Fund will be allocated for federal income tax purposes to
the payment of the Project Costs, or to the reimbursement of the Company for
Project Costs paid by it.  The Trustee shall disburse moneys in the Project Fund
upon receipt of a requisition, substantially in the form as attached hereto as
Exhibit B, signed by an Authorized Company Representative stating with respect
to each disbursement to be made, the following:

 

(i)            the name and address of the person, firm or corporation to whom
payment is due or has been made (which may include the Company) is set forth on
Schedule I attached thereto;

 

(ii)           the amount to be or which has been paid is set forth on Schedule
I attached thereto;

 

(iii)          that the costs of an aggregate amount set forth in such
requisition have been or will be made or incurred or financed and were or will
be necessary for the Project and were made or incurred in accordance with the
construction contracts, plans and specifications and building permits therefor
then in effect;

 

(iv)          that the amount paid or to be paid, as set forth in such
requisition, represents a part of the amount that is or will be due and payable
for Project Costs and was or will be made in accordance with the terms of any
contracts applicable thereto and in accordance with usual and customary practice
under existing conditions;

 

(v)           that no part of the Project Costs was included within the costs
referred to in any requisition previously filed with the Trustee under the
provisions of this Indenture;

 

(vi)          that (A) the withdrawal of moneys from the Project Fund and the
use of the property financed or reimbursed therefrom has not and will not result
in a violation of any representation, term or covenant in the Tax Agreement or
Project Certificate and (B) any Favorable Opinion of Bond Counsel required to be
delivered as a result of changes in the use of Project Fund moneys pursuant to
Section 3.04 of the Loan Agreement has been delivered to the Trustee and the
Issuer;

 

56

--------------------------------------------------------------------------------


 

(vii)         that the amount remaining in the Project Fund, together with
(A) moneys then on hand at the Company or committed to the Company which are or
will be available, and are anticipated by the Company to be applied, to pay the
Project Costs and (B) expected investment earnings to be deposited into the
Project Fund pursuant to this Indenture, will, after payment of the amount
requested in said requisition, be sufficient to pay the costs of completing the
Project substantially in accordance with the construction contracts, plans and
specifications and building permits therefor, if any, then in effect; and

 

(viii)        that the amounts paid or to be paid as set forth in the
requisition are properly payable under the terms of this Indenture and that all
conditions precedent to payment as prescribed in this Indenture have been
satisfied.

 

The Company shall attach to each requisition a list of invoices or bills of sale
covering all items for which payment is being requested in such requisition
issued by the manufacturers, suppliers or other sellers of such items.  The
invoices or bills shall be available for review by the Trustee in the offices of
the Company; provided that the Trustee shall have no duty or obligation to
review such invoices and may conclusively rely on such requisitions.

 

To the extent that the Company leases from third parties or otherwise provides
items for the Project from sources other than funds on deposit in the Project
Fund, the costs thereof shall not be included in the Project Costs referred to
above.

 

The Trustee will maintain adequate records pertaining to the proceeds of the
Bonds held by it and all disbursement from them made by the Trustee.

 

(b)           Completion Date.  The Company is required to deliver to the Issuer
and the Trustee within 90 days after the completion of the Project a certificate
as described below (the “Completion Certificate”) signed by an Authorized
Company Representative stating the following:

 

(i)            All portions of the Project have been fully completed in
accordance with the plans and specifications therefor, as then amended, and the
Completion Date.

 

(ii)           Such person has made such investigation of such sources of
information as are deemed by such person to be necessary, including pertinent
records of the Company, and is of the opinion that the Project has been fully
paid for and no claim or claims exist against the Company or against the
properties of the Company or, to the best of such person’s knowledge, against
the Issuer or against the properties of the Issuer, out of which a lien based on
furnishing labor or material for the Project exists or might ripen; provided,
however, there may be excepted from the foregoing statement any claim or claims
out of which a lien exists or might ripen in the event that the Company intends
to contest such claim or claims, in which event such claim or claims shall be
described; provided, further, however, that in such event such certificate shall
state that funds are on deposit in the Project Fund which, together with
(i) moneys then on hand at the Company or committed to the Company which are or
will be available, and are anticipated by the

 

57

--------------------------------------------------------------------------------


 

Company to be applied, to pay the Project Costs, and (ii) expected investment
earnings to be deposited into the Project Fund pursuant to this Indenture, are
sufficient to make payment of the full amount which might in any event be
payable in order to satisfy such claim or claims.  In the event such certificate
shall state that there is a claim or claims in controversy which create or might
ripen into a lien, there shall be filed with the Issuer and the Trustee a
certificate of the Authorized Company Representative stating that such claim or
claims have been paid when the same has in fact occurred.

 

(iii)          The withdrawal of moneys from the Project Fund and the use of the
property financed or reimbursed therefrom has not and will not result in a
violation of any representation, term or covenant in the Tax Agreement.

 

(iv)          All Favorable Opinions of Bond Counsel required to be delivered as
a result of changes made pursuant to Section 3.03 of the Loan Agreement have
been delivered to the Trustee and the Issuer.

 

(c)           Disposition of Fund Moneys after Project Is in Service or upon
Determination Not to Complete All Components of the Project.  Any moneys
(“Excess Funds”) (including investment proceeds) remaining in the Project Fund
or any other Bond proceeds (including investment earnings) not allocated for
federal income tax purposes to Project Costs on the earlier of the following
dates (the “Remedial Action Date”): (i) the date on which the Company determines
that all components of the Project will not be completed; or (ii) the date on
which all components of the Project are placed in service (i.e., the date the
complete Project is operating at substantially the level for which it is
designed) (the “Placed in Service Date”), shall be used in accordance with
Treasury Regulation 1.144-2 for one or more of the following purposes:

 

(i)            at the written direction of the Authorized Company
Representative, for the payment, in accordance with the provisions of this
Indenture, of any Project Costs not theretofore paid;

 

(ii)           at the written direction of the Authorized Company
Representative, for transfer, first to the Rebate Fund, any amounts required by
the Tax Agreement and Section 6.04 hereof; and second, to the payment of costs
of other facilities qualifying under the Bond Ordinance;

 

(iii)          at the written direction of the Authorized Company
Representative, for transfer to the Interest Account to pay interest on the
Bonds;

 

(iv)          at the written direction of the Authorized Company Representative,
(A) to pay, on or before 90 days following the Remedial Action Date, all or part
of the price of purchasing a portion of the Bonds in the open market or at
private sale, at a purchase price not in excess of 100% of the principal amount
of such Bonds plus accrued interest to the date of such purchase for the purpose
of cancellation;

 

(B)           if the Bonds are callable within 90 days following the Remedial
Action Date, to pay, on or before 90 days following the Remedial Action Date,
for transfer to the Bond Fund, to pay all or part of the redemption price of a
portion of the Bonds; or

 

58

--------------------------------------------------------------------------------


 

(C)           if the Bonds are not callable within 90 days following the
Remedial Action Date, for transfer into an escrow account established with the
Trustee, upon filing by the Company required notice to the Internal Revenue
Service, such transfer and notice to be on or before 90 days following the
Remedial Action Date, to be used to pay, on the first date on which Bonds may be
redeemed, but in any event within ten and one-half years from the date of
issuance of the Bonds, all or part of the redemption price of a portion of the
Bonds;

 

provided, that, except for the purpose described in subparagraph (i) above, no
money, including earnings on the investment on such moneys, may be so used
unless and until the Trustee has been furnished with Favorable Opinion of Bond
Counsel; provided, further, that the earnings on the investment of the moneys on
deposit in such escrow account described in subparagraph (iv)(C) above shall be
transferred on each Interest Payment Date on the Bonds to the Interest Account
and shall be used to pay interest on the Bonds coming due on such Interest
Payment Date; and provided, further, that, until used for the foregoing purpose
described in subparagraph (iv)(C) above, moneys on deposit in such escrow
account may be invested in investments authorized by Section 6.01 hereof, but
may not be invested to produce a yield on such moneys (computed from the Placed
in Service Date and taking into account any investment of such moneys during the
period from the Placed in Service Date until such moneys were deposited in such
escrow account) greater than the yield on the Bonds from which such proceeds
were derived, all as such terms are used in and determined in accordance with
the Code and regulations promulgated thereunder.  A verification report with
respect to the calculation of such yield on the escrow account and the yield on
the Bonds by a firm of nationally recognized certified public accountants will
be provided to the Trustee.

 

(e)           Investment of Project Fund Moneys.  Moneys on deposit in the
Project Fund may be invested in accordance with the provisions of Article VI
hereof.

 

(f)            Redemption; Event of Default.  If the Company is required to, or
shall elect to redeem the Bonds in whole, any balance in the Project Fund shall
be deposited in the Bond Fund.  If an Event of Default occurs and the maturity
of the Bonds is accelerated, the Trustee will to the extent necessary transfer
moneys in the Project Fund to the Bond Fund, regardless of the other provisions
of this Section.

 

Section 5.03.       Deposits into the Funds; Use of Moneys in the Funds. 
(a)  On each Interest Payment Date the Trustee shall pay out of the Interest
Account, the interest due on the Bonds, and further pay out of the Interest
Account any amounts required for the payment of accrued interest upon any
purchase or redemption of the Bonds.

 

(b)           The Trustee shall on each redemption date or maturity date, pay
out of the Principal Account, the principal amount, if any, due on the Bonds,
upon the presentation and surrender of the requisite Bonds in accordance with
the terms hereof.

 

(c)           In connection with purchases of Bonds out of the Bond Fund as
provided in this Section, the Company shall arrange and the Trustee shall
execute such purchases (through brokers or otherwise, and with or without
receiving tenders) at the written direction of the

 

59

--------------------------------------------------------------------------------


 

Company; provided, however, that the Trustee may not effect such purchases
through a broker unless the Company shall have previously approved in writing
the use of such broker and the amount of such broker’s fees.  The payment of the
purchase price shall be made out of the moneys deposited in the Principal
Account and the payment of accrued interest shall be made out of moneys
deposited in the Interest Account.

 

(d)           In the event that a deficiency shall exist in any account of the
Bond Fund on any Interest Payment Date after giving effect to any transfers made
pursuant to Sections 5.02 and 5.03 hereof, the Trustee shall make demand on the
Company for such deficiency.

 

Section 5.04.       Bonds Not Presented for Payment of Principal.  In the event
any Bonds shall not be presented for payment when the principal thereof becomes
due, either at maturity or at the date fixed for redemption thereof or the
acceleration of maturity, or in the event that any interest thereon is
unclaimed, if moneys sufficient to pay such Bonds or interest are held by the
Trustee, the Trustee shall segregate and hold such moneys in trust (but shall
not invest such moneys), without liability for interest thereon, for the benefit
of Owners of such Bonds who shall, except as provided in the following
paragraph, thereafter be restricted exclusively to such fund or funds for the
satisfaction of any claim of whatever nature on their part under this Indenture
or relating to said Bonds or interest.  Such Bonds which shall not have been so
presented for payment shall be deemed paid for any purposes of this Indenture.

 

Any moneys which the Trustee shall segregate and hold in trust for the payment
of the principal of or interest on any Bond and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
by the Trustee to the Company upon written request of an Authorized Company
Representative.  After the payment of such unclaimed moneys to the Company, the
Owner of such Bond shall look only to the Company for payment, and then only to
the extent of the amount so repaid to the Company, and the Company shall not be
liable for any interest thereon and shall not be regarded as a trustee of such
money, and all liability of the Issuer and the Trustee with respect to such
moneys shall thereupon cease.

 

Neither the Company nor the Issuer shall have any right, title or interest in or
to any moneys held by the Trustee pursuant to this Section.  The Trustee shall
not be liable to the Issuer or any Owner for interest on funds held by it for
the payment and discharge of the principal, interest, or premium on any of the
Bonds to any Owner.

 

Section 5.05.       Payment to the Company.  After the right, title and interest
of the Trustee in and to the Trust Estate and all covenants, agreements and
other obligations of the Issuer to the Owners shall have ceased, terminated and
become void and shall have been satisfied and discharged in accordance with
Section 5.04 and Article VII hereof, and all fees, expenses and other amounts
payable to the Registrar, the Trustee and the Issuer pursuant to any provision
of this Indenture shall have been paid, any moneys remaining in the Bond Fund
and the Rebate Fund shall be paid to the Company upon request of an Authorized
Company Representative, other than any unclaimed moneys held pursuant to
Section 5.04.  The Trustee may conclusively rely on certificates of the
Registrar as to the amount of any fees, expenses and other amounts owing to it.

 

60

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INVESTMENTS

 

Section 6.01.       Investment of Moneys in Funds.  Subject to Section 4.06
hereof and the provisions of the Tax Agreement, moneys in the Bond Fund, the
Project Fund and the Rebate Fund may be invested and reinvested in Cash
Equivalents.  Such investments shall be made by the Trustee, as specifically
directed and designated by the Company in a certificate of an Authorized Company
Representative.  Each such certificate shall contain a statement that each
investment so designated by the Company constitutes a Cash Equivalent and can be
made without violation of any provision hereof or of the Loan Agreement, the Tax
Agreement or applicable law.  The Trustee shall be entitled to rely on each such
certificate or advice and shall incur no liability for making any such
investment so designated or for any loss, fee, tax or other charge incurred in
selling such investment or for any action taken pursuant to this Section that
causes the Bonds to be treated as “arbitrage bonds” within the meaning of
Section 148 of the Code.  No investment instructions shall be given by the
Company if the investments to be made pursuant thereto would violate any
covenant set forth in Section 4.06 hereof or the provisions of the Loan
Agreement or the Tax Agreement.  The Trustee is hereby authorized, in making or
disposing of any investment permitted by this Section 6.01, to deal with itself
(in its individual capacity) or with any one or more of its affiliates, whether
it or such affiliate is acting as an agent of the Trustee or for any third
person or dealing as principal for its own account.  The Trustee shall not be
responsible for any loss on any investment made in accordance herewith.  Absent
the provision of investment instructions hereunder, the Trustee shall invest
such funds in the Cash Management Institutional Shares under the Dreyfus Fund
(#288) or a money market mutual fund registered under the Investment Company Act
of 1940 (including those of an affiliate of the Trustee or for which the Trustee
or any of its affiliates provides management advisory or other services) which
invests in (i) short-term securities issued or guaranteed by the United States
Government, its agencies or instrumentalities and/or (ii) repurchase agreements
relating to such securities.

 

Section 6.02.       Conversion of Investment to Cash.  As and when any amounts
so invested may be needed for disbursements from the Bond Fund, the Project Fund
or the Rebate Fund, the Trustee shall cause a sufficient amount of such
investments to be sold or otherwise converted into cash to the credit of such
fund.  As long as no Event of Default shall have occurred and be continuing, the
Company shall have the right to designate the investments to be sold and to
otherwise direct the Trustee in the sale or conversion to cash of such
investments; provided that the Trustee shall be entitled to conclusively assume
the absence of any Event of Default unless it has notice thereof within the
meaning of Section 9.05 hereof.

 

Section 6.03.       Credit for Gains and Charge for Losses.  Gains from
investments shall be credited to and held in, and losses shall be charged to,
the fund or account from which the investment is made.

 

Section 6.04.       Payments into Rebate Fund; Application of Rebate Fund. 
(a) The Rebate Fund and the amounts deposited therein shall not be subject to a
security interest, pledge, assignment, lien or charge in favor of the Trustee or
any Bondholder or any other Person.

 

61

--------------------------------------------------------------------------------


 

(b)           The Trustee shall deposit funds into and disburse funds from the
Rebate Fund as directed in writing by the Company in accordance with the terms
hereof and the Tax Agreement.  The Trustee shall deposit into the Rebate Fund
any payments received from the Company for purposes of ultimate rebate to the
United States in respect of the Bonds.  The amount required to be held in the
Rebate Fund in respect of the Bonds at any point in time is determined pursuant
to the requirements of the Code, including particularly Section 148(f) of the
Code.  Moneys in the Rebate Fund neither will be pledged to nor are expected to
be used to pay debt service on the Bonds.  Amounts in the Rebate Fund may be
invested without regard to yield.

 

(c)           The Company has agreed in the Tax Agreement to calculate the
Rebate Amount at least each Computation Period, and annually at its discretion
or as may be required for the preparation of its annual financial statements. 
In the event that the amounts available in the Rebate Fund are insufficient to
pay the required rebate payment, the Company shall pay all amounts required to
the Trustee for payment to the United States of America.

 

ARTICLE VII

 

DEFEASANCE

 

Section 7.01.       Defeasance.  If the Issuer shall pay or cause to be paid to
the Owner of any Bond secured hereby the principal of, and premium, if any, and
interest due and payable, and thereafter to become due and payable, upon such
Bond or any portion of such Bond in an Authorized Denomination thereof, such
Bond or portion thereof shall cease to be entitled to any lien, benefit or
security under this Indenture.

 

If the Issuer shall pay or cause to be paid the principal of, and premium if
any, and interest due and payable on, all Outstanding Bonds, and thereafter to
become due and payable thereon, and shall pay or cause to be paid all other sums
payable hereunder by the Issuer, including any necessary and proper fees,
compensation and expenses of the Trustee and the Registrar, then, and in that
case, the right, title and interest of the Trustee in and to the Trust Estate
shall thereupon cease, terminate and become void.  In such event, the Trustee
shall assign, transfer and turn over the Trust Estate to the Company and any
surplus in the Bond Fund and any balance remaining in any other fund created
under this Indenture shall be paid to the Company upon the request of an
Authorized Company Representative, other than any unclaimed moneys held pursuant
to Section 5.04.  The Trustee may conclusively rely on certificates of the
Registrar as to the amount of any fees, expenses and other amounts owing to it.

 

All or any portion of Bonds (in Authorized Denominations) shall, prior to the
maturity or redemption date thereof, be deemed to have been paid within the
meaning of this Article VII and for all purposes of this Indenture when:

 

(a)           in the event said Bonds or portions thereof have been selected for
redemption in accordance with Section 3.04 hereof, the Trustee shall have given,
or the Company shall have given to the Trustee in form satisfactory to the
Trustee irrevocable

 

62

--------------------------------------------------------------------------------


 

instructions to give, on a date in accordance with the provisions of
Section 3.05 hereof, notice of redemption of such Bonds or portions thereof;

 

(b)           there shall have been deposited with the Trustee moneys in an
amount sufficient (without relying on any investment income), in the opinion of
a firm of nationally recognized certified public accountants, to pay when due
the principal of, and premium, if any, and interest due and to become due (which
amount of interest to become due shall be calculated at the actual rate borne by
such Bonds) on said Bonds or portions thereof on and prior to the redemption
date or maturity date thereof, as the case may be;

 

(c)           in the event said Bonds or portions thereof do not mature and are
not to be redeemed within the next succeeding 60 days, the Company on behalf of
the Issuer shall have given the Trustee in form satisfactory to it irrevocable
instructions to give, as soon as practicable in the same manner as a notice of
redemption is given pursuant to Section 3.05 hereof, and a notice to the Owners
of said Bonds or portions thereof that the deposit required by clause (b) above
has been made with, and the opinion required by clause (b) above has been
delivered to, the Trustee and that said Bonds or portions thereof are deemed to
have been paid in accordance with this Article VII and stating the maturity date
or redemption date upon which moneys are to be available for the payment of the
principal of, and premium, if any, and interest on, said Bonds or portions
thereof; and

 

(d)           the Trustee shall have received a Favorable Opinion of Bond
Counsel with respect to such deposit.

 

Moneys deposited with the Trustee pursuant to this Article VII shall not be
withdrawn or used for any purpose other than, and shall be held in trust for,
the payment of the principal of, premium, if any, and interest on said Bonds or
portions thereof; provided that such moneys, if not then needed for such
purpose, shall to the extent practicable, be invested and reinvested in
Government Obligations maturing on or prior to the Interest Payment Date next
succeeding the date of investment or reinvestment, and interest earned from such
investments shall be paid over to the Company, as received by the Trustee, free
and clear of any trust, lien or pledge.  If payment of less than all the Bonds
is to be provided for in the manner and with the effect provided in this
Article VII, the Trustee shall select such Bonds or portion of such Bonds in the
manner specified by Section 3.04 hereof for selection for redemption of less
than all Bonds in the principal amount permitted by Section 3.01(b) hereof.

 

Notwithstanding that all or any portion of the Bonds are deemed to be paid
within the meaning of this Article VII, the provisions of this Indenture
relating to (i) the registration and exchange of Bonds, (ii) replacement of
mutilated, lost, destroyed or stolen Bonds, (iii) payment of the Bonds from the
moneys deposited as described in this Article and (iv) payment, compensation,
reimbursement and indemnification of the Trustee and the Registrar shall remain
in full force and effect with respect to all Bonds until the maturity date
thereof or the last date fixed for redemption of all Bonds prior to maturity
and, in the case of clause (iv), until payment, compensation, reimbursement or
indemnification, as the case may be, of the Trustee and the Registrar.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

DEFAULTS AND REMEDIES

 

Section 8.01.       Events of Default.  Each of the following events shall
constitute and is referred to in this Indenture as an “Event of Default”:

 

(a)           a failure to pay the principal of or premium, if any, on any of
the Bonds when the same shall become due and payable at maturity, upon
redemption or otherwise;

 

(b)           a failure to pay an installment of interest on any of the Bonds
for a period of 30 days after the date upon which such interest has become due
and payable;

 

(c)           a failure by the Issuer to observe and perform any covenant,
condition, agreement or provision (other than as specified in this
Section 8.01(a) and Section 8.01(b)) contained in the Bonds or in this Indenture
on the part of the Issuer to be observed or performed, which failure shall
continue for a period of 90 days after written notice, specifying such failure
and requesting that it be remedied, shall have been given to the Issuer and the
Company by the Trustee by registered or certified mail which shall give such
notice at the written request of the Owners of not less than a majority in
principal amount of the Bonds then Outstanding, unless the Trustee, or the
Trustee and the Owners of a principal amount of Bonds not less than the
principal amount of Bonds the Owners of which requested such notice, as the case
may be, shall agree in writing to an extension of such period prior to its
expiration; provided, however, that the Trustee, or the Trustee and the Owners
of such principal amount of Bonds, as the case may be, shall be deemed to have
agreed to an extension of such period if corrective action is initiated by the
Issuer or the Company on behalf of the Issuer within such period and is being
diligently pursued;

 

(d)           an “Event of Default” under the Loan Agreement has occurred and is
continuing; or

 

(e)           an event of default under a Subsidiary Bond Guarantee has occurred
and is continuing.

 

Section 8.02.       Acceleration; Other Remedies.  (a) If an Event of Default
described in Section 8.01(a) or Section 8.01(b), an Event of Default described
in Section 8.01(d) hereof resulting from an “Event of Default” under
Section 8.01(a) or Section 8.01(b) of the Loan Agreement; or an event of default
under a Subsidiary Bond Guarantee resulting from a failure to pay principal of
or interest on the Bonds, has occurred and has not been cured or waived, then
the Trustee may, or upon the written request of the Owners of not less than a
majority in principal amount of the Bonds then Outstanding, the Trustee shall,
by written notice by registered or certified mail to the Issuer and the Company,
declare the Bonds to be immediately due and payable, whereupon the Bonds shall
without further action, become and be immediately due and payable, anything in
this Indenture or in the Bonds to the contrary notwithstanding, and the Trustee
shall give notice thereof by Mail to all Owners of Outstanding Bonds.  Upon any

 

64

--------------------------------------------------------------------------------


 

declaration of acceleration, the Trustee shall immediately exercise such rights
as it may have under the Loan Agreement or the Subsidiary Bond Guarantees.  If
an Event of Default described in Section 8.01(d) hereof resulting from an “Event
of Default” under Section 8.01(g) or 8.01(h) of the Loan Agreement involving the
Company occurs, all unpaid principal of, premium, if any, and accrued and unpaid
interest on the Bonds then outstanding will ipso facto become due and payable.

 

(b)           The provisions of Section 8.02(a) hereof are subject further to
the condition that if, after the principal of the Bonds shall have been so
declared to be due and payable and before any judgment or decree for the payment
of the moneys due shall have been obtained or entered as hereinafter provided,
the Issuer shall cause the Company to deposit with the Trustee a sum sufficient
to pay all matured installments of interest upon all Bonds, any unpaid purchase
price and the principal of any and all Bonds which shall have become due
otherwise than by reason of such declaration (with interest upon such principal
and, to the extent permissible by law, on overdue installments of interest, at
the rate per annum then borne by the Bonds) and such amount as shall be
sufficient to cover reasonable compensation and reimbursement of expenses
payable to the Trustee and all Events of Default (other than nonpayment of the
principal of Bonds which shall have become due by said declaration) shall have
been remedied, then, in every such case, such Event of Default shall be deemed
waived and such declaration and its consequences rescinded and annulled;
provided, however, that no such waiver, rescission and annulment shall extend to
or affect any other Event of Default or subsequent Event of Default or impair
any right, power or remedy consequent thereon.  The Trustee shall send notice of
any rescission to the Company.

 

(c)           Upon the occurrence and continuance of any Event of Default, then
and in every such case the Trustee in its discretion, may, and upon the written
request of the Owners of not less than a majority in principal amount of the
Bonds then Outstanding and receipt of indemnity to its satisfaction (except
against its own negligence or willful misconduct) shall in its own name and as
the Trustee of an express trust:

 

(i)            by mandamus, or other suit, action or proceeding at law or in
equity, enforce all rights of the Owners under, and require the Issuer or the
Company to carry out any agreements with or for the benefit of the Owners of
Bonds and to perform its or their duties under, the Bond Ordinance, the Loan
Agreement and this Indenture, provided that any such remedy may be taken only to
the extent permitted under the applicable provisions of the Loan Agreement or
this Indenture, as the case may be;

 

(ii)           bring suit upon the Bonds;

 

(iii)          by action or suit in equity require the Issuer to account as if
it were the trustee of an express trust for the Owners of Bonds; or

 

(iv)          by action or suit in equity enjoin any acts or things which may be
unlawful or in violation of the rights of the Owners of Bonds.

 

65

--------------------------------------------------------------------------------


 

In exercising such rights and the rights given the Trustee under this
Article VIII, the Trustee will take such action as, in the judgment of the
Trustee applying the standards described in Section 9.17 hereof, would best
serve the interests of the Bondholders.

 

(d)           The Trustee shall waive any Event of Default hereunder and its
consequences and rescind any declaration of acceleration of principal upon the
written request of the Owners of (i) a majority in principal amount of all
Outstanding Bonds in respect of which default in the payment of principal or
purchase price of or interest on the Bonds exists or (ii) a majority in
principal amount of all Outstanding Bonds in the case of any other Event of
Default; provided, however, that (x) there shall not be waived any Event of
Default specified in Section 8.01(a) or Section 8.01(b) hereof unless prior to
such waiver or rescission the Issuer shall have caused to be deposited with the
Trustee a sum sufficient to pay all matured installments of interest upon all
Bonds and the principal and purchase price of any and all Bonds which shall have
become due otherwise than by reason of such declaration of acceleration (with
interest upon such principal and, to the extent permissible by law, on overdue
installments of interest, at the rate per annum then borne by the Bonds) and
(y) no Event of Default shall be waived unless (in addition to the applicable
conditions as aforesaid) there shall have been deposited with the Trustee such
amount as shall be sufficient to cover reasonable compensation and reimbursement
of expenses payable to the Trustee.  In case of any waiver or rescission
described above, or in case any proceeding taken by the Trustee on account of
any such Event of Default shall have been discontinued or concluded or
determined adversely, then and in every such case the Issuer, the Trustee and
the Owners of Bonds shall be restored to their former positions and rights
hereunder, respectively; provided, further, that no such waiver or rescission
shall extend to any subsequent or other Event of Default, or impair any right
consequent thereon.

 

Section 8.03.       Restoration to Former Position.  In the event that any
proceeding taken by the Trustee to enforce any right under this Indenture shall
have been discontinued or abandoned for any reason, or shall have been
determined adversely to the Trustee, then the Issuer, the Trustee and the Owners
of Bonds shall be restored to their former positions and rights hereunder,
respectively, and all rights, remedies and powers of the Trustee shall continue
as though no such proceeding had been taken.

 

Section 8.04.       Owners’ Right to Direct Proceedings.  Anything in this
Indenture, the Loan Agreement or the Subsidiary Bond Guarantees to the contrary
notwithstanding, upon the occurrence and continuance of an Event of Default, the
Owners of a majority in principal amount of the Bonds then Outstanding, shall
have the right, by an instrument in writing executed and delivered to the
Trustee and upon furnishing to the Trustee indemnity satisfactory to it (except
against its own negligence or willful misconduct), to direct the time, method
and place of conducting all remedial proceedings available to the Trustee under
this Indenture, the Loan Agreement or the Subsidiary Bond Guarantees or
exercising any trust or power conferred on the Trustee by this Indenture, the
Loan Agreement or the Subsidiary Bond Guarantees, provided that such direction
shall not be other than in accordance with the provisions of law, the Loan
Agreement, this Indenture and the Subsidiary Bond Guarantees and shall not
result in any personal liability of the Trustee.

 

66

--------------------------------------------------------------------------------


 

Section 8.05.       Limitation on Owners’ Right to Institute Proceedings.  No
Owner shall have any right to institute any suit, action or proceeding in equity
or at law for the execution of any trust or power hereunder, or any other remedy
hereunder or in the Bonds, unless such Owner previously shall have given to the
Trustee written notice of an Event of Default as herein above provided and
unless the Owners of not less than a majority in principal amount of the Bonds
then Outstanding shall have made written request of the Trustee so to do after
the right to institute said suit, action or proceeding under Section 8.02 hereof
shall have accrued, and shall have afforded the Trustee a reasonable opportunity
to proceed to institute the same in either its or their name, and unless there
also shall have been offered to the Trustee security and indemnity satisfactory
to it against the costs, expenses and liabilities to be incurred therein or
thereby (except against its own negligence or willful misconduct), and the
Trustee shall not have complied with such request within a reasonable time; and
such notification, request and offer of indemnity are hereby declared in every
such case, at the option of the Trustee, to be conditions precedent to the
institution of said suit, action or proceeding, it being understood and intended
that no one or more of the Owners shall have any right in any manner whatever by
his or their action to affect, disturb or prejudice the security of this
Indenture or the rights of any other Owner, or to enforce any right hereunder or
under the Bonds, except in the manner herein provided, and that all suits,
actions and proceedings at law or in equity shall be instituted, had and
maintained in the manner herein provided and for the equal benefit of all Owners
(it being understood that the Trustee shall not have an affirmative duty to
ascertain whether or not such actions or forbearances are unduly prejudicial to
any Owners).

 

Section 8.06.       No Impairment of Right to Enforce Payment.  Notwithstanding
any other provision in this Indenture, the right of any Owner to receive payment
of the principal or purchase price of, and premium, if any, and interest on, its
Bond, on or after the respective due dates expressed therein, or to institute
suit for the enforcement of any such payment on or after the respective due
dates expressed therein, or to institute suit for the enforcement of any such
payment on or after such respective dates, shall not be impaired or affected
without the consent of such Owner.

 

Section 8.07.       Proceedings by Trustee Without Possession of Bonds.  All
rights of action under this Indenture or under any of the Bonds secured hereby
which are enforceable by the Trustee may be enforced by it without the
possession of any of the Bonds, or the production thereof at the trial or other
proceedings relative thereto, and any such suit, action or proceeding instituted
by the Trustee shall be brought in its name for the equal and ratable benefit of
the Owners, subject to the provisions of this Indenture.

 

Section 8.08.       No Remedy Exclusive.  Except as provided in Section 2.07, no
remedy herein conferred upon or reserved to the Trustee or to the Owners is
intended to be exclusive of any other remedy or remedies, and each and every
such remedy shall be cumulative, and shall be in addition to every other remedy
given hereunder or under the Loan Agreement, or now or hereafter existing at law
or in equity or by statute; provided, however, that any conditions set forth
herein to the taking of any remedy to enforce the provisions of this Indenture,
the Bonds or the Loan Agreement shall also be conditions to seeking any remedies
at law or in equity or by statute pursuant to this Section 8.08.

 

67

--------------------------------------------------------------------------------


 

Section 8.09.       No Waiver of Remedies.  No delay or omission of the Trustee
or of any Owner to exercise any right or power accruing upon any Event of
Default shall impair any such right or power or shall be construed to be a
waiver of any such Event of Default, or an acquiescence therein; and every power
and remedy given by this Article VIII to the Trustee and to the Owners,
respectively, may be exercised from time to time and as often as may be deemed
expedient.

 

Section 8.10.       Application of Moneys.  Any moneys received by the Trustee,
by any receiver or by any Owner pursuant to any right given or action taken
under the provisions of this Article VIII, after payment of the fees, costs and
expenses, liabilities and advances incurred or made by the Trustee or its agents
or Counsel (provided that moneys held for Bonds not presented for payment or
deemed paid pursuant to Section 5.04 or Article VII hereof shall not be used for
purposes other than payment of such Bonds), shall be deposited in the Bond Fund
and all moneys so deposited in the Bond Fund during the continuance of an Event
of Default (other than moneys for the payment of Bonds which had matured or
otherwise become payable prior to such Event of Default or for the payment of
interest due prior to such Event of Default) shall be applied as follows:

 

(a)           Unless the principal of all the Bonds shall have been declared due
and payable, all such moneys shall be applied (i) first, to the payment to the
persons entitled thereto of all installments of interest then due on each Bond,
with interest on overdue installments of interest, if lawful at the rate per
annum then borne by such Bond, in the order of maturity of the installments of
such interest and, if the amount available shall not be sufficient to pay in
full any particular installment of interest, then to the payment ratably,
according to the amounts due on such installment, and (ii) second, to the
payment to the persons entitled thereto of the unpaid principal of any of the
Bonds which shall have become due (other than Bonds called for redemption for
the payment of which money is held pursuant to the provisions of this Indenture)
with interest on each Bond at its rate from the respective dates upon which it
became due and, if the amount available shall not be sufficient to pay in full
Bonds due on any particular date, together with such interest, then to the
payment ratably, according to the amount of principal and interest due on such
date, in each case to the persons entitled thereto, without any discrimination
or privilege.

 

(b)         If the principal of all the Bonds shall have been declared due and
payable, all such moneys shall be applied to the payment of the principal and
interest then due and unpaid upon the Bonds, with interest on overdue interest
and principal as aforesaid, without preference or priority of principal over
interest or interest over principal or of any installment of interest over any
other installment of interest, or of any Bond over any other Bond, ratably,
according to the amounts due respectively for principal and interest, to the
persons entitled thereto without any discrimination or privilege.

 

(c)          If the principal of all the Bonds shall have been declared due and
payable, and if such declaration shall thereafter have been rescinded and
annulled under the provisions of this Article VIII then, subject to the
provisions of subparagraph (b) of this Section 8.10 which shall be applicable in
the event that the principal of all the Bonds

 

68

--------------------------------------------------------------------------------


 

shall later become due and payable, the moneys shall be applied in accordance
with the provisions of subparagraph (a) of this Section 8.10.

 

Whenever the Trustee shall apply such funds, it shall fix the Bond Payment Date
upon which such application is to commence and upon such Bond Payment Date
interest on the amounts of principal and interest to be paid on such Bond
Payment Date shall cease to accrue.  The Trustee shall give notice of the
deposit with it of any such moneys and of the fixing of any such Bond Payment
Date by Mail to all Owners of Outstanding Bonds and shall not be required to
make payment to any Owner until such Bond shall be presented to the Registrar
for appropriate endorsement or cancellation if fully paid.

 

Section 8.11.       Severability of Remedies.  It is the purpose and intention
of this Article VIII to provide rights and remedies to the Trustee and the
Owners which may be lawfully granted under the provisions of the Bond Ordinance,
but should any right or remedy herein granted be held to be unlawful the Trustee
and the Owners shall be entitled, as above set forth, to every other right and
remedy provided in this Indenture and by law.

 

ARTICLE IX

 

TRUSTEE; REGISTRAR

 

Section 9.01.       Acceptance of Trusts; Representations, Warranties and
Covenants of the Trustee.  The Issuer has appointed Citibank N.A., as Trustee
(and paying agent for the Bonds).  The Trustee hereby accepts and agrees to
execute the trusts hereby created, but only upon the additional terms set forth
in this Article IX, to all of which the Issuer agrees and the respective Owners
agree by their acceptance of delivery of any of the Bonds.  The Trustee, prior
to the occurrence of an Event of Default and after the curing of all Events of
Default, undertakes to perform such duties and only such duties as are
specifically set forth herein, and no implied covenant shall be read into this
Indenture against the Trustee.

 

All federal, State and local governmental, public, and regulatory authority
approvals, consents, notices, authorizations, registrations, licenses,
exemptions, and filings that are required to have been obtained or made by the
Trustee with respect to the authorization, execution, delivery, and performance
by, or the enforcement against or by, the Trustee of this Indenture have been
obtained and are in full force and effect and all conditions of such approvals,
consents, notices, authorizations, registrations, licenses, exemptions and
filings have been fully complied with.

 

The Trustee is not (i) required to qualify or obtain any certificate of
authority to do business in the State of Illinois or (ii) subject to any filing
requirement to make any or to pay any fees or taxes required of foreign entities
doing business in the State of Illinois, in either case solely as a result of
executing, delivering or performing this Indenture.

 

The Trustee has a combined capital and surplus of at least $50,000,000 or,
alternatively, a liability policy having the type of coverage and in an amount
acceptable to the Issuer and the

 

69

--------------------------------------------------------------------------------


 

Company.  The Trustee has an operations group of at least four experienced trust
officers, with primary responsibility for municipal bond issues.  The Trustee
administers at least 25 municipal bond indentures aggregating at least
$25,000,000 under its administration.

 

Section 9.02.       No Responsibilities for Recitals.  The recitals, statements
and representations contained in this Indenture or in the Bonds shall not be
taken and construed as made by or on the part of the Trustee, and the Trustee
does not assume, and shall not have, any responsibility or obligation for the
correctness of any thereof or for the validity, sufficiency or priority of this
Indenture or the Loan Agreement, or the perfection or the maintenance of the
perfection of any security interest granted hereby.

 

Section 9.03.       Limitations on Liability.  The Trustee may execute any of
the trusts or powers hereof and perform the duties required of it hereunder by
or through attorneys, other professionals, agents, receivers or employees, and
shall be entitled to and may conclusively rely upon advice of counsel concerning
all matters of trust and its duties hereunder and shall not be answerable for
the conduct of any such attorney, agent, receiver or employee if appointed by
the Trustee with reasonable care, and the advice of any such counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted hereunder in good faith and reliance thereon, and may in all
cases pay such reasonable compensation to such attorneys, agents, receivers or
employees as may be reasonably employed in connection with the trusts hereof. 
The Trustee shall not be answerable for the exercise of any discretion or power
under this Indenture or for anything whatsoever in connection with the trusts
created hereby, except only for its own negligence or willful misconduct.

 

The Trustee shall not be liable with respect to any action taken or omitted to
be taken by it in good faith in accordance with the direction of the Owners of a
majority in aggregate principal amount of the Bonds Outstanding relating to the
time, method and place of conducting any proceeding or any remedy available to
the Trustee, or exercising any trust or power conferred upon the Trustee under
this Indenture.

 

No provision of this Indenture shall require the Trustee to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers.  The
Trustee shall not be required to give any bond or surety in respect to the
execution of its trusts and powers hereunder.

 

The permissive rights of the Trustee to do things enumerated in this Indenture
shall not be construed as a duty unless so specified herein.

 

The Trustee shall not be liable for any error of judgment made in good faith by
an officer, director or employee unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts.

 

The Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture at the request, order or direction of any of the
Owners pursuant to the provisions of this Indenture unless there shall have been
provided to the Trustee reasonable

 

70

--------------------------------------------------------------------------------


 

security or indemnity against the costs, expenses and liabilities which may be
incurred therein or thereby.

 

The Trustee may conclusively rely and shall be protected in acting or refraining
from acting upon any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.

 

Any request or direction of the Company mentioned herein shall be sufficiently
evidenced by a Company Request or Company Order and any resolution of the Board
of Directors may be sufficiently evidenced by a board resolution.

 

Whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of willful misconduct on its part,
conclusively rely upon an Officers’ Certificate.

 

The Trustee may consult with counsel of its selection and the advice of such
counsel or any Opinion of Counsel or Favorable Opinion of Bond Counsel shall be
full and complete authorization and protection in respect of any action taken,
suffered or omitted by it hereunder in good faith and in reliance thereon.

 

The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document, but the Trustee, in its
discretion, may make such further inquiry or investigation into such facts or
matters as it may see fit, and, if the Trustee shall determine to make such
further inquiry or investigation, it shall be entitled to examine the books,
records and premises of the Company, personally or by agent or attorney at the
sole cost of the Company and shall incur no liability or additional liability of
any kind by reason of such inquiry or investigation.

 

The Trustee shall not be liable for any action taken, suffered, or omitted to be
taken by it in good faith and reasonably believed by it to be authorized or
within the discretion or rights or powers conferred upon it by this Indenture.

 

In no event shall the Trustee be responsible or liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

 

The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.

 

71

--------------------------------------------------------------------------------


 

The Trustee may request that the Company deliver a certificate setting forth the
names of individuals and/or titles of officers authorized at such time to take
specified actions pursuant to this Indenture.

 

In situations where a Favorable Opinion of Bond Counsel or an opinion of Bond
Counsel is required or requested to be delivered under this Indenture, the Loan
Agreement or the Tax Agreement after the date of delivery of the Bonds, the
Trustee shall accept (unless otherwise directed by the Company) an opinion in
such form and with such disclosures as may be required so that such opinion will
not be treated as a “covered opinion” for purposes of the United States Treasury
Department regulations governing practice before the Internal Revenue Service
(Circular 230), 31 CFR Part 10.

 

Whether or not expressly so provided, every provision of this Indenture relating
to the conduct or affecting the liability of the Trustee shall be subject to the
provisions of this Article IX and shall extend to the Registrar and employees
and agents of the Trustee and the Registrar.  The Trustee shall have no
liability or responsibility for the action or inaction of the Registrar (that is
not the Trustee), the Issuer or the Company.  The provisions of this
Section 9.03 shall survive the termination of this Indenture and the replacement
or resignation of the Trustee hereunder.

 

Section 9.04.       Compensation, Expenses and Advances.  The Trustee, the
Issuer and the Registrar shall be entitled to such compensation as shall be
agreed in writing with the Company for their services rendered hereunder (not
limited by any provision of law in regard to the compensation of the trustee of
an express trust) and to reimbursement for their out-of-pocket expenses
(including reasonable counsel fees and expenses) reasonably incurred in
connection with entering into this Indenture, including such fees and expenses
incurred in connection with action taken hereunder.  In no event shall the
Trustee be liable for any claims resulting from any decision on its part not to
advance funds as permitted in the immediately preceding sentence.  In the Loan
Agreement, the Company has agreed that it will pay to the Trustee and the
Registrar compensation and reimbursement of expenses and advances and certain
indemnities, but the Company may, without creating an Event of Default, contest
in good faith the reasonableness of any such expenses and advances.  If the
Company shall have failed to make any payment to the Trustee or the Registrar
under the Loan Agreement, then each of the Trustee and the Registrar shall have,
in addition to any other rights hereunder, a claim, prior to the claim of the
Owners, for the payment of their compensation and indemnities and the
reimbursement of their expenses and any advances made by them, as provided in
this Section 9.04, upon the moneys and obligations in the Bond Fund, except for
moneys or obligations deposited with or paid to the Trustee for the redemption
or payment of Bonds which are deemed to have been paid in accordance with
Article VII hereof, or funds held pursuant to Section 5.04 hereof.

 

Notwithstanding any other provision of this Indenture, in each instance in which
this Indenture shall provide for compensation, reimbursement or indemnification
of the Trustee, such provision shall be deemed to provide for, whether or not
expressly so stated, the payment of all related fees, costs, charges, advances
and reasonable expenses of the Trustee (including, without limitation,
reasonable attorneys’ fees and expenses), unless the context clearly indicates
otherwise.

 

72

--------------------------------------------------------------------------------


 

Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee incurs expenses or renders services in connection with an
Event of Default specified in Section 8.01(g) or Section 8.01(h) of the Loan
Agreement, the expenses (including the reasonable charges and expenses of its
counsel) and the compensation for the services are intended to constitute
expenses of administration under any applicable federal or state bankruptcy,
insolvency or other similar law.

 

The provisions of this Section 9.04 shall survive the termination of this
Indenture.

 

Section 9.05.       Notice of Events of Default and Determination of
Taxability.  Notwithstanding anything otherwise provided herein, the Trustee
shall not be required to take notice, or be deemed to have notice of any default
or Event of Default, other than an Event of Default under Section 8.01(a) or
Section 8.01(b) hereof, unless the Trustee shall have actual knowledge thereof
or shall have been specifically notified in writing at its notice address set
forth in Section 12.08 hereof, of such Event of Default by the Owners of at
least 25% in principal amount of the Bonds then Outstanding, the Issuer or the
Company.  The Trustee may, however, at any time, in its discretion, require of
the Issuer full information and cooperation as to the performance of any of the
covenants, conditions and agreements contained herein.  Such inquiry shall not
for the purposes of this Section 9.05 constitute notice of any Event of
Default.  The Issuer shall not be required to take notice, or be deemed to have
notice, of any Event of Default, other than an Event of Default of which it
shall have actual knowledge.  If an Event of Default occurs after the Trustee
has notice of the same as provided in this Section 9.05, or if a Determination
of Taxability occurs of which the Trustee has received notice as provided in
Section 9.02 of the Loan Agreement, then the Trustee shall give notice thereof
by Mail to the Company and the Owners of Outstanding Bonds.

 

Section 9.06.       Action by Trustee.  Except as provided in Section 8.02 and
Section 8.04 hereof and except for the payment of principal of, and premium, if
any, and interest on, the Bonds when due from moneys held by the Trustee as part
of the Trust Estate, the Trustee shall be under no obligation to take any action
in respect of any Event of Default or toward the execution or enforcement of any
of the trusts hereby created, or to institute, appear in or defend any suit or
other proceeding in connection therewith, unless requested in writing so to do
by the Owners of at least a majority in principal amount of the Bonds then
Outstanding and, if in its opinion such action may tend to involve it in expense
or liability, unless furnished, from time to time as often as it may require,
with security and indemnity satisfactory to it (except against its own
negligence or willful misconduct); but the foregoing provisions are intended
only for the protection of the Trustee, and shall not affect any discretion or
power given by any provisions of this Indenture to the Trustee to take action in
respect of any Event of Default without such notice or request from the Owners,
or without such security or indemnity.

 

Section 9.07.       Good-Faith Reliance.  The Trustee and the Registrar shall be
protected and shall incur no liability in acting or proceeding in good faith
upon any resolution, notice, telegram, e-mail, telex or facsimile transmission,
request, consent, waiver, certificate, statement, affidavit, voucher, bond,
requisition or other paper or document which it shall in good faith believe to
be genuine and to have been passed or signed by the proper board, body or person
or to have been prepared and furnished pursuant to any of the provisions of this
Indenture or the

 

73

--------------------------------------------------------------------------------


 

Loan Agreement, or upon the written opinion of any attorney, engineer,
accountant or other expert believed, without independent investigation, by the
Trustee or the Registrar, as the case may be, to be qualified in relation to the
subject matter.  The Trustee and the Registrar shall be under no duty to make
any investigation or inquiry as to any statements contained or matters referred
to in any such instrument, but may accept and rely upon the same as conclusive
evidence of the truth and accuracy of such statements; provided, however, that
the Trustee may, in its discretion, make, but shall in no case be required to
make, such further inquiry or investigation into such facts or matters as it may
see fit, and, if the Trustee shall determine to make such further inquiry or
investigation it shall be entitled to examine the books, records and premises of
the Company personally or by agent or attorney.  Neither the Trustee nor the
Registrar shall be bound to recognize any person as an Owner or to take any
action at such person’s request unless satisfactory evidence of the ownership of
such Bond shall be furnished to such entity.

 

Whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be herein
specifically prescribed) may, in the absence of negligence or bad faith on its
part, request and conclusively rely upon a certificate of an Authorized Company
Representative or an Authorizing Representative, and, prior to the occurrence of
a default of which the Trustee has been notified as provided in Section 9.05 or
of which by said section it is deemed to have notice, the Trustee shall also be
at liberty to accept a similar certificate to the effect that any particular
dealing, transaction or action is necessary or advisable, but shall in no case
be bound to secure the same.

 

The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be responsible for any misconduct or negligence on the part of
any agent or attorney appointed with due care by it hereunder.

 

Notwithstanding anything elsewhere in this Indenture contained, the Trustee or
the Registrar, as the case may be, shall have the right, but shall not be
required, to demand, in respect of the authentication of any Bonds or the taking
of any other action whatsoever within the purview of this Indenture or the Loan
Agreement, any showings, certificates, opinions or other information, or
corporate action or evidence thereof, in addition to those by the terms hereof
or thereof required as a condition of such action which are reasonably deemed
desirable by the Trustee or the Registrar, as the case may be, for the purpose
of establishing the right of the Issuer or the Company to request the taking of
such action by the Trustee or the Registrar.

 

Section 9.08.       Dealings in Bonds; Allowance of Interest.  The Trustee and
the Registrar, in its individual capacity, may in good faith buy, sell, own,
hold and deal in any of the Bonds issued hereunder and may join in any action
which any Owner may be entitled to take with like effect as if it did not act in
any capacity hereunder.  The Trustee or the Registrar, in its individual
capacity, either as principal or agent, may also engage in or be interested in
any financial or other transaction with the Issuer or the Company, and may act
as depositary, trustee or agent for any committee or body of Owners secured
hereby or other obligations of the Issuer or the Company as freely as if it did
not act in any capacity hereunder.

 

74

--------------------------------------------------------------------------------


 

All moneys received by the Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated from other funds except to the extent required by law. 
The Trustee shall be under no liability for interest on any moneys received
hereunder except for accounting for income from Cash Equivalents.

 

Section 9.09.       Several Capacities.  Anything in this Indenture to the
contrary notwithstanding, with the consent of the Company, the same entity may
serve hereunder as the Trustee and the Registrar and in any other combination of
such capacities, to the extent permitted by law.

 

Section 9.10.       Resignation of Trustee.  The Trustee may resign and be
discharged of the trusts created by this Indenture by executing any instrument
in writing resigning such trust and specifying the date when such resignation
shall take effect, and filing the same with the Issuer, the Company and the
Registrar not less than 30 days before the date specified in such instrument
when such resignation shall take effect, and by giving notice of such
resignation by Mail not less than three weeks prior to such resignation date, to
all Owners of Bonds.  Such resignation shall take effect on the day specified in
such instrument and notice, unless previously a successor Trustee shall have
been appointed as hereinafter provided, in which event such resignation shall
take effect immediately upon the appointment of such successor Trustee, but in
no event shall a resignation take effect earlier than the date on which a
successor Trustee, acceptable to the Issuer and the Company, has been appointed
and has accepted its appointment.

 

Section 9.11.       Removal of Trustee.  (a) The Trustee may be removed at any
time by filing with the Trustee so removed and with the Issuer, the Company and
the Registrar, an instrument or instruments in writing executed by (x) the
Company, if no default or Event of Default or condition which with the giving of
notice or the passage of time, or both, would constitute a default or an Event
of Default, shall have occurred and be continuing, or (y) during the occurrence
and continuation of a default or an Event of Default or condition which with the
giving of notice or the passage of time, or both, would constitute a default or
an Event of Default, the Owners of not less than a majority in principal amount
of the Bonds then Outstanding.

 

(b)           The Issuer may, and, so long as no default or Event of Default is
then existing under Section 8.01 of the Loan Agreement or Section 8.01(a) or
(b) of this Indenture, at the request of the Company will, remove the Trustee
(i) if the Trustee fails to comply with Section 9.13 hereof, (ii) the Trustee is
adjudged a bankrupt or an insolvent, (iii) if a receiver or other public officer
takes charge of the Trustee or its property or (iv) if the Trustee otherwise
becomes incapable of acting.

 

(c)           In no event shall a removal take effect earlier than the date on
which a successor Trustee has been appointed and has accepted its appointment.

 

Section 9.12.       Appointment of Successor Trustee.  In the event that the
Trustee or Registrar shall give notice of resignation or be removed, or be
dissolved, or shall be in the course of dissolution or liquidation, or otherwise
become incapable of acting hereunder, or in case it shall

 

75

--------------------------------------------------------------------------------


 

be taken under the control of any public office or offices, or of a receiver
appointed by a court, a successor may (to the extent that no “Event of Default”
shall have occurred and be continuing under the Loan Agreement) be appointed by
the Company or by the owners of a majority in aggregate principal amount of
Bonds then Outstanding, by an instrument or concurrent instruments in writing
signed by the Company or such owners, or by their duly authorized attorneys in
fact, a copy of which shall be delivered personally or sent by Mail to the
Issuer, retiring Trustee, successor Trustee, Registrar or successor Registrar
and Company.  Pending such appointment by the Company or the Bondholders, the
Issuer may, with the consent of the Company (to the extent that no “Event of
Default” shall have occurred and be continuing under the Loan Agreement),
appoint a temporary successor Trustee or Registrar by an instrument in writing
signed by an authorized officer of the Issuer, a copy of which shall be
delivered personally or sent by first class mail, postage prepaid, to the
retiring Trustee, successor Trustee, Registrar or successor Registrar and
Company.  The Trustee shall have no liability for any action or inaction of any
successor Trustee.

 

If the registered owners and the Company or the Issuer fail to so appoint a
successor Trustee or Registrar hereunder within 30 days after the Trustee or
Registrar has given notice of its resignation, has been removed, has been
dissolved, has otherwise become incapable of acting hereunder or has been taken
under control by a public officer or receiver, the Trustee or Registrar shall
have the right to petition, at the expense of the Company, a court of competent
jurisdiction to appoint successor hereunder.  Every such Trustee or Registrar
appointed pursuant to the provisions of this Section 9.12 shall be a trust
company or bank organized and in good standing under the laws of Illinois or any
state or the District of Columbia and have a combined capital and surplus of not
less than $50,000,000 as set forth in its most recent published annual report of
condition.

 

Section 9.13.       Qualifications of Successor Trustee.  Every successor
Trustee (a) shall be a national or state bank or trust company that is
authorized by law to perform all the duties imposed upon it by this Indenture
and to exercise corporate trust powers in the State, (b) shall have (or, in the
case of a corporation included in a bank holding company system, the related
bank holding company shall have) a combined capital and surplus of at least
$50,000,000 as set forth in its (or its related bank holding company’s) most
recent published annual report of condition, and (c) shall be permitted under
the Issuer’s rules to perform the duties of Trustee, if there can be located,
with reasonable effort, such an institution willing and able to accept the trust
on reasonable and customary terms.

 

Section 9.14.       Judicial Appointment of Successor Trustee.  In case at any
time the Trustee shall resign and no appointment of a successor Trustee shall be
made pursuant to the foregoing provisions of this Article IX prior to the date
specified in the notice of resignation as the date when such resignation is to
take effect, the resigning Trustee may forthwith apply, at the expense of the
Company, to a court of competent jurisdiction for the appointment of a successor
Trustee.  If no appointment of a successor Trustee shall be made pursuant to the
foregoing provisions of this Article IX within six months after a vacancy shall
have occurred in the office of Trustee, any Owner may apply to any court of
competent jurisdiction to appoint a successor Trustee.  Such court may
thereupon, after such notice, if any, as it may deem proper, appoint a successor
Trustee.

 

76

--------------------------------------------------------------------------------


 

Section 9.15.                    Acceptance of Trusts by Successor Trustee.  Any
successor Trustee appointed hereunder shall execute, acknowledge and deliver to
the Issuer an instrument accepting such appointment hereunder, and thereupon
such successor Trustee, without any further act, deed or conveyance, shall
become duly vested with all the estates, property rights, powers, trusts, duties
and obligations of its predecessor in the trust hereunder, with like effect as
if originally named Trustee herein, and the duties and obligations of the
predecessor Trustee hereunder shall thereupon cease and terminate.  Upon request
of such Trustee, such predecessor Trustee and the Issuer shall execute and
deliver an instrument transferring to such successor Trustee all the estates,
property, rights, powers and trusts hereunder of such predecessor Trustee and,
subject to the provisions of Section 9.04 hereof, such predecessor Trustee shall
pay over to the successor Trustee all moneys and other assets at the time held
by it hereunder.

 

Section 9.16.                    Successor by Merger or Consolidation.  Any
corporation into which any Trustee hereunder may be merged or converted or with
which it may be consolidated, or any corporation resulting from any merger or
consolidation to which any Trustee hereunder shall be a party, or to which all
or substantially all of its corporate trust business shall be transferred, shall
be the successor Trustee under this Indenture, without the execution or filing
of any paper or any further act on the part of the parties hereto, anything in
this Indenture to the contrary notwithstanding, provided, however, if such
successor corporation is not a trust company or state or national bank that has
trust powers, the Trustee shall resign from the trusts hereby created prior to
such merger, transfer or consolidation or the successor corporation shall resign
from such trusts as soon as practicable after such merger, transfer or
consolidation.

 

Section 9.17.                    Standard of Care.  Notwithstanding any other
provisions of this Article IX, the Trustee shall, during the existence and prior
to the curing of an Event of Default of which the Trustee has notice as provided
in Section 9.05 hereof, exercise such of the rights and powers vested in it by
this Indenture and use the same degree of skill and care in their exercise as a
prudent person would use and exercise under the circumstances in the conduct of
its own affairs.

 

Section 9.18.                    Intervention in Litigation of the Issuer.  In
any judicial proceeding to which the Issuer is a party and which in the opinion
of the Trustee and its Counsel has a substantial bearing on the interests of the
Owners of the Bonds, the Trustee may and shall upon receipt of indemnity
satisfactory to it (except against its own negligence or willful misconduct) at
the written request of the Owners of at least 25% in principal amount of the
Bonds then Outstanding and if permitted by the court having jurisdiction in the
premises, intervene in such judicial proceeding.

 

Section 9.19.                    Registrar.  Citibank N.A. is the Registrar for
the Bonds.  Any Registrar shall designate to the Issuer, the Company and the
Trustee its office where the registration books shall be kept and signify its
acceptance of the duties imposed upon it hereunder by a written instrument of
acceptance delivered to the Issuer and the Trustee under which such Registrar
will agree, particularly, to keep such books and records as shall be consistent
with prudent industry practice and to make such books and records available for
inspection by the Issuer, the Trustee and the Company at all reasonable times.

 

77

--------------------------------------------------------------------------------


 

The Issuer shall cooperate with the Trustee and the Company to cause the
necessary arrangements to be made and to be thereafter continued whereby Bonds,
executed by the Issuer and authenticated by the Registrar, shall be made
available for exchange, registration and registration of transfer at the
Principal Office of the Registrar.  The Issuer shall cooperate with the Trustee,
the Registrar and the Company to cause the necessary arrangements to be made and
thereafter continued whereby the Trustee shall be furnished such records and
other information, at such times, as shall be required to enable the Trustee to
perform the duties and obligations imposed upon them hereunder.

 

Section 9.20.                    Qualifications of Registrar; Resignation;
Removal.  The Registrar shall be a corporation duly organized under the laws of
the United States of America or any state or territory thereof, having a
combined capital surplus and retained earnings of at least $10,000,000 and
authorized by law to perform all the duties imposed upon it by this Indenture. 
The Registrar may at any time resign and be discharged of the duties and
obligations created by this Indenture by giving at least 30 days’ notice to the
Issuer, the Trustee and the Company.  The Registrar may be removed at any time
by an instrument signed by the Authorized Company Representative and filed with
the Issuer, the Registrar and the Trustee.  Upon the resignation or removal of
the Registrar, the Company shall appoint a new Registrar.  The Registrar shall
have no liability for any action or inaction of any successor Registrar.

 

In the event of the resignation or removal of the Registrar, the Registrar shall
deliver any Bonds held by it in such capacity to its successor or, if there be
no successor, to the Trustee.

 

In the event that the Company shall fail to appoint a Registrar hereunder, or in
the event that the Registrar shall resign or be removed, or be dissolved, or if
the property or affairs of the Registrar shall be taken under the control of any
state or federal court or administrative body because of bankruptcy or
insolvency, or for any other reason, and the Company shall not have appointed
its successor as Registrar, the Trustee shall ipso facto be deemed to be the
Registrar for all purposes of this Indenture until the appointment by the
Company of the Registrar or successor Registrar, as the case may be.

 

Section 9.21.                    Additional Duties of Trustee.  (a) The Trustee
shall keep such books and records with respect to the Bonds as shall be
consistent with prudent industry practice and to make such books and records
available for inspection by the Issuer, the Trustee and the Company at all
reasonable times.

 

(b)                                 The Trustee shall, as long as a book-entry
system is in effect for the Bonds, comply with the DTC Representation Letter and
perform all duties required of it thereunder.

 

(c)                                  The Trustee shall keep, or cause to be
kept, proper books of records and accounts in which complete and accurate
entries shall be made of all funds and accounts established by or pursuant to
this Indenture, which shall be at all reasonable times be subject to the
inspection by the Issuer or Owners (or a designated representative thereof) of
not less than ten percent (10%) in aggregate principal amount of the Bonds then
Outstanding.

 

78

--------------------------------------------------------------------------------


 

(d)                                 Not later than 30 days after the end of each
January 1, April 1, July 1 and October 1, commencing on January 1, 2011, the
Trustee will prepare and file with the Company a statement setting forth, with
respect to the preceding bond year and the current bond year, (1) amounts
withdrawn from and deposited in each fund and account relating to the Bonds
hereunder, (2) the balance on deposit in each such fund or account relating to
the Bonds at the end of each period for which such statement is prepared, (3) a
brief description of all obligations held as investments in each such fund or
account relating to the Bonds, (4) the amount applied to the redemption of the
Bonds, a description of the Bonds or portions of Bonds so redeemed, and an
accounting of the Bonds of each maturity outstanding, and (5) any other
information that the Issuer may be reasonably request or that the Trustee may
from time to time deem appropriate.

 

ARTICLE X

 

EXECUTION OF INSTRUMENTS BY OWNERS

AND PROOF OF OWNERSHIP OF BONDS

 

Any request, direction, consent or other instrument in writing required or
permitted by this Indenture to be signed or executed by the Owners or on their
behalf by an attorney-in-fact may be in any number of concurrent instruments of
similar tenor and may be signed or executed by the Owners in person or by an
agent or attorney-in-fact appointed by an instrument in writing or as provided
in the Bonds.  Proof of the execution of any such instrument and of the
ownership of Bonds shall be sufficient for any purpose of this Indenture and
shall be conclusive in favor of the Trustee with regard to any action taken by
it under such instrument if made in the following manner:

 

(a)                                  The fact and date of the execution by any
person of any such instrument may be proved by the certificate of any officer in
any jurisdiction who, by the laws thereof, has power to take acknowledgments
within such jurisdiction, to the effect that the person signing such instrument
acknowledged before him the execution thereof, or by an affidavit of a witness
to such execution.

 

(b)                                 The ownership of Bonds shall be proved by
the registration books kept under the provisions of Section 2.06 hereof.

 

Nothing contained in this Article X shall be construed as limiting the Trustee
to such proof, it being intended that the Trustee may accept any other evidence
of matters herein stated which it may deem sufficient.  Any request by or
consent of any Owner shall bind every future Owner of the same Bond or any Bond
or Bonds issued in lieu thereof or upon registration of transfer thereof in
respect of anything done by the Trustee or the Issuer in pursuance of such
request or consent.

 

79

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MODIFICATION OF THIS INDENTURE AND THE LOAN AGREEMENT

 

Section 11.01.                     Supplemental Indentures Without Owner
Consent. The Issuer and the Trustee may, from time to time and at any time,
without the consent of the Owners, enter into a Supplemental Indenture as
follows:

 

(a)                                  to cure any formal defect, omission,
inconsistency or ambiguity in this Indenture;

 

(b)                                 to add to the covenants and agreements of
the Issuer contained in this Indenture or of the Company contained in any
document, other covenants or agreements thereafter to be observed, or to assign
or pledge additional security for any of the Bonds, or to surrender any right or
power reserved or conferred upon the Issuer or the Company, which in the
judgment of the Trustee is not materially adverse to the Owners of the Bonds (in
making such determination, the Trustee may, but is not required to, rely
conclusively upon an opinion of counsel);

 

(c)                                  to confirm, as further assurance, any
pledge of or lien on the Trust Estate or any other moneys, securities or funds
subject or to be subjected to the lien of this Indenture;

 

(d)                                 to comply with the requirements of the Trust
Indenture Act, if applicable to this Indenture;

 

(e)                                  to modify, alter, amend or supplement this
Indenture or any Supplemental Indenture in any other respect which in the
judgment of the Trustee is not materially adverse to the Owners of the Bonds (in
making such determination, the Trustee may, but is not required to, rely
conclusively upon an opinion of counsel);

 

(f)                                    to modify, alter, amend or supplement or
restate this Indenture or any Supplemental Indenture in any and all respects
necessary, desirable or appropriate in connection with the delivery to the
Trustee of bond insurance or other security arrangements obtained or provided by
the Company;

 

(g)                                 to provide for a depository to accept Bonds
in lieu of DTC;

 

(h)                                 to modify or eliminate the book-entry
registration system for any of the Bonds;

 

(i)                                     to provide for uncertificated Bonds or
for the issuance of coupons and bearer Bonds or Bonds registered only as to
principal but only to the extent that such would not adversely affect the
Tax-Exempt status of the Bonds;

 

80

--------------------------------------------------------------------------------


 

(j)                                     to secure or maintain ratings on the
Bonds from Moody’s, S&P and/or Fitch, Inc. ;

 

(k)                                  to provide demand purchase obligations to
cause the Bonds to be authorized purchases for investment companies;

 

(l)                                     to provide for the appointment of a
successor Trustee and Registrar;

 

(m)                               to provide the procedures required to permit
any Owner to separate the right to receive interest on the Bonds from the right
to receive principal thereof and to sell or dispose of such right as
contemplated by Section 1286 of the Code (or similar successor provision);

 

(n)                                 to make any change necessary (i) to
establish or maintain the Tax-Exempt status of the Bonds as a result of any
modifications or amendments to Section 148 of the Code (or any successor
provision of law) or interpretations thereof by the Internal Revenue Service, or
(ii) to comply with the provisions of Section 148(f) of the Code (or any
successor provision of law), including provisions for the payment of all or a
portion of the investment earnings of any of the funds established hereunder to
the United States of America; and

 

(o)                                 to conform to amendments made to the Loan
Agreement or the Subsidiary Bond Guarantees effected in compliance with this
Indenture.

 

Before the Issuer and the Trustee shall enter into any Supplemental Indenture
pursuant to this Section 11.01, in all cases, there shall have been delivered to
the Trustee and the Company, a Favorable Opinion of Bond Counsel and an Opinion
of Counsel with respect to such modification, alteration, amendment or
supplement, and further stating that such Supplemental Indenture is authorized
or permitted by this Indenture and will, upon the execution and delivery
thereof, be valid and binding upon the Issuer in accordance with its terms. 
Neither the Issuer nor the Trustee will be obligated to enter into any such
Supplemental Indenture that would materially alter their respective rights,
duties or immunities under this Indenture, the Loan Agreement or otherwise.

 

The Trustee shall provide written notice of any Supplemental Indenture described
in this Section 11.01 to Moody’s, S&P and Fitch, Inc. (but only if such
corporations are then providing a rating for the Bonds) and to the Owners of all
Bonds then Outstanding at least 15 days prior to the effective date of such
Supplemental Indenture.  Such notice shall state the effective date of such
Supplemental Indenture and shall briefly describe the nature of such
Supplemental Indenture and shall state that a copy thereof is on file at the
Principal Office of the Trustee for inspection by the parties mentioned in the
preceding sentence.

 

Section 11.02.                     Supplemental Indentures Requiring Owner
Consent.  (a) Except for any Supplemental Indenture entered into pursuant to
Section 11.01 hereof, subject to the terms and provisions contained in this
Section 11.02 and not otherwise, the Owners of not less than a majority in
aggregate principal amount of the Bonds then Outstanding shall have the right
from

 

81

--------------------------------------------------------------------------------


 

time to time to consent to and approve the execution and delivery by the Issuer
and the Trustee of any Supplemental Indenture deemed necessary or desirable by
the Issuer for the purposes of modifying, altering, amending, supplementing or
rescinding, any of the terms or provisions contained in this Indenture;
provided, however, that, unless approved in writing by the Owners of all the
Bonds then Outstanding, nothing herein contained shall permit, or be construed
as permitting (i) an extension of the maturity of the principal of, or the time
for payment of any redemption premium or interest on, any Bond or a reduction in
the principal amount of any Bond, or the rate of interest or redemption premium
thereon, or a reduction in the amount of, or extension of the time of any
payment required by, any Bond; (ii) a privilege or priority of any Bond over any
other Bond (except as herein provided); (iii) a reduction in the aggregate
principal amount of the Bonds required for consent to such a Supplemental
Indenture; (iv) the deprivation of the owner of any Bond then Outstanding of the
lien created by this Indenture; or (v) the amendment of this Section 11.02.

 

 

(b)                                 If at any time the Issuer shall request the
Trustee to enter into any Supplemental Indenture for any of the purposes of this
Section 11.02, the Trustee, upon being satisfactorily indemnified for its
expenses, shall cause notice of the proposed Supplemental Indenture to be given
by Mail to Moody’s, S&P and Fitch, Inc. (but only if such corporations are then
providing a rating for the Bonds) and to all Owners of Outstanding Bonds.  Such
notice shall briefly set forth the nature of the proposed Supplemental Indenture
and shall state that a copy thereof is on file at the Principal Office of the
Trustee for inspection by the Owners, Moody’s, S&P and Fitch, Inc.

 

(c)                                  Within two years after the date of the
mailing of such notice, the Issuer and the Trustee may enter into such
Supplemental Indenture in substantially the form described in such notice, but
only if there shall have first been delivered to the Trustee (i) the required
consents, in writing, of the Owners and (ii) a Favorable Opinion of Bond Counsel
and Opinion of Counsel with respect to such modification, alteration, amendment
or supplement, and further stating that such Supplemental Indenture is
authorized or permitted by this Indenture and will, upon the execution and
delivery thereof, be valid and binding upon the Issuer in accordance with its
terms.  Neither the Issuer nor the Trustee will be obligated to enter into any
such Supplemental Indenture that would materially alter their respective rights,
duties or immunities under this Indenture, under the Loan Agreement or
otherwise.

 

(d)                                      If Owners of not less than the
percentage of Bonds required by this Section 11.02 shall have consented to and
approved the execution and delivery of a Supplemental Indenture as herein
provided, no Owner shall have any right to object to the execution and delivery
of such Supplemental Indenture, or to object to any of the terms and provisions
contained therein or the operation thereof, or in any manner to question the
propriety of the execution and delivery thereof, or to enjoin or restrain the
Issuer or the Trustee from executing and delivering the same or from taking any
action pursuant to the provisions thereof.

 

Section 11.03.                     Effect of Supplemental Indenture.  Upon the
execution and delivery of any Supplemental Indenture pursuant to the provisions
of this Article XI, this Indenture shall be, and be deemed to be, modified and
amended in accordance therewith, and the respective rights,

 

82

--------------------------------------------------------------------------------


 

duties and obligations under this Indenture shall thereafter be determined,
exercised and enforced under this Indenture subject in all respects to such
modifications and amendments.

 

Section 11.04.                     Consent of the Company and Other Parties.  No
Supplemental Indenture under this Article XI and no amendment of the Loan
Agreement shall become effective unless the Company shall have consented thereto
in writing.

 

Any provision of this Indenture expressly recognizing or granting rights in or
to the Registrar may not be amended in any manner which affects the rights of
such party hereunder without the prior written consent of such party.

 

Section 11.05.                     Amendment of Loan Agreement Without Owner
Consent; Waivers.   Without the consent of or notice to the Owners, the Issuer
and the Company may modify, amend or supplement the Loan Agreement, or any
provision thereof, or may consent to the amendment or modification thereof, in
any manner not inconsistent with the terms and provisions of this Indenture, for
any one or more of the following purposes:  (a) to cure any ambiguity or formal
defect in the Loan Agreement; (b) to grant to or confer upon the Issuer or
Trustee, for the benefit of the Bond Owners, any additional rights, remedies,
powers or authorities that lawfully may be granted to or conferred upon the
Issuer or the Trustee; (c) to amend or modify the Loan Agreement, or any part
thereof, in any manner specifically required or permitted by the terms thereof,
including, without limitation, as may be necessary to maintain the exclusion
from gross income for purposes of federal income taxation of the interest on the
Bonds; (d) to provide that the Bonds may be secured by a credit facility or
other additional security not otherwise provided for in this Indenture or the
Loan Agreement; (e) to modify, amend or supplement the Loan Agreement, or any
part thereof, or any supplement thereto, in such manner as the Trustee and the
Company deem necessary in order to comply with any statute, regulation, judicial
decision or other law relating to secondary market disclosure requirements with
respect to tax-exempt obligations of the type that includes the Bonds; (f) to
provide for the appointment of a successor securities depository; (g) to provide
for the availability of certificated Bonds; and (h) to make any other change
which does not, in the opinion of the Trustee, have a material adverse effect
upon the interests of the Bondholders.  In addition, the Trustee, may grant such
waivers of compliance by the Company with the provisions of the Loan Agreement
as to which the Trustee may deem necessary or desirable to effectuate the
purposes of the intent of the Loan Agreement and which, in the opinion of the
Trustee, do not have a material adverse effect upon the interests of the
Bondholders, provided that the Trustee shall file with the Issuer any and all
such waivers granted by the Trustee within three Business Days thereof.

 

A revision of Exhibit A to the Loan Agreement in accordance with Section 3.03 of
the Loan Agreement shall not be deemed a modification, alteration, amendment or
supplement to the Loan Agreement, or to this Indenture, for any purpose of this
Indenture.

 

Before the Issuer shall enter into, and the Trustee shall consent to, any
modification, alteration, amendment or supplement to the Loan Agreement pursuant
to this Section 11.05, there shall have been delivered to the Issuer and the
Trustee a Favorable Opinion of Bond Counsel with respect to such modification,
alteration, amendment or supplement and further stating that such modification,
alteration, amendment or supplement is authorized or permitted

 

83

--------------------------------------------------------------------------------


 

by the Loan Agreement or this Indenture and will, upon the execution and
delivery thereof, be valid and binding upon the Issuer in accordance with its
terms and an opinion of counsel to the Company to the effect that such
modification, alteration, amendment or supplement will, upon execution and
delivery thereof, be valid and binding upon the Company in accordance with its
terms.  Neither the Issuer nor the Trustee will be obligated to enter into or
consent to any such modifications, alterations, amendments or supplements to the
Loan Agreement that would materially alter their respective rights, duties or
immunities under this Indenture, under the Loan Agreement or otherwise.

 

Section 11.06.                     Amendment of Loan Agreement Requiring Owner
Consent.  Except in the case of modifications, alterations, amendments or
supplements referred to in Section 11.05 hereof, the Issuer shall not enter
into, and the Trustee shall not consent to, any amendment, alteration,
supplement or modification of the Loan Agreement without the written approval or
consent of the Owners of at least a majority in aggregate principal amount of
the Bonds then Outstanding given and procured as provided in Section 11.02
hereof; provided, however, that, unless approved in writing by the Owners of all
Bonds affected thereby, nothing herein contained shall permit, or be construed
as permitting, a change in the obligations of the Company under Section 6.01 or
Section 6.02 of the Loan Agreement.  If at any time the Issuer or the Company
shall request the consent of the Trustee to any such proposed modification,
alteration, amendment or supplement permitted under this Section 11.06, the
Trustee shall cause notice thereof to be given in the same manner as provided by
Section 11.02 hereof with respect to Supplemental Indentures.  Such notice shall
briefly set forth the nature of such proposed modification, alteration,
amendment or supplement and shall state that copies of the instrument embodying
the same are on file at the Principal Office of the Trustee for inspection by
all Owners.  The Issuer may enter into, and the Trustee may consent to, any such
proposed modification, alteration, amendment or supplement subject to the same
conditions and with the same effect as provided in Section 11.02 hereof with
respect to Supplemental Indentures.

 

Before the Issuer shall enter into, and the Trustee shall consent to, any
modification, alteration, amendment or supplement to the Loan Agreement pursuant
to this Section 11.06, there shall have been delivered to the Issuer and the
Trustee a Favorable Opinion of Bond Counsel and/or an Opinion of Counsel with
respect to such modification, alteration, amendment or supplement and further
stating that such modification, alteration, amendment or supplement is
authorized or permitted by the Loan Agreement or this Indenture and will, upon
the execution and delivery thereof, be valid and binding upon the Issuer in
accordance with its terms and an opinion of counsel to the Company to the effect
that such modification, alteration, amendment or supplement will, upon execution
and delivery thereof, be valid and binding upon the Company in accordance with
its terms.  Neither the Issuer nor the Trustee will be obligated to enter into
any such modification, alteration, amendment or supplement to the Loan Agreement
that would materially alter their respective rights, duties or immunities under
this Indenture, under the Loan Agreement or otherwise.

 

Section 11.07.                     Amendment of Bond Guarantee.  (a) The
Trustee, without the consent of or notice to any of the Bondholders, may enter
into any amendment, change or modification of the Bond Guarantee as may be
required (i) by the provisions of the Loan Agreement or the Bond Guarantee, as
the case may be, or this Indenture, (ii) for the purpose of curing any
ambiguity,

 

84

--------------------------------------------------------------------------------


 

formal defect or formal omission, (iii) in connection with any other change
therein, or (iv) so as to add additional rights acquired in accordance with the
provisions of the Loan Agreement or the Bond Guarantee, as the case may be;
provided that no such action pursuant to clause (ii) or clause (iii) above is to
the material prejudice of the owners of the Bonds.

 

(b)                                      Except in the case of modifications,
alterations, amendments or supplements referred to in Section 11.07(a) hereof,
the Trustee shall not consent to, any amendment, alteration, supplement or
modification of the Bond Guarantee without the written approval or consent of
the Owners of at least a majority in aggregate principal amount of the Bonds
then Outstanding given and procured as provided in Section 11.02 hereof;
provided, however, that, unless approved in writing by the Owners of all Bonds
affected thereby, nothing herein contained shall permit, or be construed as
permitting, a change in the obligations of the Guarantor under Section 2.1 of
the Bond Guarantee.  If at any time the Guarantor shall request the consent of
the Trustee to any such proposed modification, alteration, amendment or
supplement permitted under this Section 11.07(b), the Trustee shall cause notice
thereof to be given in the same manner as provided by Section 11.02 hereof with
respect to Supplemental Indentures.  Such notice shall briefly set forth the
nature of such proposed modification, alteration, amendment or supplement and
shall state that copies of the instrument embodying the same are on file at the
Principal Office of the Trustee for inspection by all Owners.  The Trustee may
consent to, any such proposed modification, alteration, amendment or supplement
subject to the same conditions and with the same effect as provided in
Section 11.02 hereof with respect to Supplemental Indentures.

 

Before the Trustee shall consent to, any modification, alteration, amendment or
supplement to the Bond Guarantee pursuant to this Section 11.07, there shall
have been delivered to the Issuer and the Trustee (i) a Favorable Opinion of
Bond Counsel and/or Opinion of Counsel with respect to such modification,
alteration, amendment or supplement and further stating that such modification,
alteration, amendment or supplement is authorized or permitted by the Bond
Guarantee or this Indenture and (ii) an opinion of counsel to the Guarantor to
the effect that such modification, alteration, amendment or supplement will,
upon execution and delivery thereof, be valid and binding upon the Guarantor in
accordance with its terms.  The Trustee will not be obligated to enter into any
such modification, alteration, amendment or supplement to the Bond Guarantee
that would materially alter its rights, duties or immunities under this
Indenture, under the Bond Guarantee or otherwise.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01.                     [Reserved].

 

Section 12.02.                     Parties in Interest.  Except as herein
otherwise specifically provided, nothing in this Indenture expressed or implied
is intended or shall be construed to confer upon any person, firm, corporation
or entity other than the Issuer, the Registrar, the Company, the Guarantor, the
Trustee and the Owners of Bonds any right, remedy or claim under or by reason

 

85

--------------------------------------------------------------------------------


 

of this Indenture, this Indenture being intended to be for the sole and
exclusive benefit of the Issuer, the Registrar, the Company, the Trustee and the
Owners of Bonds.  The Trustee shall have no fiduciary duty to any entity other
than the Owner of any Bond as such and only in accordance with, into the extent
of, the terms and provisions hereunder.

 

Section 12.03.                     Severability.  In case any one or more of the
provisions of this Indenture or of the Loan Agreement or of the Bonds shall for
any reason be held to be illegal or invalid, such illegality or invalidity shall
not affect any other provisions of this Indenture, the Loan Agreement or the
Bonds, and this Indenture, the Loan Agreement and the Bonds shall be construed
and enforced as if such illegal or invalid provisions had not been contained
herein or therein.

 

Section 12.04.                     No Personal Liability of Issuer Officials. 
No representation, warranty, covenant or agreement contained in the Bonds or in
this Indenture or in any of the documents or certificates related thereto shall
be deemed to be the representation, warranty, covenant or agreement of any
official, officer, agent, counsel or employee of the Issuer in his or her
individual capacity, and neither the members of the Board of Commissioners of
the Issuer nor any official executing the Bonds shall be liable personally on
the Bonds or be subject to any personal liability or accountability by reason of
the issuance thereof.

 

Section 12.05.                     Bonds Owned by the Issuer or the Company.  In
determining whether the Owners of the requisite aggregate principal amount of
the Bonds have concurred in any direction, consent or waiver under this
Indenture, Bonds which are owned by the Issuer or the Company or by any person
directly or indirectly controlling or controlled by or under direct or indirect
common control with the Company (unless the Issuer, the Company or such person
owns all Bonds which are then Outstanding, determined without regard to this
Section 12.05) shall be disregarded and deemed not to be Outstanding for the
purpose of any such determination, except that, for the purpose of determining
whether the Trustee shall be protected in relying on any such direction, consent
or waiver, only Bonds with respect to which the Trustee has received written
notice of such ownership shall be so disregarded.  Bonds so owned which have
been pledged in good faith may be regarded as Outstanding if the pledgee
establishes to the satisfaction of the Trustee the pledgee’s right so to act
with respect to such Bonds and that the pledgee is not the Issuer or the Company
or any person directly or indirectly controlling or controlled by or under
direct or indirect common control with the Company.  In case of a dispute as to
such right, any decision by the Trustee taken upon the advice of Counsel shall
be full protection to the Trustee.

 

Section 12.06.                     Counterparts.  This Indenture may be executed
in any number of counterparts, each of which, when so executed and delivered,
shall be an original; but such counterparts shall together constitute but one
and the same Indenture.

 

Section 12.07.                     Governing Law; Waiver of Jury Trial.  This
Indenture shall be governed by and construed in accordance with the laws of the
State without application of the conflicts of law provisions of any other
state.  EACH OF THE COMPANY, THE ISSUER AND THE TRUSTEE HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.

 

86

--------------------------------------------------------------------------------


 

Section 12.08.                     Notices.  Except as otherwise provided in
this Indenture, all notices, demands, certificates, requests, requisitions,
directions or other communications by the Issuer, the Company or the Trustee or
by the Bondholders pursuant to this Indenture shall be in writing and shall be
deemed to have been sufficiently given or made for all purposes if given or
served by being deposited postage prepaid by registered or certified mail in a
post office letter box, addressed (until a different or additional address is
filed with the Trustee) as follows:

 

if to the Issuer, to:

The County of Cook, Illinois

 

118 North Clark Street, Room 500

 

Chicago, Illinois 60602

 

Attention:

Chief Financial Officer

 

Telephone:

(312) 603-5287

 

Facsimile:

(312) 603-3681

 

 

 

if to the Trustee or the

Citibank N.A., Agency & Trust

Registrar, to:

388 Greenwich Street, 14th Floor

 

New York, New York 10013

 

Attention:

Miriam Molina

 

Telephone:

(212) 816-5576

 

Facsimile:

(212) 657-2762

 

Email:

miriam.molina@citi.com

 

 

 

if to the Company, to:

Navistar International Corporation

 

4201 Winfield Road

 

Warrenville, Illinois 60555

 

Attention:

Vice President and Treasurer

 

Telephone:

(630) 753-2059

 

Facsimile:

(630) 753-2305

 

 

 

if to the Guarantor, to:

Navistar, Inc.

 

4201 Winfield Road

 

Warrenville, Illinois 60555

 

Attention:

Vice President and Treasurer

 

Telephone:

(630) 753-2059

 

Facsimile:

(630) 753-2305

 

In addition, the Trustee, the Issuer and the Company agree to accept and act
upon instructions or directions pursuant to this Indenture sent by unsecured
e-mail, facsimile transmission or other similar unsecured electronic methods;
provided, however, that (a) the party providing such written instructions,
subsequent to such transmission of written instructions, shall provide the
originally executed instructions or directions to such party in a timely manner,
and (b) such originally executed instructions or directions shall be signed by
an authorized representative of the party providing such instructions or
directions.  If the party elects to give e-mail or facsimile instructions (or
instructions by a similar electronic method), the other party’s understanding of
such instructions shall be deemed controlling.  The Trustee, the Issuer or the
Company shall not be liable for any losses, costs or expenses arising directly
or indirectly from

 

87

--------------------------------------------------------------------------------


 

such party’s reliance upon and compliance with such instructions notwithstanding
such instructions conflict or are inconsistent with a subsequent written
instruction.  The party providing electronic instructions agrees to assume all
risks arising out of the use of such electronic methods to submit instructions
and directions, including without limitation the risk of the notified party
acting on unauthorized instructions, and the risk or interception  and misuse by
third parties.

 

Any notice or communication mailed to a Bondholder shall be mailed to it by Mail
at its address as it appears on the Register and shall be sufficiently given to
it if so mailed within the time prescribed.

 

Failure to mail a notice or communication to a Bondholder or any defect in it
shall not affect its sufficiency with respect to other Bondholders.  If a notice
or communication is mailed in the manner provided above, it is duly given,
whether or not the addressee receives it.

 

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice to Holders by Mail,
then such notification as shall be made with the approval of the Trustee shall
constitute a sufficient notification for every purpose hereunder.

 

Notwithstanding any other provision of this Indenture or any Bond, whenever
notice is required to be given to a Beneficial Owner, such notice shall be
sufficiently given if given to the Securities Depository for such Bond (or its
designee), pursuant to customary procedures of such Securities Depository.

 

Any of the foregoing may, by notice given hereunder to each of the others,
designate any further or different addresses to which subsequent notices,
certificates, requests or other communications shall be sent hereunder.  Any
communications required to be given hereunder by the Company shall be given by
an Authorized Company Representative.  A copy of any notice given to Bondholders
shall be sent to the Company.

 

Section 12.09.                     Holidays.  If the date for making any payment
or the last date for performance of any act or the exercising of any right, as
provided in this Indenture, shall not be a Business Day, such payment may,
unless otherwise provided in this Indenture or the Loan Agreement, be made or
act performed or right exercised on the next succeeding Business Day with the
same force and effect as if done on the nominal date provided in this Indenture,
and no interest shall accrue for the period after such nominal date.

 

Section 12.10.                     Date for Identification Purposes Only;
Effective Date.  The date on this Indenture shall be for identification purposes
only and shall not be construed to imply that this Indenture was executed on
such date.  This Indenture shall become effective upon the Closing Date.

 

Section 12.11.                     Force Majeure.  In no event shall the Trustee
be responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly,
forces beyond its control, including, without limitation, strikes, work

 

88

--------------------------------------------------------------------------------


 

stoppages, accidents, acts of war or terrorism, civil or military disturbances,
nuclear or natural catastrophes or acts of God, and interruptions, loss or
malfunctions of utilities, communications or computer (software and hardware)
services; it being understood that the Trustee shall use reasonable efforts
which are consistent with accepted practices in the banking industry to resume
performance as soon as practicable under the circumstances.

 

Section 12.12.                     U.S.A. Patriot Act.  The parties hereto
acknowledge that in accordance with Section 326 of the U.S.A. Patriot Act, the
Trustee, like all financial institutions and in order to help fight the funding
of terrorism and money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Trustee.  The parties to this
Indenture agree that they will provide the Trustee with such information as it
may request in order for the Trustee to satisfy the requirements of the U.S.A.
Patriot Act.

 

89

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The COUNTY OF COOK, ILLINOIS has caused these presents to be
signed in its name and on its behalf by its Chief Financial Officer and its seal
to be hereunto affixed and attested by its County Clerk and to evidence its
acceptance of the trusts hereby created CITIBANK N.A., in its capacity as
Trustee, has caused these presents to be signed and attested in its name and on
its behalf by its duly authorized officers all as of the day and year first
above written.

 

 

 

THE COUNTY OF COOK, ILLINOIS

 

 

 

 

 

 

 

 

 

 

By

/s/ Jaye Morgan Williams

 

 

 

Chief Financial Officer

 

 

 

 

[SEAL]

 

 

 

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

By

/s/ David D. Orr

 

 

 

 

County Clerk

 

 

 

 

 

 

 

 

 

 

 

 

 

CITIBANK N.A., Agency & Trust, as Trustee

 

 

 

 

 

 

 

 

 

By

/s/ Miriam Molinda

 

 

 

Its

Vice President

 

 

 

 

Attest:

 

 

 

 

 

 

 

 

 

 

 

By

/s/ Patricia Gallagher

 

 

 

 

Its

Vice President

 

 

 

 

90

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF BOND]

 

REGISTERED

 

REGISTERED

NO. R-

 

$90,000,000

 

UNITED STATES OF AMERICA

 

STATE OF ILLINOIS

 

THE COUNTY OF COOK, ILLINOIS
RECOVERY ZONE FACILITY REVENUE BOND
(NAVISTAR INTERNATIONAL CORPORATION PROJECT) SERIES 2010

 

INTEREST RATE

 

MATURITY DATE

 

DATED DATE

 

CUSIP NO.

 

 

 

 

 

 

 

6.50%

 

October 15, 2040

 

October 26, 2010

 

213247 CA5

 

Registered Owner:                                              CEDE & CO.

 

Principal Amount:                                                NINETY MILLION
DOLLARS

 

THIS BOND AND THE OBLIGATION TO PAY PRINCIPAL, PREMIUM, IF ANY, AND INTEREST
HEREON, IS A SPECIAL, LIMITED OBLIGATION OF THE ISSUER, SECURED AS PROVIDED
HEREIN AND IN THE HEREINAFTER DEFINED INDENTURE AND PAYABLE SOLELY OUT OF THE
PAYMENTS MADE PURSUANT TO THE LOAN AGREEMENT AND THE SECURITY THEREFOR (AS SUCH
TERMS ARE HEREINAFTER DEFINED) AND AS OTHERWISE PROVIDED IN THE INDENTURE AND
THE LOAN AGREEMENT.  THIS BOND, AND THE OBLIGATION TO PAY PRINCIPAL, PREMIUM, IF
ANY, AND INTEREST HEREON, SHALL NOT CONSTITUTE A GENERAL OBLIGATION OF THE
ISSUER, OR A CHARGE AGAINST THE GENERAL CREDIT OR TAXING POWER OF THE ISSUER OR
THE STATE OF ILLINOIS.  NO OWNER OF THIS BOND SHALL HAVE THE RIGHT TO DEMAND
PAYMENT OUT OF ANY FUNDS TO BE RAISED BY TAXATION OR FROM ANY SOURCE OTHER THAN
THOSE SPECIFIED ABOVE.

 

THE COUNTY OF COOK, ILLINOIS (the “Issuer”), a home rule unit under
Section 6(a) of Article VII of the 1970 Constitution of the State of Illinois,
for value received, hereby promises to pay (but only out of the source
hereinafter provided) to the registered owner identified above, or registered
assigns, on the Maturity Date set forth above (or if this Bond is called for
earlier redemption as described herein on the redemption date), the Principal
Amount set forth above (the “Principal Amount”) and to pay (but only out of the
sources hereinafter provided) interest on the balance of said Principal Amount
from time to time remaining unpaid from the Interest Payment Date next preceding
the date of registration and authentication hereof unless this Bond is
registered and authenticated on or prior to the first Interest Payment Date, in
which event this Bond shall bear interest from the Dated Date set forth above;
provided, however, that if, as shown by the records of the Trustee, interest on
the Bonds shall be in default, Bonds issued in exchange for Bonds surrendered
for registration of transfer or exchange shall bear interest from

 

A-1

--------------------------------------------------------------------------------


 

the last date to which interest has been paid in full or duly provided for on
the Bonds, or, if no interest has been paid or duly provided for on the Bonds,
from the Dated Date, until payment of said Principal Amount has been made or
duly provided for, at the interest rate specified above, computed on the basis
of a 360-day year consisting of twelve 30-day months, payable on April 15, 2011
and semi-annually thereafter on each April 15 and October 15, and to pay (but
only out of the sources hereinafter provided) interest on overdue principal and,
to the extent permitted by law, on overdue interest at the rate then borne by
this Bond, except as the provisions hereinafter set forth with respect to
redemption or acceleration prior to maturity may become applicable hereto.  The
principal of and premium, if any, on this Bond are payable upon surrender
thereof in lawful money of the United States of America at the payment office in
New York, New York, of Citibank N.A., or its successors and assigns, as
Trustee.  Interest payments on this Bond shall be made by the Trustee to the
registered owner hereof as of the close of business on the Record Date (as
hereinafter defined) with respect to each Interest Payment Date (except that, if
and to the extent that there shall be a default in the payment of the interest
due on an Interest Payment Date, such defaulted interest shall be paid to the
Owners in whose name any such Bonds are registered as of a special record date
to be fixed by the Trustee, notice of which shall be given to such Owners not
less than ten days prior thereto) and shall be paid:

 

(a)                                  in respect of any Bond that is registered
in the book-entry system pursuant to the Indenture, in immediately available
funds by no later than 12:00 noon, New York City time, and

 

(b)                                 in respect of any Bond that is not
registered in the book-entry system, (i) by bank check mailed by first-class
mail on the Interest Payment Date to the registered owner hereof at its address
as it appears on the registration books of Citibank N.A., New York, New York, as
Registrar or at such other address as is furnished in writing by such registered
owner to the Registrar, or (ii) by wire transfer on the Interest Payment Date to
any owner of at least $1,000,000 in aggregate principal amount of Bonds (or such
lesser amount if such Bonds constitute all of the Bonds then outstanding).

 

This Bond is one of the duly authorized Recovery Zone Facility Revenue Bonds
(Navistar International Corporation Project) Series 2010 of the Issuer,
originally issued in the aggregate principal amount of $90,000,000 (the
“Bonds”), pursuant to proper action duly adopted by the Board of Commissioners
of the Issuer on October 5, 2010, and executed under an Indenture of Trust,
dated as of October 1, 2010 (the “Indenture”), between the Issuer and Citibank
N.A., as trustee (the “Trustee,” which term shall include any successor
trustee), for the purpose of loaning the proceeds thereof to Navistar
International Corporation (the “Company”) in order to provide funds (i) to
finance a portion of the costs of the Project, (ii) to pay a portion of the
interest accruing on the Bonds during construction of the Project and (iii) to
pay certain costs of issuance relating  to the Bonds.  Pursuant to the Loan
Agreement, dated as of October 1, 2010 (the “Loan Agreement”), between the
Issuer and the Company, the proceeds of the Bonds have been loaned to the
Company.  Any term used herein as a defined term but not defined herein shall be
defined as in the Indenture.  Payment of the principal of and interest on the
Bonds has been guaranteed by Navistar, Inc. (the “Guarantor”) directly to the
Trustee for the benefit of the Owners of the Bonds pursuant to a Bond Guarantee,
dated as of October 1, 2010 (the “Bond Guarantee”) from the Guarantor to the
Trustee.

 

A-2

--------------------------------------------------------------------------------


 

The Bonds are payable solely from the amounts received by the Issuer derived
pursuant to the Loan Agreement or the Bond Guarantee and any other Subsidiary
Bond Guarantees that may be delivered from time to time.

 

This Bond and all other Bonds of the issue of which it forms a part are issued
pursuant to and in full compliance with the Constitution and laws of the State
of Illinois, and pursuant to a bond ordinance adopted by the Board of
Commissioners of the Issuer on October 5, 2010, which ordinance authorizes the
execution and delivery of the Indenture.

 

The Bonds shall be deliverable in the form of registered Bonds without coupons
in the denominations of $100,000 or any integral multiple of $5,000 in excess
thereof (the “Authorized Denomination”).

 

“Record Date” means the first day of the month in which each Interest Payment
Date occurs.

 

The Bonds are subject to optional and mandatory redemption prior to maturity as
provided in the Indenture.

 

Notice of any optional or mandatory redemption shall be given by first-class
mail not less than 30 days (except as provided in the Indenture) nor more than
60 days prior to the date fixed for redemption to the Owners of Bonds at the
address shown on the registration books of the Registrar on the date such notice
is mailed.  Except as described in the Indenture for partial redemptions upon a
Determination of Taxability, if less than all of the Bonds are called for
redemption, the Trustee shall select the Bonds or any given portion thereof from
the outstanding Bonds or such given portion thereof not previously called for
redemption, by such method as the Trustee may deem fair and appropriate.  For
the purpose of any such selection the Trustee shall assign a separate number for
each minimum Authorized Denomination of each Bond of a denomination of more than
such minimum; provided that, following any such selection, both the portion of
such Bond to be redeemed and the portion remaining shall be in Authorized
Denominations.

 

Any notice of optional redemption of Bonds may state that such redemption is
conditioned upon the receipt by the Trustee, on or prior to the date fixed for
such redemption, of moneys sufficient to pay the principal of, and premium, if
any, and interest on, such Bonds to be redeemed.  In the event such moneys are
not so received, the redemption shall not be made and the Trustee shall within a
reasonable time thereafter give notice, in the manner in which the notice of
redemption was given, that such redemption will not take place.

 

Subject to the limitations and upon payment of the charges, if any, provided in
the Indenture, Bonds may be exchanged at the Principal Office of the Registrar
for a like aggregate principal amount of Bonds of the same tenor and of
Authorized Denominations.

 

This Bond is transferable by the person in whose name it is registered, in
person, or by its attorney duly authorized in writing, at the Principal Office
of the Registrar, but only in the manner, subject to the limitations and upon
payment of the charges, if any, provided in the

 

A-3

--------------------------------------------------------------------------------


 

Indenture, and upon surrender and cancellation of this Bond accompanied by a
written instrument of transfer in a form approved by the Registrar, duly
executed.  Upon such transfer a new fully registered Bond or Bonds in Authorized
Denominations, for the same aggregate principal amount, will be issued to the
transferee in exchange therefor.

 

The Issuer, the Registrar, the Trustee and any agent of the Issuer, the
Registrar or the Trustee may treat the person in whose name this Bond is
registered as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Bond be overdue, and
neither the Issuer, the Registrar, the Trustee nor any such agent shall be
affected by notice to the contrary.

 

The Bonds are equally and ratably secured, to the extent provided in the
Indenture, by the pledge thereunder of the Trust Estate.  The Issuer has also
pledged and assigned to the Trustee as security for the Bonds all other rights
and interests of the Issuer under the Loan Agreement (other than its rights to
indemnification, exemption from personal liability and certain administration
expenses and certain other rights).

 

The Owner of this Bond shall have no right to enforce the provisions of the
Indenture, or to institute action to enforce the covenants therein, or to take
any action with respect to any Event of Default under the Indenture, or to
institute, appear in or defend any suit or other proceeding with respect
thereto, except as provided in the Indenture.

 

With certain exceptions as provided therein, the Indenture, the Loan Agreement
and the Bond Guarantee may be modified or amended by the Owners of not less than
a majority in aggregate principal amount of all Bonds then Outstanding under the
Indenture.

 

Reference is hereby made to the Indenture, the Loan Agreement, the Bond
Guarantee and the Tax Agreement, copies of which are on file with the Trustee,
for the provisions, among others, with respect to the nature and extent of the
rights, duties and obligations of the Issuer, the Company, the Trustee, the
Guarantor, the Registrar and the Owners of the Bonds.  The Owner of this Bond,
by the acceptance hereof, is deemed to have agreed and consented to and to be
bound by the terms and provisions of the Indenture, the Loan Agreement, the Bond
Guarantee and the Tax Agreement.

 

The Indenture prescribes the manner in which it may be discharged, including
(a) a provision that the Bonds shall be deemed to be paid if moneys sufficient
to pay the principal of, premium, if any, and interest on the Bonds and all
necessary and proper fees, compensation and expenses of the Trustee and the
Registrar, shall have been deposited with the Trustee, after which the Bonds
shall no longer be secured by or entitled to the benefits of the Indenture,
except for the purposes of registration and exchange of Bonds and of delivery of
the Bonds to the Trustee for purchase, and (b) a provision that, if the Bonds
mature or are called for redemption pursuant to the Indenture, the Bonds shall
be deemed to be paid if Government Obligations, as defined in the Indenture,
maturing as to principal and interest in such amounts and at such times as to
insure the availability of sufficient moneys to pay the principal of, premium,
if any, and interest on the Bonds on and prior to the redemption date or
maturity date thereof, and all necessary and proper fees, compensation and
expenses of the Issuer, the Trustee and the

 

A-4

--------------------------------------------------------------------------------


 

Registrar, shall have been deposited with the Trustee, after which the Bonds
shall no longer be secured by or entitled to the benefits of the Indenture,
except for the purposes of registration and exchange of Bonds and of such
payment.

 

No recourse shall be had for the payment of the principal of, premium, if any,
or interest on any of the Bonds or for any claim based thereon or upon any
obligation, covenant or agreement in the Indenture, the Bonds, the Loan
Agreement or any other related document contained, against any past, present or
future member of the Board of Commissioners, officer, elected official agent or
employee of the Issuer, or any officer, director or member of any successor
entity, as such, either directly or through the Issuer or any successor entity,
under any rule of law or equity, statute or constitution or by the enforcement
of any assessment or penalty or otherwise, and all such liability of any such
officer, director or member is hereby expressly waived and released as a
condition of and in consideration for the execution of the Indenture and the
issuance of any of the Bonds.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED that all acts, conditions and
things required to exist, happen and be performed precedent to and in the
execution and delivery of the Indenture and the issuance of this Bond do exist,
have happened and have been performed in due time, form and manner as required
by law, and that the issuance of this Bond and the issue of which it forms a
part, together with all other obligations of the Issuer, does not exceed or
violate any constitutional or statutory limitation of indebtedness.

 

This Bond shall not be entitled to any security or benefit under the Indenture,
or be valid or become obligatory for any purpose, until this Bond shall have
been authenticated by the execution by the Registrar of the certificate of
authentication inscribed hereon.

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, The COUNTY OF COOK, ILLINOIS has caused this Bond to be
executed in its name and on its behalf by the manual or duly authorized
facsimile signature of its President and its corporate seal to be hereunto
affixed manually or by facsimile and attested to by the manual or duly
authorized facsimile signature of the County Clerk.

 

 

 

THE COUNTY OF COOK, ILLINOIS

 

 

 

 

 

 

 

 

By:

 

 

 

 

President

 

 

 

 

 

 

[SEAL]

 

 

 

 

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

County Clerk

 

 

 

--------------------------------------------------------------------------------

               


 

[FORM OF REGISTRAR’S CERTIFICATE]

 

CERTIFICATE OF AUTHENTICATION

 

This is to certify that this Bond is one of the Bonds of the series described in
the within-mentioned Indenture.

 

 

CITIBANK N.A., as Registrar

 

 

 

 

 

By:

 

 

 

Authorized Signatory

 

 

Date of registration and authentication:

 

 

 

--------------------------------------------------------------------------------


 

[FORM OF ASSIGNMENT]

 

The following abbreviations, when used in the inscription on the face of the
within Bond shall be construed as though they were written out in full according
to applicable laws or regulations:

 

TEN COM

—

as tenants in common

 

UNIF GIFT MIN ACT—

TEN ENT

—

as tenants by the entirety

 

 

Custodian

 

JT TEN

—

as joint tenants with right of survivorship and not as tenants in common

 

(Cust)

 

(Minor)

 

under Uniform Gifts to Minors Act of

 

 

 

 

 

(State)

 

Additional abbreviations may also be used though not in the list above.

 

For value received
                                                                                          
hereby sells, assigns and transfers unto

 

INSERT SOCIAL SECURITY OR

 

OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

 

 

 

 

 

 

(Please Print or Typewrite Name and Address of Assignee)

 

the within Bond of THE COUNTY OF COOK, ILLINOIS, and hereby irrevocably
constitutes and appoints                                                       
attorney to register the transfer of said Bond on the books kept for
registration thereof with full power of substitution in the premises.

 

Dated:

 

 

Signature:

 

 

 

 

 

 

SIGNATURE GUARANTEED:

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTICE:  Signature(s) must be guaranteed by an “eligible guarantor institution”
that is a member of or a participant in a “signature guarantee program” (e.g.,
the Securities Transfer Agents Medallion Program, the Stock Exchange Medallion
Program or the New York Stock Exchange, Inc. Medallion Signature Program).

 

NOTICE:  The signature to this assignment must correspond with the name as it
appears upon the face of the within Bond in every particular, without alteration
or enlargement or any change whatever.

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

OPTION OF HOLDER TO ELECT PURCHASE

 

If you want to elect to have this Bond purchased by the Company pursuant to
Section 4.09 or Section 4.14 of the Loan Agreement, please check the appropriate
box:

 

o    Section 4.09                                                       
o    Section 4.14

 

If you want to have only part of the Bond purchased by the Company pursuant to
Section 4.09 or Section 4.14 of the Loan Agreement, state the amount you elect
to have purchased:

 

$             

 

Date:

 

 

 

 

 

Your Signature:

 

 

 

(Sign exactly as your name appears on the face of this Note)

 

Tax Identification No.:

 

 

 

 

 

 

 

 

Signature Guarantee*:

 

 

 

--------------------------------------------------------------------------------

*          Participant in a recognized Signature Guarantee Medallion Program (or
other signature guarantor acceptable to the Trustee).

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Form of Requisition]

 

Citibank N.A., Agency & Trust

388 Greenwich Street, 14th Floor

New York, New York  10013

Attention:  Miriam Molina

 

This Requisition is submitted pursuant to the provisions of Section 5.02 of the
Indenture of Trust dated as of October 1, 2010 (the “Indenture”) between The
County of Cook, Illinois (the “Issuer”) and Citibank N.A., as trustee (the
“Trustee”), relating to The County of Cook, Illinois Recovery Zone Facility
Revenue Bonds (Navistar International Corporation Project) Series 2010. 
Capitalized terms used herein have the same meanings herein as when used in the
Indenture (except where the context otherwise requires).

 

The undersigned is an Authorized Company Representative and hereby certifies as
follows:

 

(1)                                  that the name and address of the person,
firm or corporation to whom payment is due or has been made (which may include
the Company) is set forth on Schedule I attached hereto;

 

(2)                                  that the amount to be or which has been
paid is set forth on Schedule I attached       hereto;

 

(3)                                  that the costs of an aggregate amount set
forth in this Requisition have been or will be made or incurred or financed and
were or will be necessary for the Project and were made or incurred in
accordance with the construction contracts, plans and specifications and
building permits therefor then in effect;

 

(4)                                  that the amount paid or to be paid, as set
forth on Schedule I attached hereto, represents either a part of the amount that
is or will be due and payable for Project Costs and was or will be made in
accordance with the terms of any contracts applicable thereto and in accordance
with usual and customary practice under existing conditions;

 

(5)                                  that no part of the Project Costs was
included within the costs referred to in any requisition previously filed with
the Trustee under the provisions of the Indenture;

 

(6)                                  that (i) the withdrawal of moneys from the
Project Fund and the use of the property financed or reimbursed therefrom has
not and will not result in a violation of any representation, term or covenant
in the Tax Agreement or the Project Certificate and (ii) any Favorable Opinion
of Bond Counsel required to be delivered as a result of changes in the use of
Project Fund moneys pursuant to Section 3.04 of the Loan Agreement has been
delivered to the Trustee and the Issuer;

 

B-1

--------------------------------------------------------------------------------


 

(7)                                  that the amount remaining in the Project
Fund, together with (i) moneys then on hand at the Company or committed to the
Company which are or will be available, and are anticipated by the Company to be
applied, to pay the Project Costs and (ii) expected investment earnings to be
deposited into the Project Fund pursuant to the Indenture, will, after payment
of the amount requested on Schedule I attached hereto, be sufficient to pay the
costs of completing the Project substantially in accordance with the
construction contracts, plans and specifications and building permits therefor,
if any, then in effect; and

 

(8)                                  that the amounts paid or to be paid as set
forth in this Requisition are properly payable under the terms of the Indenture
and that all conditions precedent to payment as prescribed in the Indenture have
been satisfied.

 

You are authorized and directed to make the disbursements pursuant to this
Requisition from the Project Fund as provided in Section 5.02 of the Indenture. 
In making such disbursements, you are entitled to rely on this Requisition as
provided in Section 5.02 of the Indenture.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Authorized Company Representative has caused
this Requisition to be executed as of the day first above written.

 

 

NAVISTAR INTERNATIONAL CORPORATION

 

 

 

 

 

 

By

 

 

 

 

 

 

Authorized Company Representative

 

 

Date:                            , 20

 

B-3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PAYEE

 

PAYEE ADDRESS AND/OR
WIRE INSTRUCTIONS

 

AMOUNT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-1

--------------------------------------------------------------------------------